Exhibit 10.20

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

CREDIT AGREEMENT

 

dated as of April 16, 2015

 

among

 

FUTUREFUEL CORP.
and
FUTUREFUEL CHEMICAL COMPANY,
as Borrowers,

 

CERTAIN Subsidiaries OF THE BORROWERS
PARTY HERETO FROM TIME TO TIME,
as Guarantors

 

THE LENDERS PARTY HERETO,

 

REGIONS BANK,
as Administrative Agent and Collateral Agent

 

PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent

 

 

 

 

 

 

 

 

 

 

 

REGIONS CAPITAL MARKETS,
a division of Regions Bank,
as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

  

TABLE OF CONTENTS

 

Page

 

Section 1.

DEFINITIONS AND INTERPRETATION

1

           

Section 1.1

Definitions.

1

 

Section 1.2

Accounting Terms.

29

 

Section 1.3

Rules of Interpretation.

29

       

Section 2.

LOANS AND LETTERS OF CREDIT

31

           

Section 2.1

Revolving Loans.

31

 

Section 2.2

Swingline Loans.

33

 

Section 2.3

Issuances of Letters of Credit and Purchase of Participations Therein.

36

 

Section 2.4

Pro Rata Shares; Availability of Funds.

39

 

Section 2.5

Evidence of Debt; Register; Lenders’ Books and Records; Notes.

41

 

Section 2.6

Scheduled Principal Payments.

41

 

Section 2.7

Interest on Loans.

41

 

Section 2.8

Conversion/Continuation.

43

 

Section 2.9

Default Rate of Interest.

44

 

Section 2.10

Fees.

44

 

Section 2.11

Prepayments/Commitment Reductions.

46

 

Section 2.12

Application of Prepayments.

47

 

Section 2.13

General Provisions Regarding Payments.

48

 

Section 2.14

Sharing of Payments by Lenders.

49

 

Section 2.15

Cash Collateral.

49

 

Section 2.16

Defaulting Lenders.

50

 

Section 2.17

Removal or Replacement of Lenders.

53

 

Section 2.18

Additional Borrowers.

54

 

Section 2.19

Appointment of Borrower Agent.

54

 

Section 2.20

Joint and Several Liability.

55

       

Section 3.

YIELD PROTECTION

56

           

Section 3.1

Making or Maintaining LIBOR Loans.

56

 

Section 3.2

Increased Costs.

58

 

Section 3.3

Taxes.

59

 

Section 3.4

Mitigation Obligations; Designation of a Different Lending Office.

63

       

Section 4.

Guaranty

63

           

Section 4.1

The Guaranty.

63

 

Section 4.2

Obligations Unconditional.

64

 

Section 4.3

Reinstatement.

65

 

Section 4.4

Certain Additional Waivers.

65

 

Section 4.5

Remedies.

65

 

Section 4.6

Rights of Contribution.

65

 

Section 4.7

Guarantee of Payment; Continuing Guarantee.

65

 

Section 4.8

Keepwell.

66

       

Section 5.

CONDITIONS PRECEDENT

66

           

Section 5.1

Conditions Precedent to Initial Credit Extensions.

66

 

Section 5.2

Conditions to Each Credit Extension.

68

 

 

 
i 

--------------------------------------------------------------------------------

 

 

Section 6.

REPRESENTATIONS AND WARRANTIES

69

           

Section 6.1

Organization; Requisite Power and Authority; Qualification.

69

 

Section 6.2

Equity Interests and Ownership.

69

 

Section 6.3

Due Authorization.

69

 

Section 6.4

No Conflict.

69

 

Section 6.5

Governmental Consents.

69

 

Section 6.6

Binding Obligation.

69

 

Section 6.7

Financial Statements.

70

 

Section 6.8

No Material Adverse Effect; No Default.

70

 

Section 6.9

Tax Matters.

70

 

Section 6.10

Properties.

71

 

Section 6.11

Environmental Matters.

71

 

Section 6.12

No Defaults.

71

 

Section 6.13

No Litigation or other Adverse Proceedings.

72

 

Section 6.14

Information Regarding each Borrower and its Subsidiaries.

72

 

Section 6.15

Governmental Regulation.

72

 

Section 6.16

Employee Matters.

73

 

Section 6.17

Pension Plans.

73

 

Section 6.18

Solvency.

74

 

Section 6.19

Compliance with Laws.

74

 

Section 6.20

Disclosure.

74

 

Section 6.21

Insurance.

74

 

Section 6.22

Pledge and Security Agreement.

74

       

Section 7.

AFFIRMATIVE COVENANTS

75

           

Section 7.1

Financial Statements and Other Reports.

75

 

Section 7.2

Existence.

77

 

Section 7.3

Payment of Taxes and Claims.

77

 

Section 7.4

Maintenance of Properties.

77

 

Section 7.5

Insurance.

78

 

Section 7.6

Inspections.

78

 

Section 7.7

Lenders Meetings.

78

 

Section 7.8

Compliance with Laws and Material Contracts.

78

 

Section 7.9

Use of Proceeds.

78

 

Section 7.10

Environmental Matters.

79

 

Section 7.11

Pledge of Personal Property Assets.

79

 

Section 7.12

Books and Records.

80

 

Section 7.13

Additional Subsidiaries.

80

 

Section 7.14

Post-Closing Covenant.

80

       

Section 8.

NEGATIVE COVENANTS

81

           

Section 8.1

Indebtedness.

81

 

Section 8.2

Liens.

81

 

Section 8.3

No Further Negative Pledges.

83

 

Section 8.4

Restricted Payments.

83

 

Section 8.5

Burdensome Agreements.

84

 

Section 8.6

Investments.

84

 

Section 8.7

Use of Proceeds.

85

 

Section 8.8

Financial Covenants.

85

 

Section 8.9

Fundamental Changes; Disposition of Assets; Acquisitions.

85

 

 

 
 ii

--------------------------------------------------------------------------------

 

 

 

Section 8.10

Disposal of Subsidiary Interests.

86

 

Section 8.11

Sales and Lease-Backs.

86

 

Section 8.12

Transactions with Affiliates and Insiders.

86

 

Section 8.13

Prepayment of Other Funded Debt.

86

 

Section 8.14

Conduct of Business.

87

 

Section 8.15

Fiscal Year.

87

 

Section 8.16

Amendments to Organizational Agreements/Material Agreements.

87

 

Section 8.17

Consolidated Capital Expenditures.

87

 

Section 8.18

Master Custody Account

87

       

Section 9.

EVENTS OF DEFAULT; Remedies; Application of Funds.

87

           

Section 9.1

Events of Default.

87

 

Section 9.2

Remedies.

89

 

Section 9.3

Application of Funds.

90

       

Section 10.

AGENCY

91

           

Section 10.1

Appointment and Authority.

91

 

Section 10.2

Rights as a Lender.

92

 

Section 10.3

Exculpatory Provisions.

92

 

Section 10.4

Reliance by Administrative Agent.

93

 

Section 10.5

Delegation of Duties.

93

 

Section 10.6

Resignation of Administrative Agent.

93

 

Section 10.7

Non-Reliance on Administrative Agent and Other Lenders.

94

 

Section 10.8

No Other Duties, etc.

95

 

Section 10.9

Administrative Agent May File Proofs of Claim.

95

 

Section 10.10

Collateral Matters.

95

       

Section 11.

MISCELLANEOUS

97

           

Section 11.1

Notices; Effectiveness; Electronic Communications.

97

 

Section 11.2

Expenses; Indemnity; Damage Waiver.

98

 

Section 11.3

Set-Off.

100

 

Section 11.4

Amendments and Waivers.

101

 

Section 11.5

Successors and Assigns.

102

 

Section 11.6

Independence of Covenants.

106

 

Section 11.7

Survival of Representations, Warranties and Agreements.

106

 

Section 11.8

No Waiver; Remedies Cumulative.

106

 

Section 11.9

Marshalling; Payments Set Aside.

106

 

Section 11.10

Severability.

107

 

Section 11.11

Obligations Several; Independent Nature of Lenders’ Rights.

107

 

Section 11.12

Headings.

107

 

Section 11.13

Applicable Laws.

107

 

Section 11.14

WAIVER OF JURY TRIAL.

108

 

Section 11.15

Confidentiality.

108

 

Section 11.16

Usury Savings Clause.

109

 

Section 11.17

Counterparts; Integration; Effectiveness.

109

 

Section 11.18

No Advisory of Fiduciary Relationship.

110

 

Section 11.19

Electronic Execution of Assignments and Other Documents.

110

 

Section 11.20

USA PATRIOT Act.

110

 

 

 
 iii

--------------------------------------------------------------------------------

 

 

Appendices

 

Appendix A

Lenders, Commitments and Commitment Percentages

Appendix B

Notice Information

   

Schedules

 

Schedule 6.1

Organization; Requisite Power and Authority; Qualification

Schedule 6.2

Equity Interests and Ownership

Schedule 6.10(b)

Real Estate Assets

Schedule 6.14

Name, Jurisdiction and Tax Identification Numbers of Borrowers and their
Subsidiaries

Schedule 6.21

Insurance Coverage

Schedule 8.1

Existing Indebtedness

Schedule 8.2

Existing Liens

Schedule 8.6

Existing Investments

   

Exhibits

 

Exhibit 1.1

Form of Secured Party Designation Notice

Exhibit 2.1

Form of Funding Notice

Exhibit 2.3

Form of Issuance Notice

Exhibit 2.5-1

Form of Revolving Loan Note

Exhibit 2.5-2

Form of Swingline Note

Exhibit 2.8

Form of Conversion/Continuation Notice

Exhibit 2.18-1

Form of Borrower Request and Assumption Agreement

Exhibit 2.18-2

Form of New Borrower Notice

Exhibit 3.3

Forms of U.S. Tax Compliance Certificates (Forms 1 – 4)

Exhibit 7.1(c)

Form of Compliance Certificate

Exhibit 7.13

Form of Guarantor Joinder Agreement

Exhibit 11.5

Form of Assignment Agreement

 

  

 
 iv

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of April 16, 2015 (as amended, restated,
supplemented, increased, extended, supplemented or otherwise modified from time
to time, this “Agreement”), is entered into by and among FUTUREFUEL CORP., a
Delaware corporation (the “Parent”), and FUTUREFUEL CHEMICAL COMPANY, a Delaware
corporation (the “Company”, and together with the Parent and any Additional
Borrowers (defined herein), the “Borrowers” and each a “Borrower”), certain
Subsidiaries of the Borrowers from time to time party hereto, as Guarantors, the
Lenders from time to time party hereto, and REGIONS BANK, as administrative
agent (in such capacity, “Administrative Agent”) and collateral agent (in such
capacity, “Collateral Agent”).

 

RECITALS:

 

WHEREAS, the Borrowers have requested that the Lenders provide revolving credit
facilities for the purposes set forth herein; and

 

WHEREAS, the Lenders have agreed to make the requested facilities available on
the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 

Section 1.     DEFINITIONS AND INTERPRETATION

 

Section 1.1     Definitions. The following terms used herein, including in the
introductory paragraph, recitals, exhibits and schedules hereto, shall have the
following meanings:

 

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) all or
any substantial portion of the property of another Person, or any division, line
of business or other business unit of another Person or (b) at least a majority
of the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

 

“Additional Borrower” means as defined in Section 2.18.

 

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for an Adjusted LIBOR Rate Loan, the rate per
annum obtained by dividing (a) (i) the rate per annum (rounded upward to the
next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to the
LIBOR or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service which displays an average settlement rate for
deposits (for delivery on the first day of such period) with a term equivalent
to such period in Dollars, determined as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, or (iii) in the event
the rates referenced in the preceding clauses (i) and (ii) are not available,
the rate per annum (rounded upward to the next whole multiple of one sixteenth
of one percent (1/16 of 1%)) equal to quotation rate (or the arithmetic mean of
rates) offered to first class banks in the London interbank market for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan of
Regions Bank or any other Lender selected by the Administrative Agent, for which
the Adjusted LIBOR Rate is then being determined with maturities comparable to
such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (b) an amount equal to (i) one, minus (ii)
the Applicable Reserve Requirement. Notwithstanding anything contained herein to
the contrary, the Adjusted LIBOR Rate shall not be less than zero.

 

 

 
1

--------------------------------------------------------------------------------

 

 

“Adjusted LIBOR Rate Loan” means Loans bearing interest based on the Adjusted
LIBOR Rate.

 

“Administrative Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.

 

“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Credit Party or any of its Subsidiaries) at law
or in equity, or before or by any Governmental Authority, whether pending,
threatened in writing against any Credit Party or any of its Subsidiaries or any
material property of any Credit Party or any of its Subsidiaries.

 

“Affected Lender” means as defined in Section 3.1(b).

 

“Affected Loans” means as defined in Section 3.1(b).

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent” means each of the Administrative Agent and the Collateral Agent.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000).

 

“Agreement” means as defined in the introductory paragraph hereto.

 

“ALTA” means American Land Title Association.

 

“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators.

 

“Applicable Margin” means (a) from the Closing Date through the date two (2)
Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Quarter ending March 31,
2015, the percentage per annum based upon Pricing Level I in the table set forth
below, and (b) thereafter, the percentage per annum determined by reference to
the table set forth below using the Consolidated Leverage Ratio as set forth in
the Compliance Certificate most recently delivered to the Administrative Agent
pursuant to Section 7.1(c), with any increase or decrease in the Applicable
Margin resulting from a change in the Consolidated Leverage Ratio becoming
effective on the date two (2) Business Days immediately following the date on
which such Compliance Certificate is delivered.

 

Pricing Level

Consolidated

Leverage Ratio

Adjusted LIBOR Rate Loans

and Letter of Credit Fee

Base Rate

Loans

Commitment

Fee

I

< 1.00:1.0

1.25%

0.25%

0.15%

II

> 1.00:1.0 and < 1.50:1.0

1.50%

0.50%

0.20%

III

> 1.50:1.0 and < 2.00:1.0

1.75%

0.75%

0.25%

IV

> 2.00:1.0 and < 2.50:1.0

2.00%

1.00%

0.30%

V

> 2.50:1.0

2.25%

1.25%

0.35%

 

 

 
2

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered when due in accordance herewith, then Pricing Level V as set forth
in the table above shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered and (y) the determination of the Applicable Margin for any period
shall be subject to the provisions of Section 2.7(e).

 

“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time) under regulations issued from time to
time by the Board of Governors of the Federal Reserve System or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
LIBOR Index Rate or any other interest rate of a Loan is to be determined, or
(b) any category of extensions of credit or other assets which include Adjusted
LIBOR Rate Loans or Base Rate Loans determined by reference to the LIBOR Index
Rate. Adjusted LIBOR Rate Loans and Base Rate Loans determined by reference to
the LIBOR Index Rate shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefit of
credit for pro ration, exception or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Adjusted LIBOR Rate Loans
and Base Rate Loans determined by reference to the Index Rate shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means a sale, lease, sale and leaseback, assignment, conveyance,
exclusive license (as licensor), transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
created, leased or licensed, including the Equity Interests of any Subsidiary of
any Borrower, other than (a) dispositions of surplus, obsolete or worn out
property or property no longer used or useful in the business of the Borrowers
and their Subsidiaries, whether now owned or hereafter acquired, in the ordinary
course of business; (b) dispositions of inventory sold, and Intellectual
Property licensed, in the ordinary course of business; (c) dispositions of
accounts or payment intangibles (each as defined in the UCC) resulting from the
compromise or settlement thereof in the ordinary course of business for less
than the full amount thereof; (d) dispositions of Cash Equivalents in the
ordinary course of business; and (e) licenses, sublicenses, leases or subleases
granted to any third parties in arm’s-length commercial transactions in the
ordinary course of business that do not interfere in any material respect with
the business of any Borrower or any of its Subsidiaries.

 

 

 
3

--------------------------------------------------------------------------------

 

 

“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), chief
financial officer or treasurer and, solely for purposes of making the
certifications required under Section 5.1(b)(ii) and (iv), any secretary or
assistant secretary.

 

“Auto Borrow Agreement” has the meaning specified in Section 2.2(b)(vi).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of one percent (0.5%) and (c) the LIBOR Index Rate in
effect on such day plus one percent (1.0%). Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR Index
Rate shall be effective on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or the LIBOR Index Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Borrower” and “Borrowers” means as defined in the introductory paragraph
hereto.

 

“Borrower Agent” means as defined in Section 2.19.

 

“Borrower Request and Assumption Agreement” means as defined in Section 2.18(a).

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type of Loan and, in the case of Adjusted LIBOR Rate Loans, having the same
Interest Period, or (b) a borrowing of Swingline Loans, as appropriate.

 

 

 
4

--------------------------------------------------------------------------------

 

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
and Adjusted LIBOR Rate Loans (and in the case of determinations, the Index Rate
and Base Rate Loans based on the LIBOR Index Rate), the term “Business Day”
means any day which is a Business Day described in clause (a) and which is also
a day for trading by and between banks in Dollar deposits in the London
interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, any Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, any Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, such Issuing Bank
and/or Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (b) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
(1) year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that (i)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (ii) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III and (iii) all
requests, rules, guidelines or directives issued by a Governmental Authority in
connection with a Lender’s submission or re-submission of a capital plan under
12 C.F.R. § 225.8 or a Governmental Authority’s assessment thereof shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

 

 

 
5

--------------------------------------------------------------------------------

 

 

“Change of Control” means an event or series of events by which:

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act of 1934, but excluding (i) any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (ii) Paul Anthony Novelly (“Novelly”), (iii) St. Albans Global Management,
LLLP (“St. Albans”), so long as Novelly or any one or several immediate family
members of Novelly directly or indirectly control, and own substantially all of
the Equity Interests in, St. Albans, (iv) any trust created by or for the
benefit of Novelly and/or an immediate family member of Novelly (“Novelly
Trust”), or (v) any company or other business entity controlled by a Novelly
Trust) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the Equity Interests of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right); or

 

(b)     during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c)     the Parent shall cease to own and control, of record and beneficially,
directly 95% of the outstanding Equity Interests of the Company.

 

“Closing Date” means April 16, 2015.

 

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

 

“Collateral Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.

 

“Collateral Documents” means the Pledge and Security Agreement, the Specified
Securities Account Control Agreement and all other instruments, documents and
agreements delivered by any Credit Party pursuant to this Agreement or any of
the other Credit Documents in order to grant to the Collateral Agent, for the
benefit of the holders of the Obligations, a Lien on any property of each Credit
Party as security for the Obligations.

 

“Commitments” means the Revolving Commitments.

 

 

 
6

--------------------------------------------------------------------------------

 

 

“Commitment Fee” means as defined in Section 2.10(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 7.1(c).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” means, for any period, for the Parent and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition or (b) Permitted Acquisitions.

 

“Consolidated EBITDA” means, for any period, for the Parent and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable by the
Parent and its Subsidiaries for such period, (c) non-cash asset impairment
charges and (d) depreciation and amortization expense for such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated EBITDA for the period of the
four Fiscal Quarters most recently ended minus (ii) the aggregate amount of
federal, state, local and foreign income taxes paid in cash of or by the Parent
and/or its Subsidiaries in the period of four Fiscal Quarters most recently
ended minus (iii) Consolidated Maintenance Capital Expenditures for the period
of four Fiscal Quarters most recently ended to (b) Consolidated Fixed Charges
for the period of the four Fiscal Quarters most recently ended.

 

“Consolidated Fixed Charges” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated Interest Charges for such period plus (b) Consolidated Scheduled
Funded Debt Payments for such period, all as determined in accordance with GAAP.

 

“Consolidated Funded Debt” means Funded Debt of the Parent and its Subsidiaries
on a consolidated basis determined in accordance with GAAP.

 

“Consolidated Interest Charges” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for
the period of the four Fiscal Quarters most recently ended.

 

 

 
7

--------------------------------------------------------------------------------

 

 

“Consolidated Maintenance Capital Expenditures” means, for any period, for the
Parent and its Subsidiaries on a consolidated basis, Consolidated Capital
Expenditures during such period for the maintenance or replacement of their
existing capital assets, as determined in accordance with GAAP; provided that,
for the purpose of calculating the Consolidated Fixed Charge Coverage Ratio for
the period of four Fiscal Quarters most recently ended, in the event that the
Consolidated Maintenance Capital Expenditures are less than $2,000,000, then
Consolidated Maintenance Capital Expenditures shall be deemed to be $2,000,000
for such period.

 

“Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income of the Parent and its
Subsidiaries (excluding extraordinary gains) for that period, as determined in
accordance with GAAP.

 

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Parent and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Debt, as determined in accordance
with GAAP. For purposes of this definition, “scheduled payments of principal”
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period, (b) shall be deemed to include
the Attributable Principal Amount in respect of Capital Leases, Securitization
Transactions and Synthetic Leases and (c) shall not include any voluntary
prepayments or mandatory prepayments required pursuant to Section 2.11.

 

“Consolidated Total Assets” means, as of any date of determination for the
Parent and its Subsidiaries on a consolidated basis, total assets as determined
in accordance with GAAP.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, each Note, each Issuer Document,
the Collateral Documents, any Guarantor Joinder Agreement, the Fee Letter, any
Auto Borrower Agreement, any document executed and delivered by any Borrower
and/or any other Credit Party pursuant to which any Aggregate Revolving
Commitments are increased pursuant to Section 2.1(c)(ii), any documents or
certificates executed by any Credit Party in favor of any Issuing Bank relating
to Letters of Credit, and, to the extent evidencing or securing the Obligations,
all other documents, instruments or agreements executed and delivered by any
Credit Party for the benefit of any Agent, any Issuing Bank or any Lender in
connection herewith or therewith, and including for the avoidance of doubt, any
Guarantor Joinder Agreement (but specifically excluding any Secured Swap
Agreements and Secured Treasury Management Agreements).

 

 

 
8

--------------------------------------------------------------------------------

 

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

 

“Credit Parties” means, collectively, each Borrower and each Guarantor.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate) and the Letter of Credit Fee, the Base Rate plus the
Applicable Margin, if any, applicable to such Loans plus two percent (2%) per
annum, (b) with respect to Adjusted LIBOR Rate Loans, the Adjusted LIBOR Rate
plus the Applicable Margin, if any, applicable to Adjusted LIBOR Rate Loans plus
two percent (2%) per annum and (c) with respect to the Letter of Credit Fee, the
Applicable Margin plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Issuing Bank, any Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two (2)
Business Days of the date when due, (b) has notified the Borrowers, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect, (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) upon delivery of written notice of such
determination to the Borrowers, each Issuing Bank, each Swingline Lender and
each Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Dollars” and the sign “$” mean the lawful money of the United States.

 

 

 
9

--------------------------------------------------------------------------------

 

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.

 

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
any Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. The amount of any Earn Out Obligations at the time
of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of the Parent.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein.

 

“Environmental Claim” means any known investigation, written notice, notice of
violation, written claim, action, suit, proceeding, written demand, abatement
order or other written order or directive (conditional or otherwise), by any
Person arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to human
health, safety, natural resources or the environment.

 

“Environmental Permits” means all permits, licenses, orders, and authorizations
which any Borrower or any of its Subsidiaries has obtained under Environmental
Laws in connection with such Borrower’s or any such Subsidiary’s current
Facilities or operations.

 

“Environmental Laws” means any and all current or future federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to (a)  any Hazardous
Materials Activity; (b) the generation, use, storage, transportation or disposal
of Hazardous Materials; or (c)  protection of human health and the environment
from pollution, in any manner applicable to any Credit Party or any of its
Subsidiaries or their respective Facilities.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which any Borrower or any Subsidiary
assumed liability with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

 

 
10

--------------------------------------------------------------------------------

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, any successor statute, and the
regulations thereunder.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member.

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which notice to the PBGC has been waived by regulation);
(b) the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code), the failure to
make by its due date any minimum required contribution or any required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (c) the provision by the administrator of
any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent
to terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (d) the withdrawal from any Pension Plan with two (2) or more
contributing sponsors or the termination of any such Pension Plan, in either
case resulting in material liability pursuant to Section 4063 or 4064 of ERISA;
(e) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition reasonably likely to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, each case reasonably likely to result in material
liability; (g) the withdrawal of any Credit Party, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if such withdrawal is reasonably likely to result in material liability, or
the receipt by any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it is in “critical” or “endangered” status within the meaning of Section
103(f)(2)(G) or ERISA, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA, if such reorganization, insolvency or
termination is reasonably likely to result in material liability; (h) the
imposition of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Pension Plan if such fines, penalties,
taxes or related charges are reasonably likely to result in material liability;
(i) the assertion of a material claim (other than routine claims for benefits
and funding obligations in the ordinary course) against any Pension Plan other
than a Multiemployer Plan or the assets thereof, or against any Person in
connection with any Pension Plan such Person sponsors or maintains reasonably
likely to result in material liability; (j) receipt from the Internal Revenue
Service of a final written determination of the failure of any Pension Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any such plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (k) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to Section
303(k) or 4068 of ERISA.

 

“Event of Default” means each of the conditions or events set forth in
Section 9.1.

 

 

 
11

--------------------------------------------------------------------------------

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Property” means, with respect to the Borrowers and each other Credit
Party, including any Person that becomes a Credit Party after the Closing Date
as contemplated by Section 7.13, (a) any disbursement deposit account the funds
in which are used solely for the payment of salaries and wages, employee
benefits, workers’ compensation and similar expenses, (b) any owned or leased
personal property which is located outside of the United States, (c) any owned
or leased real property, (d) any personal property (including, without
limitation, motor vehicles and rolling stock) in respect of which perfection of
a Lien is not (i) governed by the UCC or (ii) effected by appropriate evidence
of the Lien being filed in either the United States Copyright Office or the
United States Patent and Trademark Office, (e) the Equity Interests of any
direct Foreign Subsidiary of any Borrower or any other Credit Party to the
extent not required to be pledged to secure the Obligations pursuant to Section
7.11(a), (f) any property which, subject to the terms of Section 8.3, is subject
to a Lien of the type described in Section 8.2(m) pursuant to documents which
prohibit any Borrower from granting any other Liens in such property, (g) any
property to the extent that the grant of a security interest therein would
violate Applicable Laws, require a consent not obtained of any Governmental
Authority, or constitute a breach of or default under, or result in the
termination of or require a consent not obtained under, any contract, lease,
license or other agreement evidencing or giving rise to such property, or result
in the invalidation thereof or provide any party thereto with a right of
termination (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the applicable
UCC or any other Applicable Law or principles of equity), (h) any certificates,
licenses and other authorizations issued by any Governmental Authority to the
extent that Applicable Laws prohibit the granting of a security interest therein
and (i) proceeds and products of any and all of the foregoing excluded property
described in clauses (a) through (h) above only to the extent such proceeds and
products would constitute property or assets of the type described in clauses
(a) through (h) above; provided, however, that the security interest granted to
the Collateral Agent under the Pledge and Security Agreement or any other Credit
Document shall attach immediately to any asset of any Obligor (as defined in the
Pledge and Security Agreement) at such time as such asset ceases to meet any of
the criteria for “Excluded Property” described in any of the foregoing clauses
(a) through (h) above.

 

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Credit Party of, or the grant under a Credit Document by such Credit Party of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Credit Party’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.8 hereof and
any and all guarantees of such Credit Party’s Swap Obligations by other Credit
Parties) at the time the Guaranty of such Credit Party, or grant by such Credit
Party a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one Swap Agreement, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Agreements for which such Guaranty
or security interest becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 2.17 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

 

 
12

--------------------------------------------------------------------------------

 

 

“Existing Credit Agreement” means that certain Credit Agreement dated March 14,
2007 between the Company and Regions Bank.

 

“Facility” means any real property including all buildings, fixtures or other
improvements located on such real property now, hereafter or heretofore owned,
leased, operated or used by any Borrower or any of its Subsidiaries or any of
their respective predecessors.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one
one-hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
Regions Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means that certain letter agreement dated January 7, 2015 among the
Parent, the Company, Regions Bank and Regions Capital Markets, a division of
Regions Bank.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Parent that such financial statements fairly
present, in all material respects, the financial condition of the Parent and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments; provided that with respect to financial
statements filed by a Credit Party with the SEC, the certification of the chief
financial officer with respect to such financial statements included in the SEC
filing may be relied upon by the Administrative Agent and the Lenders and shall
be deemed to have satisfied any corresponding Financial Officer Certification
requirement herein.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31 of each calendar year.

 

 

 
13

--------------------------------------------------------------------------------

 

 

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by such Issuing Bank other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans made by
such Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP (except as provided in clauses (a)(ii) below):

 

(a)     all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

 

(b)     all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than sixty (60) days after the date on
which such trade account payable was created), including, without limitation,
any Earn Out Obligations recognized as a liability on the balance sheet of the
Parent and its Subsidiaries in accordance with GAAP;

 

(c)     all obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties);

 

(d)     the Attributable Principal Amount of Capital Leases, Synthetic Leases
and Securitization Transactions;

 

(e)     all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;

 

(f)     all Funded Debt of others secured by (or for which the holder of such
Funded Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed;

 

(g)     all Guarantees in respect of Funded Debt of another Person; and

 

 

 
14

--------------------------------------------------------------------------------

 

 

(h)     Funded Debt of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Funded Debt shall be determined (x) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (y) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (z) based on the amount of Funded Debt that is the subject
of the Guarantees in the case of Guarantees under clause (f).

 

“Funding Notice” means a notice substantially in the form of Exhibit 2.1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards).

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” means as defined in Section 4.1.

 

 

 
15

--------------------------------------------------------------------------------

 

 

“Guarantor Joinder Agreement” means a guarantor joinder agreement substantially
in the form of Exhibit 7.13 delivered by a Domestic Subsidiary of a Borrower
pursuant to Section 7.13.

 

“Guarantors” means (a) each Person identified as a “Guarantor” on the signature
pages hereto, (b) each other Person that joins as a Guarantor pursuant to
Section 7.13, (c) with respect to (i) Secured Swap Obligations, (ii) Secured
Treasury Management Obligations, and (iii) Swap Obligations of a Specified
Credit Party (determined before giving effect to Sections 4.1 and 4.8) under the
Guaranty hereunder, the Borrowers, and (d) their successors and permitted
assigns.

 

“Guaranty” means the Guarantee made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Section 4.

 

“Hazardous Materials” means any hazardous substances defined by the
Comprehensive Environmental Response Compensation and Liability Act, 42 USCA
9601, et. seq., as amended (“CERCLA”), including any hazardous waste as defined
under 40 C.F.R. Parts 260-270, gasoline or petroleum (including crude oil or any
fraction thereof), asbestos or polychlorinated biphenyls.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than Applicable Laws now
allow.

 

“Immaterial Subsidiary” means, on any date, any Subsidiary of the Parent that
(i) had less than five percent (5%) of Consolidated Total Assets and five
percent (5%) of annual consolidated net revenues of the Parent and its
Subsidiaries as reflected on the most recent financial statements delivered
pursuant to Section 7.1 prior to such date and (ii) has been designated as such
by the Parent in a written notice delivered to the Administrative Agent (other
than any such Subsidiary as to which the Parent has revoked such designation by
written notice to the Administrative Agent); provided that at no time shall all
Immaterial Subsidiaries so designated by the Parent have in the aggregate
consolidated assets or annual consolidated revenues (as reflected on the most
recent financial statements delivered pursuant to Section 7.1 prior to such
time) in excess of five percent (5%) of Consolidated Total Assets or annual
consolidated net revenues, respectively, of the Parent and its Subsidiaries.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all Funded Debt;

 

(b)     net obligations under any Swap Agreement;

 

(c)     all Guarantees in respect of Indebtedness of another Person; and

 

 

 
16

--------------------------------------------------------------------------------

 

 

(d)     all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which a Borrower or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to such Borrower or such Subsidiary.

 

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under any Swap Agreement
under clause (b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” means as defined in Section 11.2(b).

 

“Index Rate” means, for any Index Rate Determination Date with respect to any
Base Rate Loans determined by reference to the Index Rate, the rate per annum
(rounded upward to the next whole multiple of one sixteenth of one percent (1/16
of 1%)) equal to (a) the LIBOR or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
for deposits with a term equivalent to one (1) month in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two (2) Business Days prior
to such Index Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service which displays an average settlement rate for
deposits with a term equivalent to one (1) month in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
such Index Rate Determination Date, or (c) in the event the rates referenced in
the preceding clauses (a) and (b) are not available, the rate per annum (rounded
upward to the next whole multiple of one sixteenth of one percent (1/16 of 1%))
equal to quotation rate (or the arithmetic mean of rates) offered to first class
banks in the London interbank market for deposits in Dollars of amounts in same
day funds comparable to the principal amount of the applicable Loan of Regions
Bank or any other Lender selected by the Administrative Agent, for which the
Index Rate is then being determined with maturities comparable to one (1) month
as of approximately 11:00 a.m. (London, England time) two (2) Business Days
prior to such Index Rate Determination Date. Notwithstanding anything contained
herein to the contrary, the Index Rate shall not be less than zero.

 

“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter; provided, however, that, solely for
purposes of the definition of Base Rate, Index Rate Determination Date means the
date of determination of the Base Rate.

 

“Intellectual Property” means all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises related to intellectual property,
licenses related to intellectual property and other intellectual property
rights.

 

“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swingline Loan, the last Business Day of each calendar quarter, commencing on
the first such date to occur after the Closing Date and the final maturity date
of such Loan; and (b) any Index Rate Loan, the last day of each Interest Period
applicable to such Loan; provided, in the case of each Interest Period of longer
than three (3) months “Interest Payment Date” shall also include each date that
is three (3) months, or an integral multiple thereof, after the commencement of
such Interest Period.

 

 

 
17

--------------------------------------------------------------------------------

 

 

“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one week or one (1), two (2), three (3) or six (6) months (in
each case, subject to availability), as selected by the applicable Borrower in
the applicable Funding Notice or Conversion/Continuation Notice, (a) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (b) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (i) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (ii) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (iii) of this definition, end on the last
Business Day of a calendar month; and (iii) no Interest Period with respect to
any portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Involuntary Disposition” means the receipt by any Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its Property.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit 2.3.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any Issuing Bank and any Borrower (or any Subsidiary) or in favor of
such Issuing Bank and relating to such Letter of Credit.

 

“Issuing Bank” means Regions Bank, in its capacity as issuer of Letters of
Credit hereunder, together with its permitted successors and assigns in such
capacity.

 

“Lender” means each financial institution with a Revolving Commitment, together
with its successors and permitted assigns. The initial Lenders are identified on
the signature pages hereto and are set forth on Appendix A.

 

 

 
18

--------------------------------------------------------------------------------

 

 

“Letter of Credit” means any letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

 

“Letter of Credit Fees” means as defined in Section 2.10(b)(i).

 

“Letter of Credit Borrowing” means any Credit Extension resulting from a drawing
under any Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of Revolving Loans.

 

“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrowers, including Letter of Credit Borrowings. For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (a) THIRTY MILLION DOLLARS ($30,000,000) and (b) the aggregate unused amount
of the Revolving Commitments then in effect.

 

“LIBOR” means the London Interbank Offered Rate.

 

“LIBOR Index Rate” means, for any Index Rate Determination Date, the rate per
annum obtained by dividing (a) the Index Rate by (b) an amount equal to (i) one,
minus (ii) the Applicable Reserve Requirement.

 

“LIBOR Index Rate Loan” means Loans bearing interest based on the LIBOR Index
Rate.

 

“LIBOR Loan” means a Loan bearing interest at a rate determined by reference to
the Adjusted LIBOR Rate or LIBOR Index Rate (including a Base Rate Loan
referencing the LIBOR Index Rate), as applicable.

 

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (b) in the case of Securities, any purchase option, call or similar right of
a third party with respect to such Securities.

 

“Loan” means any Revolving Loan or Swingline Loan, and the Base Rate Loans and
Adjusted LIBOR Rate Loans comprising such Loans.

 

“Margin Stock” means as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Marketable Securities” means, at any date, securities that would, in conformity
with GAAP, be categorized as “Marketable Securities” on a consolidated balance
sheet of the Parent and its Subsidiaries at such date.

 

 

 
19

--------------------------------------------------------------------------------

 

 

“Master Agreement” means as defined in the definition of “Swap Agreement”.

 

“Material Adverse Effect” means any effect, event, condition, action, omission,
change or state of facts that, individually or in the aggregate, has resulted
in, or could reasonably be expected to result in, a material adverse effect with
respect to (a) the business operations, properties, assets, or financial
condition of the Parent and its Subsidiaries taken as a whole; (b) the ability
of the Credit Parties, taken as a whole, to fully and timely perform the
Obligations; (c) the legality, validity, binding effect, or enforceability
against a Credit Party of any material term of any Credit Document to which it
is a party; (d) the value of the whole or any material part of the Collateral or
the priority of Liens in the whole or any material part of the Collateral in
favor of the Collateral Agent for the holders of the Obligations; or (e) the
rights, remedies and benefits available to, or conferred upon, any Agent and any
Lender or any holder of Obligations under any Credit Document.

 

“Material Contract” means any Contractual Obligation to which any Borrower or
any of its Subsidiaries, or any of their respective assets, are bound (other
than those evidenced by the Credit Documents) for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.

 

“Material Domestic Subsidiary” means any Subsidiary that is not an Immaterial
Subsidiary.

 

“Minimum Liquidity” means, as of any date of determination, on an aggregate
basis for all Credit Parties, the sum of (a) unrestricted and unencumbered
(other than by (x) Liens in favor of the Administrative Agent or (y) statutory
Liens in favor of banks solely to the extent permitted under clause (c) of
Section 8.2)) cash maintained in accounts located in the United States, (b) Cash
Equivalents, (c) the fair market value of the Marketable Securities and (d)
unused Revolving Commitments then available for Borrowing.

 

“Moody’s” means Moody’s Investor Services, Inc., together with its successors.

 

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of its ERISA Affiliates or with
respect to which any Credit Party or any of its ERISA Affiliates previously
sponsored, maintained or contributed to or was required to contributed to, and
still has liability.

 

“Non-Consenting Lender” means as defined in Section 2.17.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Revolving Loan Note or a Swingline Note.

 

“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.

 

“Obligations” means all obligations, indebtedness and other liabilities of every
nature of each Credit Party from time to time owed to the Agents (including
former Agents), any Issuing Bank, the Lenders (including former Lenders in their
capacity as such) or any of them, the Qualifying Swap Banks and the Qualifying
Treasury Management Banks, under any Credit Document, Secured Swap Agreement or
Secured Treasury Management Agreement, together with all renewals, extensions,
modifications or refinancings of any of the foregoing, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Swap Agreements,
fees, expenses, indemnification or otherwise; provided, however, that the
“Obligations” of a Credit Party shall exclude any Excluded Swap Obligations with
respect to such Credit Party.

 

 

 
20

--------------------------------------------------------------------------------

 

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; (b) with
respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension of a Letter of Credit occurring on such
date and any other changes in the amount of the Letter of Credit Obligations as
of such date, including as a result of any reimbursements by the Borrowers of
any drawing under any Letter of Credit.

 

“Parent “ means as defined in the introductory paragraph hereto.

 

“Participant” means as defined in Section 11.5(d).

 

“Participant Register” means as defined in Section 11.5(d).

 

“Patriot Act” means as defined in Section 6.15(f).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

 

 
21

--------------------------------------------------------------------------------

 

 

“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA other than a Multiemployer Plan, which is subject to Section 412
of the Internal Revenue Code or Section 302 of ERISA and which is sponsored,
maintained or contributed to by, or required to be contributed to by, any Credit
Party or any of its ERISA Affiliates or with respect to which any Credit Party
or any of its ERISA Affiliates previously sponsored, maintained or contributed
to, or was required to contribute to, and still has liability.

 

“Permitted Acquisition” means any Acquisition that satisfies the following
conditions:

 

(a)     the Property acquired (or the Property of the Person acquired) in such
Acquisition is a business or is used or useful in a business permitted under
Section 8.14;

 

(b)     in the case of an Acquisition of the Equity Interests, the board of
directors (or other comparable governing body) of such other Person shall have
approved the Acquisition;

 

(c)      (i) no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto, (ii) the
representations and warranties made each of the Credit Parties in each Credit
Document shall be true and correct in all material respects as if made on the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (iii) after
giving effect thereto on a Pro Forma Basis, (1) the Parent shall be in
compliance with the financial covenants set forth in clause (b) of Section 8.8
and (2) the Consolidated Leverage Ratio shall not exceed 2.75:1.0 and (iv) at
least two (2) Business Days prior to the consummation of such Acquisition, an
Authorized Officer of the Parent shall provide a compliance certificate, in form
and detail reasonably satisfactory to the Administrative Agent, affirming
compliance with each of the items set forth in clauses (a) through (c) hereof.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 8.2.

 

“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has market terms and conditions, (b) has an average life
to maturity that is greater than that of the Indebtedness being extended,
renewed or refinanced, (c) does not include an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed or refinanced, (d)
remains subordinated, if the Indebtedness being refinanced or extended was
subordinated to the prior payment of the Obligations, such extended, renewed or
refinanced Indebtedness, (e) does not exceed in a principal amount the
Indebtedness being renewed, extended or refinanced plus reasonable fees and
expenses incurred in connection therewith, and (f) is not incurred, created or
assumed, if any Default or Event of Default has occurred and continues to exist
or would result therefrom.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” means as defined in Section 11.1(d).

 

“Pledge and Security Agreement” means the pledge and security agreement dated as
of the Closing Date given by the Credit Parties, as pledgors, to the Collateral
Agent for the benefit of the holders of the Obligations (as defined therein),
and any other pledge agreements or security agreements that may be given by any
Person pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

 

 

 
22

--------------------------------------------------------------------------------

 

 

“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time. The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.

 

“Principal Office” means, for the Administrative Agent, the Swingline Lender and
each Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office as it may from time to time designate in writing to the
Borrowers and each Lender.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.8 other than the Consolidated Fixed Charge Coverage Ratio
(including for purposes of determining the Applicable Margin), that any Asset
Sale, Involuntary Disposition, Acquisition or Restricted Payment shall be deemed
to have occurred as of the first day of the most recent four Fiscal Quarter
period preceding the date of such transaction for which the Parent was required
to deliver financial statements pursuant to Section 7.1(a) or (b). In connection
with the foregoing, (a)(i) with respect to any Asset Sale or Involuntary
Disposition, income statement and cash flow statement items (whether positive or
negative) attributable to the property disposed of shall be excluded to the
extent relating to any period occurring prior to the date of such transaction
and (ii) with respect to any Acquisition, income statement items attributable to
the Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Parent and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.1 and (B) such items are supported by financial statements or
other information satisfactory to the Administrative Agent and (b) any
Indebtedness incurred or assumed by any Borrower or any Subsidiary (including
the Person or property acquired) in connection with such transaction (i) shall
be deemed to have been incurred as of the first day of the applicable period and
(ii) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.

 

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that, at the time the Guaranty (or grant of security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other Credit Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Swap Bank” means (a) any of Regions Bank and its Affiliates, and (b)
any Person that (i) at the time it enters into a Swap Agreement, is a Lender or
an Affiliate of a Lender, or (ii) in the case of a Swap Agreement in effect on
or prior to the Closing Date, is, as of the Closing Date or within thirty (30)
days thereafter, a Lender or an Affiliate of a Lender, and, in each such case,
shall have provided a Secured Party Designation Notice to the Administrative
Agent within thirty (30) days of entering into the Swap Agreement or otherwise
becoming eligible in respect thereof. For purposes hereof, the term “Lender”
shall be deemed to include the Administrative Agent.

 

“Qualifying Treasury Management Bank” means (a) any of Regions Bank and its
Affiliates, and (b) any Person that (A) at the time it enters into a Treasury
Management Agreement, is a Lender or an Affiliate of a Lender, or (B) in the
case of a Treasury Management Agreement in effect on or prior to the Closing
Date, is, as of the Closing Date or within thirty (30) days thereafter, a Lender
or an Affiliate of a Lender, and, in each such case, shall have provided a
Secured Party Designation Notice to the Administrative Agent within thirty (30)
days of entering into the Treasury Management Agreement or otherwise becoming
eligible in respect thereof. For purposes hereof, the term “Lender” shall be
deemed to include the Administrative Agent.

 

 

 
23

--------------------------------------------------------------------------------

 

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Borrower or any of its Subsidiaries in
any real property.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Refunded Swingline Loans” means as defined in Section 2.2(b)(iii).

 

“Register” means as defined in Section 11.5(c).

 

“Reimbursement Date” means as defined in Section 2.3(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Removal Effective Date” means as defined in Section 9.6(b).

 

“Required Lenders” means, as of any date of determination, at least two (2)
Lenders having Total Credit Exposure representing more than fifty percent (50%)
of the Total Credit Exposures of all Lenders; provided that the that the Total
Credit Exposure of any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided that if there is only one
(1) Lender, “Required Lenders” shall mean such Lender.

 

“Resignation Effective Date” means as defined in Section 9.6(a).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the Parent’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or property for any of the foregoing.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any increase, adjustment or reduction pursuant to the terms and
conditions hereof.

 

 

 
24

--------------------------------------------------------------------------------

 

 

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitments. The initial Revolving Commitment Percentages are set
forth on Appendix A.

 

“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a) (i) in the case of Revolving Loans and Swingline
Loans, the Revolving Commitment Termination Date or (ii) in the case of the
Letters of Credit, the expiration date thereof, or (b) in each case, the date on
which the Revolving Commitments shall have been terminated as provided herein.

 

“Revolving Commitment Termination Date” means the earliest to occur of (a) April
16, 2020; (b) the date the Revolving Commitments are permanently reduced to zero
pursuant to Section 2.11(b); and (c) the date of the termination of the
Revolving Commitments pursuant to Section 9.2.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Obligations and Swingline Loans at
such time.

 

“Revolving Loan” means a Loan made by a Lender to any Borrower pursuant to
Section 2.1(a).

 

“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may be amended, supplemented or otherwise modified from time to time.

 

“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans.

 

“Sale and Leaseback Transaction” means, with respect to any Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby such Borrower or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to
Sanctions.

 

“Sanctioned Person” means a person included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“SEC” means the United States Securities and Exchange Commission.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Corporation, together with its successors.

 

 

 
25

--------------------------------------------------------------------------------

 

 

“Secured Party Designation Notice” means a notice in the form of Exhibit 1.1 (or
other writing in form and substance satisfactory to the Administrative Agent)
from a Qualifying Swap Bank or a Qualifying Treasury Management Bank to the
Administrative Agent that it holds Obligations entitled to share in the
guaranties and collateral interests provided herein in respect of a Secured Swap
Agreement or Secured Treasury Management Agreement, as appropriate.

 

“Secured Swap Agreement” means any Swap Agreement between any Borrower or any of
its Subsidiaries, on the one hand, and a Qualifying Swap Bank, on the other
hand. For the avoidance of doubt, a holder of Obligations in respect of a
Secured Swap Agreement shall be subject to the provisions of Section 9.3 and
10.10

 

“Secured Swap Obligations” means all obligations owing to a Qualifying Swap Bank
in connection with any Secured Swap Agreement including any and all
cancellations, buy backs, reversals, terminations or assignments of any Secured
Swap Agreement, any and all renewals, extensions and modifications of any
Secured Swap Agreement and any and all substitutions for any Secured Swap
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Borrower or any of its Subsidiaries, on the one hand, and a
Qualifying Treasury Management Bank, on the other hand. For the avoidance of
doubt, a holder of Obligations in respect of a Secured Treasury Management
Agreement shall be subject to the provisions of Section 9.3 and 10.10.

 

“Secured Treasury Management Obligations” means all obligations owing to a
Qualifying Treasury Management Bank under a Secured Treasury Management
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

 

“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any Borrower or any of
its Subsidiaries pursuant to which such Borrower or such Subsidiary may sell,
convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

 

 
26

--------------------------------------------------------------------------------

 

 

“Specified Credit Party” means, any Credit Party that is, at the time on which
the Guaranty (or grant of security interest, as applicable) becomes effective
with respect to a Swap Obligation, a corporation, partnership, proprietorship,
organization, trust or other entity that would not be an “eligible contract
participant” under the Commodity Exchange Act at such time but for the effect of
Section 4.8.

 

“Specified Securities Account Control Agreement” means an account control
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, by and among the Parent, as account holder, Regions Bank, as collateral
agent, and Northern Trust Corporation, as intermediary.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the Voting Stock is at the time owned
or controlled, directly or indirectly, by that Person, or the accounts of which
would be consolidated with those of such Person in its consolidated financial
statements in accordance with GAAP, if such statements were prepared as of such
date, or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of the
Parent.

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

 

“Swap Obligation” means with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

 

 
27

--------------------------------------------------------------------------------

 

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Swingline Lender” means Regions Bank in its capacity as Swingline Lender
hereunder, together with its permitted successors and assigns in such capacity.

 

“Swingline Loan” means a Loan made by the Swingline Lender to any Borrower
pursuant to Section 2.2.

 

“Swingline Note” means a promissory note in the form of Exhibit 2.5-2, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Swingline Rate” means the Base Rate plus the Applicable Margin applicable to
Base Rate Loans (or with respect to any Swingline Loan advanced pursuant to an
Auto Borrow Agreement, such other rate as separately agreed in writing between
the Borrowers and the Swingline Lender).

 

“Swingline Sublimit” means, at any time of determination, the lesser of (a)
FIFTEEN MILLION DOLLARS ($15,000,000) and (b) the aggregate unused amount of
Revolving Commitments then in effect.

 

“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (b) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all Letter of Credit Obligations.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.

 

“Type of Loan” means a Base Rate Loan or a LIBOR Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).

 

 

 
28

--------------------------------------------------------------------------------

 

 

“UCP” means the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce.

 

“United States” or “U.S.” means the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” means as defined in Section 3.3(f).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

Section 1.2     Accounting Terms.

 

(a)     Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Parent to the Lenders pursuant to clauses (a), (b), (c) and (d) of
Section 7.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation (and delivered together with the reconciliation statements
provided for in Section 7.1(g), if applicable). If at any time any change in
GAAP or in the consistent application thereof would affect the computation of
any financial covenant or requirement set forth in any Credit Document, and
either the Parent or the Required Lenders shall object in writing to determining
compliance based on such change, then the Lenders and the Parent shall negotiate
in good faith to amend such financial covenant, requirement or applicable
defined terms to preserve the original intent thereof in light of such change to
GAAP, provided that, until so amended such computations shall continue to be
made on a basis consistent with the most recent financial statements delivered
pursuant to clauses (a), (b), (c) and (d) of Section 7.1 as to which no such
objection has been made.

 

(b)     Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the financial covenants in Section 8.8 (other
than the Consolidated Fixed Charge Coverage Ratio), including for purposes of
determining the Applicable Margin, shall be made on a Pro Forma Basis.

 

(c)     FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrowers and
their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

Section 1.3     Rules of Interpretation.

 

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto”, “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision hereof
or thereof, (iv) all references in a Credit Document to Sections, Exhibits,
Appendices and Schedules shall be construed to refer to Sections of, and
Exhibits, Appendices and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory rules, regulations, orders and provisions consolidating, amending,
replacing or interpreting such law and any references to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

 

 
29

--------------------------------------------------------------------------------

 

 

(b)     The terms lease and license shall include sub-lease and sub-license.

 

(c)     All terms not specifically defined herein or by GAAP, which terms are
defined in the UCC, shall have the meanings assigned to them in the UCC of the
relevant jurisdiction, with the term “instrument” being that defined under
Article 9 of the UCC of such jurisdiction.

 

(d)     Unless otherwise expressly indicated, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each mean “to but excluding”,
and the word “through” means “to and including”.

 

(e)     To the extent that any of the representations and warranties contained
in Section 6 under this Agreement or in any of the other Credit Documents is
qualified by “Material Adverse Effect”, the qualifier “in all material respects”
contained in Section 5.2(c) and the qualifier “in any material respect”
contained in Section 9.1(d) shall not apply.

 

(f)     Whenever the phrase “to the knowledge of” or words of similar import
relating to the knowledge of a Person are used herein or in any other Credit
Document, such phrase shall mean and refer to the actual knowledge of the
Authorized Officers of such Person.

 

(g)     This Agreement and the other Credit Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Credit Parties, and are the product of discussions
and negotiations among all parties. Accordingly, this Agreement and the other
Credit Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent’s or
any Lender’s involvement in the preparation of such documents.

 

(h)     Unless otherwise indicated, all references to a specific time shall be
construed to Eastern Standard Time or Eastern Daylight Savings Time, as the case
may be. Unless otherwise expressly provided herein, all references to dollar
amounts and “$” shall mean Dollars.

 

(i)     Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time (after giving effect to any permanent reduction in the
stated amount of such Letter of Credit pursuant to the terms of such Letter of
Credit); provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

 

 
30

--------------------------------------------------------------------------------

 

 

Section 2.     LOANS AND LETTERS OF CREDIT

 

Section 2.1     Revolving Loans.

 

(a)     Revolving Loans. During the Revolving Commitment Period, subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
loans (each such loan, a “Revolving Loan”) to the Borrowers in an aggregate
amount up to but not exceeding such Lender’s Revolving Commitment; provided,
that after giving effect to the making of any Revolving Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Commitment. Amounts borrowed pursuant to this Section 2.1(a) may be
repaid and reborrowed without premium or penalty (subject to Section 3.1(c))
during the Revolving Commitment Period. The Revolving Loans may consist of Base
Rate Loans, Adjusted LIBOR Rate Loans, or a combination thereof, as the
applicable Borrower may request. Each Lender’s Revolving Commitment shall expire
on the Revolving Commitment Termination Date and all Revolving Loans and all
other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Commitments shall be paid in full no later than such date.

 

(b)     Mechanics for Revolving Loans.

 

(i)     Except pursuant to Section 2.2(b)(iii), all Revolving Loans shall be
made in an aggregate minimum amount of $1,000,000 and integral multiples of
$1,000,000 in excess of that amount.

 

(ii)     Whenever a Borrower desires that the Lenders make a Revolving Loan,
such Borrower shall deliver to the Administrative Agent a fully executed Funding
Notice no later than (x) 1:00 p.m. at least three (3) Business Days in advance
of the proposed Credit Date in the case of an Adjusted LIBOR Rate Loan and (y)
10:00 a.m. on the proposed Credit Date in the case of a Loan that is a Base Rate
Loan. Except as otherwise provided herein, any Funding Notice for any Loans that
are Adjusted LIBOR Rate Loans shall be irrevocable on and after the related
Interest Rate Determination Date, and such Borrower shall be bound to make a
borrowing in accordance therewith.

 

(iii)     Notice of receipt of each Funding Notice in respect of each Revolving
Loan, together with the amount of each Lender’s Revolving Commitment Percentage
thereof, together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 1:00 p.m.) not later than 4:00 p.m. on the same day as the
Administrative Agent’s receipt of such notice from the applicable Borrower.

 

(iv)     Each Lender shall make its Revolving Commitment Percentage of the
requested Revolving Loan available to the Administrative Agent not later than
2:00 p.m. on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Administrative Agent’s Principal Office. Except as provided
herein, upon satisfaction or waiver of the applicable conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such
Credit Extension available to the applicable Borrower on the applicable Credit
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all Loans received by the Administrative Agent in connection with the Credit
Extension from the Lenders to be credited to the account of the applicable
Borrower at the Administrative Agent’s Principal Office or such other account as
may be designated in writing to the Administrative Agent by the applicable
Borrower.

 

 

 
31

--------------------------------------------------------------------------------

 

 

(c)     Increase in Revolving Commitments. The Borrowers may, at any time and
from time to time, upon prior written notice by the Borrowers to the
Administrative Agent increase the Aggregate Revolving Commitments (but not the
Letter of Credit Sublimit or the Swingline Sublimit) with additional Revolving
Commitments from any existing Lender or new Revolving Commitments from any other
Person selected by the Borrowers and reasonably acceptable to the Administrative
Agent, the Swingline Lender and the Issuing Bank; provided that:

 

(i)     the aggregate principal amount of any increases in the Revolving
Commitments pursuant to this Section 2.1(c) shall not to exceed FIFTY MILLION
DOLLARS ($50,000,000);

 

(ii)     any such increase shall be in a minimum principal amount of $5,000,000
and in integral multiples of $1,000,000 in excess thereof;

 

(iii)     no Default or Event of Default shall exist before and immediately
after giving effect to such increase;

 

(iv)     the Credit Parties shall be in compliance, on a Pro Forma Basis after
giving effect to the incurrence of any such increase in the Revolving
Commitments, with the financial covenants set forth in clauses (a) and (b) of
Section 8.8, recomputed as of the last day of the most recently ended Fiscal
Quarter of the Parent for which financial statements have been delivered
pursuant to Section 7.1;

 

(v)     no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;

 

(vi)     (A) any new Lender providing a Revolving Commitment in connection with
any increase in Aggregate Revolving Commitments shall (1) join this Agreement by
executing such joinder documents reasonably required by the Administrative
Agent, (2) provide a Revolving Commitment of at least $10,000,000 (or any lesser
amount as the Borrowers and the Administrative Agent may agree in their sole
discretion) and (3) qualify as an Eligible Assignee and (B) any existing Lender
electing to increase its Revolving Commitment shall have executed a commitment
agreement reasonably satisfactory to the Administrative Agent;

 

(vii)     any such increase in the Revolving Commitments shall be subject to
receipt by the Administrative Agent of a certificate of the Parent dated as of
the date of such increase signed by an Authorized Officer of the Parent (i)
certifying and attaching the resolutions adopted by each Borrower and each
Guarantor approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Section 6 and the other Credit Documents are true and
correct in all material respects on and as of the date of such increase, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and except that for purposes of this Section 2.1(c),
the representations and warranties contained in Section 6.7 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b) of
Section 7.1, and (B) no Default or Event of Default exists; and

 

 

 
32

--------------------------------------------------------------------------------

 

 

(viii)     to the extent that the joinder or commitment agreements described in
clause (vi) above provide for an applicable margin of, and/or commitment fee
for, additional Revolving Commitments greater than the Applicable Margin and/or
Commitment Fee with respect to the existing Revolving Commitments at such time,
the Applicable Margin and/or the Commitment Fee (as applicable) for the existing
Revolving Commitments shall be increased automatically (without the consent of
Required Lenders) such that the Applicable Margin and/or the Commitment Fee (as
applicable) for such existing Revolving Commitments is not less than the
applicable margin and/or the commitment fee (as applicable) for such additional
Revolving Commitments.

 

The Borrowers shall prepay any Revolving Loans owing under this Agreement on the
date of any such increase in the Revolving Commitments to the extent necessary
to keep the outstanding Revolving Loans ratable with any revised Revolving
Commitments arising from any nonratable increase in the Revolving Commitments
under this Section.

 

Section 2.2     Swingline Loans.

 

(a)     Swingline Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, the Swingline Lender may, in its
sole discretion, make Swingline Loans to the Borrowers in an aggregate amount up
to but not exceeding the Swingline Sublimit; provided, that after giving effect
to the making of any Swingline Loan, in no event shall (i) the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments and (ii) the Revolving
Credit Exposure of any Lender exceed such Lender’s Revolving Commitment. Amounts
borrowed pursuant to this Section 2.2 may be repaid and reborrowed during the
Revolving Commitment Period. The Swingline Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Swingline Loans and
all other amounts owed hereunder with respect to the Swingline Loans and the
Revolving Commitments shall be paid in full no later than such date.

 

(b)     Borrowing Mechanics for Swingline Loans.

 

(i)     Subject to clause (vi) below, whenever any Borrower desires that the
Swingline Lender make a Swingline Loan, such Borrower shall deliver to the
Administrative Agent a Funding Notice no later than 11:00 a.m. on the proposed
Credit Date; provided that all Swingline Loans shall be made in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount (in each case, unless otherwise agreed by the Swingline Lender in its
sole discretion).

 

(ii)     The Swingline Lender shall make the amount of its Swingline Loan
available to the Administrative Agent not later than 3:00 p.m. on the applicable
Credit Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Swingline Loans available to the applicable Borrower
on the applicable Credit Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such Swingline Loans received by the Administrative
Agent from the Swingline Lender to be credited to the account of the applicable
Borrower at the Administrative Agent’s Principal Office, or to such other
account as may be designated in writing to the Administrative Agent by the
applicable Borrower.

 

 

 
33

--------------------------------------------------------------------------------

 

 

(iii)     With respect to any Swingline Loans which have not been voluntarily
prepaid by the Borrowers pursuant to Section 2.11, the Swingline Lender may at
any time in its sole and absolute discretion, deliver to the Administrative
Agent (with a copy to the Borrowers), no later than 11:00 a.m. on the day of the
proposed Credit Date, a notice (which shall be deemed to be a Funding Notice
given by a Borrower) requesting that each Lender holding a Revolving Commitment
make Revolving Loans that are Base Rate Loans to the applicable Borrower on such
Credit Date in an amount equal to the amount of such Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date such notice is given which
the Swingline Lender requests Lenders to prepay. Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Loans made by the Lenders other than the Swingline Lender shall be immediately
delivered by the Administrative Agent to the Swingline Lender (and not to the
applicable Borrower) and applied to repay a corresponding portion of the
Refunded Swingline Loans and (2) on the day such Revolving Loans are made, the
Swingline Lender’s Revolving Commitment Percentage of the Refunded Swingline
Loans shall be deemed to be paid with the proceeds of a Revolving Loan made by
the Swingline Lender to the applicable Borrower, and such portion of the
Swingline Loans deemed to be so paid shall no longer be outstanding as Swingline
Loans and shall no longer be due under the Swingline Note of the Swingline
Lender but shall instead constitute part of the Swingline Lender’s outstanding
Revolving Loans to such Borrower and shall be due under the Revolving Loan Note
issued by such Borrower to the Swingline Lender. Each Borrower hereby authorizes
the Administrative Agent and the Swingline Lender to charge such Borrower’s
accounts with the Administrative Agent and the Swingline Lender (up to the
amount available in each such account) in order to immediately pay the Swingline
Lender the amount of the Refunded Swingline Loans to the extent the proceeds of
such Revolving Loans made by the Lenders, including the Revolving Loans deemed
to be made by the Swingline Lender, are insufficient to repay in full the
Refunded Swingline Loans. If any portion of any such amount paid (or deemed to
be paid) to the Swingline Lender should be recovered by or on behalf of the
Borrowers from the Swingline Lender in bankruptcy, by assignment for the benefit
of creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all Lenders in the manner contemplated by Section 2.14.

 

(iv)     If for any reason Revolving Loans are not made pursuant to
Section 2.2(b)(iii) in an amount sufficient to repay any amounts owed to the
Swingline Lender in respect of any outstanding Swingline Loans on or before the
third Business Day after demand for payment thereof by the Swingline Lender,
each Lender holding a Revolving Commitment shall be deemed to, and hereby agrees
to, have purchased a participation in such outstanding Swingline Loans, and in
an amount equal to its Revolving Commitment Percentage of the applicable unpaid
amount together with accrued interest thereon. On the Business Day that notice
is provided by the Swingline Lender (or by the 11:00 a.m. on the following
Business Day if such notice is provided after 2:00 p.m.), each Lender holding a
Revolving Commitment shall deliver to the Swingline Lender an amount equal to
its respective participation in the applicable unpaid amount in same day funds
at the Principal Office of the Swingline Lender. In order to evidence such
participation each Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of the Swingline Lender in form and
substance reasonably satisfactory to the Swingline Lender. In the event any
Lender holding a Revolving Commitment fails to make available to the Swingline
Lender the amount of such Lender’s participation as provided in this paragraph,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three (3) Business Days at the
rate customarily used by the Swingline Lender for the correction of errors among
banks and thereafter at the Base Rate, as applicable.

 

 

 
34

--------------------------------------------------------------------------------

 

 

(v)     Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swingline Loans pursuant to clause (iii) above and each Lender’s
obligation to purchase a participation in any unpaid Swingline Loans pursuant to
the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swingline Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swingline Lender had not received prior
notice from the Borrowers or the Required Lenders that any of the conditions
under Section 5.2 to the making of the applicable Refunded Swingline Loans or
other unpaid Swingline Loans were not satisfied at the time such Refunded
Swingline Loans or other unpaid Swingline Loans were made; and (2) the Swingline
Lender shall not be obligated to make any Swingline Loans (A) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, (B) it does not in good faith believe that all conditions
under Section 5.2 to the making of such Swingline Loan have been satisfied or
waived by the Required Lenders or (C) at a time when a Defaulting Lender exists,
unless the Swingline Lender has entered into arrangements satisfactory to it and
the Borrowers to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s participation in such Swingline Loan, including by Cash
Collateralizing such Defaulting Lender’s Revolving Commitment Percentage of the
outstanding Swingline Loans in a manner reasonably satisfactory to the Swingline
Lender and the Administrative Agent.

 

(vi)     In order to facilitate the borrowing of Swingline Loans, the Borrowers
and the Swingline Lender may mutually agree to, and are hereby authorized to,
enter into an auto borrow agreement in form and substance satisfactory to the
Swingline Lender and the Administrative Agent (the “Auto Borrow Agreement”)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in the Auto Borrow Agreement, subject to the
conditions set forth herein.  At any time an Auto Borrow Agreement is in effect,
advances under the Auto Borrow Agreement shall be deemed Swingline Loans for all
purposes hereof, except that Borrowings of Swingline Loans under the Auto Borrow
Agreement shall be made in accordance with the Auto Borrow Agreement.  For
purposes of determining the Total Revolving Outstandings at any time during
which an Auto Borrow Agreement is in effect, the Outstanding Amount of all
Swingline Loans shall be deemed to be the sum of the Outstanding Amount of
Swingline Loans at such time plus the maximum amount available to be borrowed
under such Auto Borrow Agreement at such time.

 

 

 
35

--------------------------------------------------------------------------------

 

 

Section 2.3     Issuances of Letters of Credit and Purchase of Participations
Therein.

 

(a)     Letters of Credit. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Issuing Bank agrees to issue Letters of
Credit for the account of any Borrower or any of its Subsidiaries in the
aggregate amount up to but not exceeding the Letter of Credit Sublimit;
provided, (i) each Letter of Credit shall be denominated in Dollars; (ii) the
stated amount of each Letter of Credit shall not be less than $50,000 or such
lesser amount as is acceptable to the applicable Issuing Bank; (iii) after
giving effect to such issuance, in no event shall (x) the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments, (y) the Revolving
Credit Exposure of any Lender exceed such Lender’s Revolving Commitment and (z)
the Outstanding Amount of Letter of Credit Obligations exceed the Letter of
Credit Sublimit; and (iv) in no event shall any standby Letter of Credit have an
expiration date later than the earlier of (1) seven (7) days prior to the
Revolving Commitment Termination Date, and (2) the date which is one (1) year
from the date of issuance of such standby Letter of Credit. Subject to the
foregoing (other than clause (iv)) any Issuing Bank may agree that a standby
Letter of Credit will automatically be extended for one or more successive
periods not to exceed one (1) year each, unless such Issuing Bank elects not to
extend for any such additional period; provided, no Issuing Bank shall extend
any such Letter of Credit if it has received written notice that an Event of
Default has occurred and is continuing at the time such Issuing Bank must elect
to allow such extension; provided, further, in the event that any Lender is at
such time a Defaulting Lender, unless the applicable Issuing Bank has entered
into arrangements satisfactory to such Issuing Bank (in its sole discretion)
with the Borrowers or such Defaulting Lender to eliminate such Issuing Bank’s
Fronting Exposure with respect to such Lender (after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender),
including by Cash Collateralizing such Defaulting Lender’s Revolving Commitment
Percentage of the Outstanding Amount of the Letter of Credit Obligations in a
manner reasonably satisfactory to Agents, such Issuing Bank shall not be
obligated to issue or extend any Letter of Credit hereunder. The Issuing Bank
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

 

(b)     Notice of Issuance. Whenever any Borrower desires the issuance of a
Letter of Credit, such Borrower shall deliver to the Administrative Agent an
Issuance Notice no later than 1:00 p.m. at least three (3) Business Days or such
shorter period as may be agreed to by any Issuing Bank in any particular
instance, in advance of the proposed date of issuance. Upon satisfaction or
waiver of the conditions set forth in Section 5.2, an Issuing Bank shall issue
the requested Letter of Credit only in accordance such Issuing Bank’s standard
operating procedures (including, without limitation, the delivery by the
applicable Borrower of such executed documents and information pertaining to
such requested Letter of Credit, including any Issuer Documents, as the
applicable Issuing Bank or the Administrative Agent may require). Upon the
issuance of any Letter of Credit or amendment or modification to a Letter of
Credit, the applicable Issuing Bank shall promptly notify the Administrative
Agent and each Lender of such issuance, which notice shall be accompanied by a
copy of such Letter of Credit or amendment or modification to a Letter of Credit
and the amount of such Lender’s respective participation in such Letter of
Credit pursuant to Section 2.3(e).

 

 

 
36

--------------------------------------------------------------------------------

 

 

(c)     Responsibility of Issuing Banks With Respect to Requests for Drawings
and Payments. In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, the applicable Issuing Bank shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit. As between
the Borrowers and any Issuing Bank, the Borrowers assume all risks of the acts
and omissions of, or misuse of the Letters of Credit issued by such Issuing
Bank, by the respective beneficiaries of such Letters of Credit. In furtherance
and not in limitation of the foregoing, no Issuing Bank shall be responsible
for: (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any such Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any Issuing Bank’s rights or
powers hereunder. Without limiting the foregoing and in furtherance thereof, any
action taken or omitted by any Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of such Issuing Bank to any Credit Party. Notwithstanding anything to the
contrary contained in this Section 2.3(c), the Borrowers shall retain any and
all rights it may have against any Issuing Bank for any liability arising solely
out of the gross negligence or willful misconduct of such Issuing Bank, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

 

(d)     Reimbursement by the Borrowers of Amounts Drawn or Paid Under Letters of
Credit. In the event an Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the applicable Borrower and the
Administrative Agent, and such Borrower shall reimburse such Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, anything contained herein
to the contrary notwithstanding, (i) unless such Borrower shall have notified
the Administrative Agent and the applicable Issuing Bank prior to 11:00 a.m. on
the date such drawing is honored that such Borrower intends to reimburse such
Issuing Bank for the amount of such honored drawing with funds other than the
proceeds of Revolving Loans, such Borrower shall be deemed to have given a
timely Funding Notice to the Administrative Agent requesting the Lenders to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such honored drawing, and (ii) subject to
satisfaction or waiver of the conditions specified in Section 5.2, the Lenders
shall, on the Reimbursement Date, make Revolving Loans that are Base Rate Loans
in the amount of such honored drawing, the proceeds of which shall be applied
directly by the Administrative Agent to reimburse the applicable Issuing Bank
for the amount of such honored drawing; and provided further, if for any reason
proceeds of Revolving Loans are not received by the applicable Issuing Bank on
the Reimbursement Date in an amount equal to the amount of such honored drawing,
such Borrower shall reimburse such Issuing Bank, on demand, in an amount in same
day funds equal to the excess of the amount of such honored drawing over the
aggregate amount of such Revolving Loans, if any, which are so received. Nothing
in this Section 2.3(d) shall be deemed to relieve any Lender from its obligation
to make Revolving Loans on the terms and conditions set forth herein, and the
Borrowers shall retain any and all rights it may have against any Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.3(d).

 

 

 
37

--------------------------------------------------------------------------------

 

 

(e)     Lenders’ Purchase of Participations in Letters of Credit. Immediately
upon the issuance of each Letter of Credit, each Lender having a Revolving
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the applicable Issuing Bank a participation in such Letter of
Credit and any drawings honored thereunder in an amount equal to such Lender’s
Revolving Commitment Percentage (with respect to the Revolving Commitments) of
the maximum amount which is or at any time may become available to be drawn
thereunder. In the event that any Borrower shall fail for any reason to
reimburse an Issuing Bank as provided in Section 2.3(d), the applicable Issuing
Bank shall promptly notify each Lender of the unreimbursed amount of such
honored drawing and of such Lender’s respective participation therein based on
such Lender’s Revolving Commitment Percentage. Each Lender shall make available
to the applicable Issuing Bank an amount equal to its respective participation,
in Dollars and in same day funds, at the office of such Issuing Bank specified
in such notice, not later than 12:00 p.m. on the first Business Day (under the
laws of the jurisdiction in which such office of such Issuing Bank is located)
after the date notified by such Issuing Bank. In the event that any Lender fails
to make available to the applicable Issuing Bank on such Business Day the amount
of such Lender’s participation in such Letter of Credit as provided in this
Section 2.3(e), such Issuing Bank shall be entitled to recover such amount on
demand from such Lender together with interest thereon for three (3) Business
Days at the rate customarily used by the applicable Issuing Bank for the
correction of errors among banks and thereafter at the Base Rate. Nothing in
this Section 2.3(e) shall be deemed to prejudice the right of any Lender to
recover from any Issuing Bank any amounts made available by such Lender to such
Issuing Bank pursuant to this Section in the event that it is determined that
the payment with respect to a Letter of Credit in respect of which payment was
made by such Lender constituted gross negligence or willful misconduct on the
part of such Issuing Bank, as determined by a court of competent jurisdiction in
a final, non-appealable order. In the event an Issuing Bank shall have been
reimbursed by other Lenders pursuant to this Section 2.3(e) for all or any
portion of any drawing honored by such Issuing Bank under a Letter of Credit,
such Issuing Bank shall distribute to each Lender which has paid all amounts
payable by it under this Section 2.3(e) with respect to such honored drawing
such Lender’s Revolving Commitment Percentage of all payments subsequently
received by such Issuing Bank from such Borrower in reimbursement of such
honored drawing when such payments are received. Any such distribution shall be
made to a Lender at its primary address set forth below its name on Appendix B
or at such other address as such Lender may request.

 

(f)     Obligations Absolute. The obligation of the Borrowers to reimburse the
applicable Issuing Bank for drawings honored under the Letters of Credit issued
by it and to repay any Revolving Loans made by the Lenders pursuant to
Section 2.3(d) and the obligations of the Lenders under Section 2.3(e) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set-off, defense (other than that such
drawing has been repaid) or other right which any Borrower or any Lender may
have at any time against a beneficiary or any transferee of any Letter of Credit
(or any Persons for whom any such transferee may be acting), any Issuing Bank, a
Lender or any other Person or, in the case of a Lender, against any Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Borrower
or any of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by any Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, or financial condition of any Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by the applicable Issuing Bank under the applicable Letter of Credit
shall not have constituted gross negligence or willful misconduct of such
Issuing Bank under the circumstances in question, as determined by a court of
competent jurisdiction in a final, non-appealable order.

 

 

 
38

--------------------------------------------------------------------------------

 

 

(g)     Indemnification. Without duplication of any obligation of the Credit
Parties under Section 11.2, in addition to amounts payable as provided herein,
each of the Credit Parties hereby agrees, on a joint and several basis, to
protect, indemnify, pay and save harmless each Issuing Bank from and against any
and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable out-of-pocket fees, expenses and disbursements of
counsel) which each Issuing Bank may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit by such Issuing
Bank, other than as a result of (1) the gross negligence or willful misconduct
of such Issuing Bank, as determined by a court of competent jurisdiction in a
final, non-appealable order, or (2) the wrongful dishonor by such Issuing Bank
of a proper demand for payment made under any Letter of Credit issued by it, or
(ii) the failure of such Issuing Bank to honor a drawing under any such Letter
of Credit as a result of any Governmental Act.

 

(h)     Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the applicable Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.

 

(i)     (i)     Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of a Borrower, such
Borrower shall be obligated to reimburse the applicable Issuing Bank hereunder
for any and all drawings under such Letter of Credit. Each Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of the
Subsidiaries inures to the benefit of such Borrower, and that such Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

(j)     Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

Section 2.4     Pro Rata Shares; Availability of Funds.

 

(a)     Pro Rata Shares. All Loans shall be made, and all participations
purchased, by the Lenders simultaneously and proportionately to their respective
pro rata shares of the Loans, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Revolving Commitment, or the portion of the
aggregate outstanding principal amount of the Revolving Loans, of any Lender be
increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.

 

 

 
39

--------------------------------------------------------------------------------

 

 

(b)     Availability of Funds.

 

(i)     Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or, in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1(b) or, in the case
of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.1(b) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans, plus, in either case, any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection therewith. If such
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by any Borrower shall be without
prejudice to any claim any Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)     Payments by the Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or each applicable Issuing Bank,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or each applicable Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

 

 
40

--------------------------------------------------------------------------------

 

 

Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error.

 

Section 2.5     Evidence of Debt; Register; Lenders’ Books and Records; Notes.

 

(a)     Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of each Borrower and
each other Credit Party to such Lender, including the amounts of the Loans made
by it and each repayment and prepayment in respect thereof. Any such recordation
shall be conclusive and binding on the Borrowers, absent manifest error;
provided, that the failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitment or any Borrower’s
obligations in respect of any applicable Loans; and provided, further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern in the absence of demonstrable error
therein.

 

(b)     Notes. Each Borrower shall execute and deliver to each (i) Lender on the
Closing Date, (ii) Person who is a permitted assignee of such Lender pursuant to
Section 11.5 and (iii) Person who becomes a Lender in accordance with Section
2.1(c), in each case to the extent requested by such Person, a Note or Notes to
evidence such Person’s portion of the Revolving Loans or Swingline Loans, as
applicable.

 

Section 2.6     Scheduled Principal Payments.

 

(a)     Revolving Loans. The principal amount of Revolving Loans is due and
payable in full on the Revolving Commitment Termination Date.

 

(b)     Swingline Loans. The principal amount of the Swingline Loans is due and
payable in full on the earlier to occur of (i) the date of demand by the
Swingline Lender and (ii) the Revolving Commitment Termination Date.

 

Section 2.7     Interest on Loans.

 

(a)     Except as otherwise set forth herein, each Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

 

(i)     in the case of Revolving Loans:

 

(A)     if a Base Rate Loan (including a Base Rate Loan referencing the LIBOR
Index Rate), the Base Rate plus the Applicable Margin; or

 

(B)     if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus the
Applicable Margin; and

 

(ii)     in the case of Swingline Loans, at the Swingline Rate (or with respect
to any Swingline Loan advanced pursuant to an Auto Borrow Agreement, such other
rate as separately agreed in writing between the Borrowers and the Swingline
Lender).

 

 

 
41

--------------------------------------------------------------------------------

 

 

(b)     The basis for determining the rate of interest with respect to any Loan
(except a Swingline Loan, which may only be made and maintained at the Swingline
Rate (unless and until converted into a Revolving Loan pursuant to the terms and
conditions hereof), and the Interest Period with respect to any Adjusted LIBOR
Rate Loan, shall be selected by the applicable Borrower and notified to the
Administrative Agent and the Lenders pursuant to the applicable Funding Notice
or Conversion/Continuation Notice, as the case may be. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day (i) if such Loan is an Adjusted LIBOR Rate Loan,
such Loan shall become a Base Rate Loan and (ii) if such Loan is a Base Rate
Loan, such Loan shall remain a Base Rate Loan.

 

(c)     In connection with Adjusted LIBOR Rate Loans, there shall be no more
than five (5) Interest Periods outstanding at any time. In the event the
applicable Borrower fails to specify between a Base Rate Loan or an Adjusted
LIBOR Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, such Loan (i) if outstanding as an Adjusted LIBOR Rate Loan, will be
automatically converted into a Base Rate Loan on the last day of the
then-current Interest Period for such Loan, and (ii) if outstanding as a Base
Rate Loan will remain as, or (if not then outstanding) will be made as, a Base
Rate Loan. In the event the applicable Borrower fails to specify an Interest
Period for any Adjusted LIBOR Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Borrower shall be deemed to have selected
an Interest Period of one (1) month. As soon as practicable after 10:00 a.m. on
each Interest Rate Determination Date and each Index Rate Determination Date,
the Administrative Agent shall determine (which determination shall, absent
manifest error, be final, conclusive and binding upon all parties) the interest
rate that shall apply to each of the LIBOR Loans for which an interest rate is
then being determined (and for the applicable Interest Period in the case of
Adjusted LIBOR Rate Loans) and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the Borrowers and each Lender.

 

(d)     Interest payable pursuant to this Section 2.7 shall be computed on the
basis of a year of three hundred sixty (360) days, in each case for the actual
number of days elapsed in the period during which it accrues. In computing
interest on any Loan, the date of the making of such Loan or the first day of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted from an Adjusted LIBOR Rate Loan, the date of conversion of such
Adjusted LIBOR Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to an Adjusted LIBOR Rate Loan, the date of conversion of such
Base Rate Loan to such Adjusted LIBOR Rate Loan, as the case may be, shall be
excluded; provided, if a Loan is repaid on the same day on which it is made, one
(1) day’s interest shall be paid on that Loan.

 

(e)     If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Parent or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Parent as of any applicable date was inaccurate and (ii) a proper calculation of
the Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the Lenders promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to any Borrower under the Bankruptcy Code or
other Debtor Relief Law, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This subsection (e) shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under any other provision of this Agreement. Each Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations.

 

 

 
42

--------------------------------------------------------------------------------

 

 

(f)     Except as otherwise set forth herein, interest on each Loan shall accrue
on a daily basis and shall be payable in arrears on and to (i) each Interest
Payment Date applicable to that Loan; (ii) upon any prepayment of that Loan
(other than a voluntary prepayment of a Revolving Loan which interest shall be
payable in accordance with clause (i) above), to the extent accrued on the
amount being prepaid; and (iii) at maturity, including final maturity.

 

(g)     Each Borrower agrees to pay to the applicable Issuing Bank, with respect
to drawings honored under any Letter of Credit issued by such Issuing Bank,
interest on the amount paid by the Issuing Bank in respect of each such honored
drawing from the date such drawing is honored to but excluding the date such
amount is reimbursed by or on behalf of such Borrower at a rate equal to (i) for
the period from the date such drawing is honored to but excluding the applicable
Reimbursement Date, the rate of interest otherwise payable hereunder with
respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, a rate
which is the lesser of (y) two percent (2%) per annum in excess of the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (z) the Highest Lawful Rate.

 

(h)     Interest payable pursuant to Section 2.7(g) shall be computed on the
basis of a year of three hundred sixty (360) days, for the actual number of days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full. Promptly upon receipt by the Issuing
Bank of any payment of interest pursuant to Section 2.7(g), the Issuing Bank
shall distribute to each Lender, out of the interest received by the Issuing
Bank in respect of the period from the date such drawing is honored to but
excluding the date on which the Issuing Bank is reimbursed for the amount of
such drawing (including any such reimbursement out of the proceeds of any
Revolving Loans), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit. In the event the Issuing Bank shall have been
reimbursed by the Lenders for all or any portion of such honored drawing, the
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.3(e) with respect to such honored drawing such Lender’s
Revolving Commitment Percentage of any interest received by the Issuing Bank in
respect of that portion of such honored drawing so reimbursed by the Lenders for
the period from the date on which the Issuing Bank was so reimbursed by the
Lenders to but excluding the date on which such portion of such honored drawing
is reimbursed by the Borrowers.

 

Section 2.8     Conversion/Continuation.

 

(a)     So long as no Default or Event of Default shall have occurred and then
be continuing or would result therefrom, each Borrower shall have the option:

 

(i)     to convert at any time all or any part of any Loan equal to $1,000,000
and integral multiples of $1,000,000 in excess of that amount from one Type of
Loan to another Type of Loan; provided, an Adjusted LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Adjusted
LIBOR Rate Loan unless such Borrower shall pay all amounts due under
Section 3.1(c) in connection with any such conversion; or

 

 

 
43

--------------------------------------------------------------------------------

 

 

(ii)     upon the expiration of any Interest Period applicable to any Adjusted
LIBOR Rate Loan, to continue all or any portion of such Loan as an Adjusted
LIBOR Rate Loan.

 

(b)     The applicable Borrower shall deliver a Conversion/Continuation Notice
to the Administrative Agent no later than 1:00 p.m. at least three (3) Business
Days in advance of the proposed Conversion/Continuation Date in connection with
any Adjusted LIBOR Rate Loan or one (1) Business Day in advance if only Base
Rate Loans are subject to continuation or conversion. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any Adjusted LIBOR Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and such Borrower shall be bound to effect a conversion or
continuation in accordance therewith.

 

Section 2.9     Default Rate of Interest.

 

(a)     If any amount payable by the Borrowers under any Credit Document is not
paid when due, whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

 

(b)     During the continuance of an Event of Default under Section 9.1(f) or
Section 9.1(g), the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

 

(c)     During the continuance of an Event of Default other than an Event of
Default under Section 9.1(f) or Section 9.1(g) or a non-payment Event of
Default, the Borrowers shall, at the request of the Required Lenders, pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.

 

(d)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(e)     In the case of any Adjusted LIBOR Rate Loan, upon the expiration of the
Interest Period in effect at the time the Default Rate of interest is effective,
each such Adjusted LIBOR Rate Loan shall thereupon become a Base Rate Loan and
shall thereafter bear interest at the Default Rate then in effect for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.

 

Section 2.10     Fees.

 

(a)     Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Lender in accordance with its Revolving Commitment
Percentage, a commitment fee (the “Commitment Fee”) equal to the Applicable
Margin of the actual daily amount by which the Aggregate Revolving Commitments
exceeds the Total Revolving Outstandings, subject to adjustments as provided in
Section 2.16. The Commitment Fee shall accrue at all times during the Revolving
Commitment Period, including at any time during which one or more of the
conditions in Section 5 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date; provided that (1) no Commitment Fee shall
accrue on any of the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (2) any Commitment Fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrowers so long as such Lender shall be a
Defaulting Lender. The Commitment Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Margin during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect. For purposes hereof, Swingline Loans shall not be counted toward or
be considered as usage of the Aggregate Revolving Commitments.

 

 

 
44

--------------------------------------------------------------------------------

 

 

(b)     Letter of Credit Fees.

 

(i)     Commercial and Standby Letter of Credit Fees. The Borrowers shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage (A) a Letter of Credit fee for each commercial
Letter of Credit equal to one-tenth of one percent (0.10%) per annum multiplied
by the daily maximum amount available to be drawn under such Letter of Credit,
and (B) a Letter of Credit fee for each standby Letter of Credit equal to the
Applicable Margin multiplied by the daily maximum amount available to be drawn
under such Letter of Credit (collectively, the “Letter of Credit Fees”). For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.3(i). The Letter of Credit Fees shall be computed on a quarterly
basis in arrears, and shall be due and payable on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the expiration date
thereof and thereafter on demand; provided that (1) no Letter of Credit Fees
shall accrue in favor of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (2) any Letter of Credit Fees accrued in favor of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender. If there is any change in
the Applicable Margin during any quarter, the daily maximum amount available to
be drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, during the continuance of an Event of Default under Sections
9.1(f) and (g), all Letter of Credit Fees shall accrue at the Default Rate, and
during the continuance of an Event of Default other than an Event of Default
under Sections 9.1(f) or (g), then upon the request of the Required Lenders, all
Letter of Credit Fees shall accrue at the Default Rate.

 

(ii)     Fronting Fee and Documentary and Processing Charges Payable to Issuing
Bank. The Borrowers shall pay directly to each Issuing Bank for its own account
a fronting fee (A) with respect to each commercial Letter of Credit or any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrowers and the applicable
Issuing Bank, computed on the amount of such commercial Letter or Credit or the
amount of such increase, as applicable, and payable upon the issuance of such
commercial Letter of Credit or effectiveness of such amendment, as applicable,
and (C) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the last Business Day of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on its
expiration date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.3(i). In
addition, the Borrowers shall pay directly to the Issuing Bank for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Issuing Bank relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

 

 
45

--------------------------------------------------------------------------------

 

 

(c)     Other Fees. The Borrowers shall pay to Regions Capital Markets, a
division of Regions Bank, and the Administrative Agent for their own respective
accounts fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever, except to the extent set forth in the Fee Letter.

 

Section 2.11     Prepayments/Commitment Reductions.

 

(a)     Voluntary Prepayments.

 

(i)     Any time and from time to time, the Loans may be repaid in whole or in
part without premium or penalty (subject to Section 3.1):

 

(A)     with respect to Base Rate Loans (including Base Rate Loans referencing
the LIBOR Index Rate), the Borrowers may prepay any such Loans on any Business
Day in whole or in part, in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount;

 

(B)     with respect to Adjusted LIBOR Rate Loans, the Borrowers may prepay any
such Loans on any Business Day in whole or in part (together with any amounts
due pursuant to Section 3.1(c)) in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount; and

 

(C)     with respect to Swingline Loans, the Borrowers may prepay any such Loans
on any Business Day in whole or in part in any amount;

 

(ii)     All such prepayments shall be made:

 

(A)     upon written or telephonic notice on the date of prepayment in the case
of Base Rate Loans or Swingline Loans; and

 

(B)     upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Adjusted LIBOR Rate Loans;

 

in each case given to the Administrative Agent, or the Swingline Lender, as the
case may be, by 11:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by telefacsimile or telephone to each Lender). Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.12(a).

 

 

 
46

--------------------------------------------------------------------------------

 

 

(b)     Voluntary Commitment Reductions.

 

(i)     The Borrowers may, from time to time upon not less than three (3)
Business Days’ prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part (i) the Revolving Commitments (ratably among the
Lenders in accordance with their respective commitment percentage thereof);
provided, (A) any such partial reduction of the Revolving Commitments shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, (B) the Borrowers shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the aggregate Total Revolving
Outstandings exceed the Aggregate Revolving Commitments and (C) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit and/or the Swingline Sublimit exceed the amount of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit and/or the Swingline
Sublimit, as applicable, shall be automatically reduced by the amount of such
excess.

 

(ii)     The Borrowers’ notice to the Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in the Borrowers’
notice and shall reduce the Revolving Commitments of each Lender proportionately
to its Revolving Commitment Percentage thereof.

 

(c)     Mandatory Prepayments. If at any time (A) the Total Revolving
Outstandings shall exceed the Aggregate Revolving Commitments, (B) the
Outstanding Amount of Letter of Credit Obligations shall exceed the Letter of
Credit Sublimit, or (C) the Outstanding Amount of Swingline Loans shall exceed
the Swingline Sublimit, immediate prepayment will be made on or in respect of
the Revolving Obligations and/or the Borrowers will Cash Collateralize the
Letter of Credit Obligations in an amount equal to such excess; provided,
however, that, except with respect to clause (B), Letter of Credit Obligations
will not be Cash Collateralized hereunder until the Revolving Loans and
Swingline Loans have been paid in full.

 

Section 2.12     Application of Prepayments. Within each Loan, prepayments will
be applied first to Base Rate Loans, then to LIBOR Loans in direct order of
Interest Period maturities. In addition:

 

(a)     Voluntary Prepayments. Voluntary prepayments will be applied as
specified by the Borrowers.

 

(b)     Mandatory Prepayments. Mandatory prepayments shall be applied to the
respective Revolving Obligations as appropriate but without a permanent
reduction thereof.

 

 

 
47

--------------------------------------------------------------------------------

 

 

(c)     Prepayments on the Obligations will be paid by the Administrative Agent
to the Lenders ratably in accordance with their respective interests therein
(except for Defaulting Lenders where their share will be applied as provided in
Section 2.16(a)(ii) hereof).

 

Section 2.13     General Provisions Regarding Payments.

 

(a)     All payments by the Borrowers of principal, interest, fees and other
Obligations hereunder or under any other Credit Document shall be made in
Dollars in immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition. The Administrative Agent
shall, and each Borrower hereby authorizes the Administrative Agent to, debit a
deposit account of the Borrowers or any of their Subsidiaries held with the
Administrative Agent or any of its Affiliates and designated for such purpose by
the Borrowers or such Subsidiary in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
under any other Credit Document (subject to sufficient funds being available in
its accounts for that purpose).

 

(b)     In the event that the Administrative Agent is unable to debit a deposit
account of the Borrowers or any of their Subsidiaries held with the
Administrative Agent or any of its Affiliates in order to cause timely payment
to be made to the Administrative Agent of all principal, interest and fees due
hereunder or any other Credit Document (including because insufficient funds are
available in its accounts for that purpose), payments hereunder and under any
other Credit Document shall be delivered to the Administrative Agent, for the
account of the Lenders, not later than 2:00 p.m. on the date due at the
Principal Office of the Administrative Agent or via wire transfer of immediately
available funds to an account designated by the Administrative Agent (or at such
other location as may be designated in writing by the Administrative Agent from
time to time); for purposes of computing interest and fees, funds received by
the Administrative Agent after that time on such due date shall be deemed to
have been paid by the Borrowers on the next Business Day.

 

(c)     All payments in respect of the principal amount of any Loan (other than
voluntary repayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

 

(d)     The Administrative Agent shall promptly distribute to each Lender at
such address as such Lender shall indicate in writing, such Lender’s applicable
pro rata share of all payments and prepayments of principal and interest due to
such Lender hereunder, together with all other amounts due with respect thereto,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.

 

(e)     Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its pro rata share of any
Adjusted LIBOR Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

(f)     Subject to the provisos set forth in the definition of “Interest
Period,” whenever any payment to be made hereunder shall be stated to be due on
a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the Commitment Fee
hereunder, but such payment shall be deemed to have been made on the date
therefor for all other purposes hereunder.

 

 

 
48

--------------------------------------------------------------------------------

 

 

(g)     The Administrative Agent may, but shall not be obligated to, deem any
payment by or on behalf of the Borrowers hereunder that is not made in same day
funds prior to 2:00 p.m. to be a non-conforming payment. Any such payment shall
not be deemed to have been received by the Administrative Agent until the later
of (i) the time such funds become available funds, and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt telephonic notice to
the Borrowers and each applicable Lender (confirmed in writing) if any payment
is non-conforming. Any non-conforming payment may constitute or become a Default
or Event of Default in accordance with the terms of Section 9.1(a). Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the Default Rate (unless otherwise provided by the Required Lenders)
from the date such amount was due and payable until the date such amount is paid
in full.

 

Section 2.14     Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of such Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

 

(i)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(ii)     the provisions of this Section shall not be construed to apply to (A)
any payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any amounts applied by the Swingline
Lender to outstanding Swingline Loans, (C) any amounts applied to Letter of
Credit Obligations by any Issuing Bank or Swingline Loans by the Swingline
Lender, as appropriate, from Cash Collateral provided under Section 2.15 or
Section 2.16, or (D) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Letter of Credit Obligations, Swingline Loans or other obligations hereunder
to any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

Each of the Credit Parties consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

Section 2.15     Cash Collateral. At any time that there shall exist a
Defaulting Lender, promptly (and in any event within two (2) Business Days)
following the written request of the Administrative Agent or any Issuing Bank
(with a copy to the Administrative Agent) the Borrowers shall Cash Collateralize
each applicable Issuing Banks’ Fronting Exposure with respect to such Defaulting
Lender in an amount sufficient to cover the applicable Fronting Exposure (after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

 

 

 
49

--------------------------------------------------------------------------------

 

 

(a)     Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a perfected first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (b) below. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent and the Issuing Banks as herein provided, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure, the Borrowers will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(b)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(c)     Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.15
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of a Credit Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.15 may be otherwise applied in accordance with
Section 9.3) but shall be released upon the cure, termination or waiver of such
Default or Event of Default in accordance with the terms of this Agreement, and
(y) the Person providing Cash Collateral and any Issuing Bank or Swingline
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

Section 2.16     Defaulting Lenders.

 

(a)     Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.4(a)(iii).

 

 

 
50

--------------------------------------------------------------------------------

 

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amount (other than fees which any Defaulting Lender is not entitled to
receive pursuant to Section 2.16(a)(iii)) received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 9 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.3), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any Issuing Bank or the Swingline Lender hereunder; third, to Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.15;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Letter of Credit Borrowings
were made at a time when the conditions set forth in Section 5.2 were satisfied
or waived, such payment shall be applied solely to the pay the Loans of, and
Letter of Credit Borrowings owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Letter of Credit
Borrowings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with their Revolving
Commitments without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to (and the
underlying obligations satisfied to the extent of such payment) and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)     Certain Fees.

 

(A)     Such Defaulting Lender shall not be entitled to receive any Commitment
Fee, any fees with respect to Letters of Credit (except as provided in clause
(b) below) or any other fees hereunder for any period during which that Lender
is a Defaulting Lender (and the Borrowers shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

 

 

 
51

--------------------------------------------------------------------------------

 

 

(B)     Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.15.

 

(C)     With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrowers shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
(y) such reallocation does not cause the aggregate Revolving Credit Exposure at
such time to exceed such Non-Defaulting Lender’s Revolving Commitment and (z)
such Defaulting Lender’s participation in Letter of Credit Obligations and
Swingline Loans has not been fully Cash Collateralized. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)     Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize each
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.15.

 

(b)     Defaulting Lender Cure. If the Borrowers, the Administrative Agent and
the Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving
Commitments (without giving effect to Section 2.16(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

 

 
52

--------------------------------------------------------------------------------

 

 

(c)     New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan, and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

(d)     Remedies Not Exclusive. The rights and remedies against a Defaulting
Lender under this Section 2.16 are in addition to all other rights and remedies
the Borrowers, the Administrative Agent and any Lender may have against such
Defaulting Lender under Applicable Laws.

 

Section 2.17     Removal or Replacement of Lenders. If (a) any Lender requests
compensation under Section 3.2, (b) any Credit Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.3, (c) any Lender gives notice of an inability
to fund LIBOR Loans under Section 3.1(b), (d) any Lender is a Defaulting Lender,
or (e) any Lender (a “Non-Consenting Lender”) does not consent (including by way
of a failure to respond in writing to a proposed amendment, consent or waiver by
the date and time specified by the Administrative Agent) to a proposed
amendment, consent, change, waiver, discharge or termination hereunder or with
respect to any Credit Document that has been approved by the Required Lenders,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.5, all of its interests, rights (other
than its rights under Section 3.2, Section 3.3 and Section 11.2) and obligations
under this Agreement and the related Credit Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(i)     the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 11.5(b)(iv);

 

(ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, as applicable, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any amounts under Section 3.1(c)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts);

 

(iii)     in the case of any such assignment resulting from a claim for
compensation under Section 3.2 or payments required to be made pursuant to
Section 3.3, such assignment is reasonably expected to result in a reduction in
such compensation or payments thereafter;

 

(iv)     such assignment does not conflict with Applicable Law; and

 

(v)     in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed amendment, consent, change, waiver,
discharge or termination, the successor replacement Lender shall have consented
to the proposed amendment, consent, change, waiver, discharge or termination.

 

 

 
53

--------------------------------------------------------------------------------

 

 

Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrowers and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

Section 2.18     Additional Borrowers.

 

(a)     Upon not less than fifteen (15) Business Days’ notice to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), the Borrowers may request the
addition of any of their Domestic Subsidiaries (an “Additional Borrower”) as a
Borrower hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit 2.18-1 (a “Borrower Request and
Assumption Agreement”). The parties hereto acknowledge and agree that prior to
any Additional Borrower becoming entitled to utilize the credit facilities
provided for herein, the Administrative Agent and the Lenders shall have
received Organizational Documents, such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Required Lenders in their reasonable
discretion, and Notes signed by such Additional Borrower to the extent any
Lenders so require. If the Administrative Agent and all of the Lenders execute
and deliver an acknowledgement and agreement to the Borrower Request and
Assumption Agreement, then promptly following receipt of all such requested
Organizational Documents, resolutions, incumbency certificates, opinions of
counsel and other documents or information, the Administrative Agent shall send
a notice in substantially the form of Exhibit 2.18-2 (a “New Borrower
Notice”) to the Borrowers and the Lenders specifying the effective date upon
which the Additional Borrower shall constitute a Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Borrower to receive Loans
and other credit extensions hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Additional Borrower otherwise
shall be a Borrower for all purposes of this Agreement.

 

(b)     The Obligations of each Person that becomes a Borrower pursuant to this
Section 2.18 that shall be joint and several in nature as provided in Section
2.20.

 

Section 2.19     Appointment of Borrower Agent. Each of the Borrowers hereby
irrevocably appoints the Parent as its agent (the “Borrower Agent”) for all
purposes relevant to this Agreement and each of the other Credit Documents,
including (a) the giving and receipt of notices, (b) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (c) the receipt of the proceeds of any Loans made by
the Lenders to any Borrower. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Borrower Agent, whether or not
any such other Borrower joins therein. Any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
the Borrower Agent in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Credit Party.

 

 

 
54

--------------------------------------------------------------------------------

 

 

Section 2.20     Joint and Several Liability.

 

(a)     The Obligations of the Borrowers hereunder shall be joint and several in
nature regardless of which such Person actually receives or received (or
receives or received the proceeds of) Loans, Letters of Credit and other
extensions of credit hereunder or the amount of such Loans, Letters of Credit
and other extensions of credit received or the manner in which the
Administrative Agent or any Lender accounts for such Loans, Letters of Credit
and other extensions of credit on its books and records. Each Borrower’s
obligations with respect to Loans, Letters of Credit and other extensions of
credit made to it hereunder, and each such Borrower’s obligations arising as a
result of the joint and several liability of such Borrower hereunder, with
respect to Loans, Letters of Credit and other extensions of credit made to and
other Obligations owing by the other Borrowers hereunder shall be primary
obligations of each such Borrower.

 

(b)     The obligations of the Borrowers under clause (a) above are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Credit Documents, any
Secured Swap Agreement, any Secured Treasury Management Agreement, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 2.20 that the obligations of
the Borrowers hereunder shall be absolute and unconditional under any and all
circumstances. Each Borrower agrees that with respect to its obligations under
the foregoing clause (a), such Borrower shall have no right of subrogation,
indemnity, reimbursement or contribution against the any other Borrower for
amounts paid under this Section 2.20 until such time as the Obligations have
been paid in full and the Revolving Commitments have expired or terminated.
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Borrower under the
foregoing clause (a), which shall remain absolute and unconditional as described
above:

 

(i)     at any time or from time to time, without notice to any Borrower, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

(ii)     any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Secured Swap Agreement, any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in such Credit
Documents, Secured Swap Agreements or Secured Treasury Management Agreements,
shall be done or omitted;

 

(iii)     the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Credit Documents, any Secured Swap Agreement, any
Secured Treasury Management Agreement, or any other agreement or instrument
referred to in such Credit Documents, Secured Swap Agreements or Secured
Treasury Management Agreements, shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

 

 
55

--------------------------------------------------------------------------------

 

 

(iv)     any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or

 

(v)     any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any Borrower)
or shall be subordinated to the claims of any Person (including, without
limitation, any creditor of any Borrower).

 

With respect to its obligations under the foregoing clause (a), each Borrower
hereby expressly waives diligence, presentment, demand of payment, protest and
all notices whatsoever, and any requirement that the Administrative Agent or any
Lender exhaust any right, power or remedy or proceed against any Person under
any of the Credit Documents, any Secured Swap Agreement, any Secured Treasury
Management Agreement, or any other agreement or instrument referred to in such
Credit Documents, Secured Swap Agreements, Secured Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

Section 3.     YIELD PROTECTION

 

Section 3.1     Making or Maintaining LIBOR Loans.

 

(a)     Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrowers and each Lender of such determination, whereupon
(i) no Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by any Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by such Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the LIBOR Index Rate component of the Base Rate.

 

 

 
56

--------------------------------------------------------------------------------

 

 

(b)     Illegality or Impracticability of LIBOR Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrowers and the Administrative Agent) that the making,
maintaining or continuation of its LIBOR Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to the Borrowers
and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender). Thereafter
(1) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by a Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan without reference to the LIBOR Index Rate component of the Base
Rate, (3) the Affected Lender’s obligation to maintain its outstanding LIBOR
Loans (the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate Loans without reference to the LIBOR Index Rate component
of the Base Rate on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a LIBOR Loan then being requested by a Borrower pursuant to a Funding Notice
or a Conversion/Continuation Notice, such Borrower shall have the option,
subject to the provisions of Section 3.1(a), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 3.1(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms hereof.

 

(c)     Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrowers shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable out-of-pocket losses, expenses and liabilities (including any
interest paid or calculated to be due and payable by such Lender to lenders of
funds borrowed by it to make or carry its Adjusted LIBOR Rate Loans and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender sustains: (i) if for any reason (other than a default
by such Lender) a borrowing of any Adjusted LIBOR Rate Loans does not occur on a
date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Adjusted LIBOR Rate Loans
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Adjusted LIBOR
Rate Loans occurs on any day other than the last day of an Interest Period
applicable to that Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise), including as a result of an assignment in
connection with the replacement of a Lender pursuant to Section 2.17; or
(iii) if any prepayment of any of its Adjusted LIBOR Rate Loans is not made on
any date specified in a notice of prepayment given by any Borrower.

 

(d)     Booking of LIBOR Loans. Any Lender may make, carry or transfer LIBOR
Loans at, to, or for the account of any of its branch offices or the office of
an Affiliate of such Lender.

 

(e)     Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. Calculation
of all amounts payable to a Lender under this Section 3.1 and under Section 3.2
shall be made as though such Lender had actually funded each of its relevant
Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted LIBOR Rate in an amount equal to the amount of such Adjusted LIBOR Rate
Loans and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Adjusted LIBOR Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.1 and under
Section 3.2.

 

 

 
57

--------------------------------------------------------------------------------

 

 

(f)     Certificates for Reimbursement. A certificate of a Lender setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender,
as specified in paragraph (c) of this Section and the circumstances giving rise
thereto shall be delivered to the Borrowers and shall be conclusive absent
manifest error. In the absence of any such manifest error, the Borrowers shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.

 

(g)     Delay in Requests. The Borrowers shall not be required to compensate a
Lender pursuant to this Section for any such amounts incurred more than six (6)
months prior to the date that such Lender delivers to the Borrowers the
certificate referenced in Section 3.1(f).

 

Section 3.2     Increased Costs.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate
or the LIBOR Index Rate) or any Issuing Bank;

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)     impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, Issuing Bank or other
Recipient, the Borrowers will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

 

 

 
58

--------------------------------------------------------------------------------

 

 

(b)     Capital and Liquidity Requirements. If any Lender, any Issuing Bank or
the Swingline Lender (for purposes hereof, may be referred to collectively as
“the Lenders” or a “Lender”) determines that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the commitments of such Lender hereunder or the Loans made by, or participations
in Letters of Credit and Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender or an Issuing
Bank setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section and the
circumstances giving rise thereto shall be delivered to the Borrowers and shall
be conclusive absent manifest error. In the absence of any such manifest error,
the Borrowers shall pay such Lender or such Issuing Bank, as the case may be,
the amount shown as due on any such certificate within ten (10) Business Days
after receipt thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or such Issuing Bank, as the case may be, delivers to the Borrowers
the certificate referenced in Section 3.2(c) and notifies the Borrowers of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

Section 3.3     Taxes.

 

(a)     Issuing Banks. For purposes of this Section 3.3, the term “Lender” shall
include any Issuing Bank and the term “Applicable Law” shall include FATCA.

 

(b)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Credit
Party hereunder or under any other Credit Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

 

 
59

--------------------------------------------------------------------------------

 

 

(c)     Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)     Tax Indemnification. (i) The Credit Parties shall jointly and severally
indemnify each Recipient and shall make payment in respect thereof within ten
(10) Business Days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of any such
payment or liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(i)     Each Lender shall severally indemnify the Administrative Agent within
ten (10) Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.5(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (ii).

 

(e)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of a return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)     Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by any Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by any Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by any Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by any Borrower or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

 

 
60

--------------------------------------------------------------------------------

 

 

(i)     Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii)     executed originals of IRS Form W-8ECI;

 

(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.3-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of such Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(iv)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.3-2 or
Exhibit 3.3-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.3-4 on
behalf of each such direct and indirect partner;

 

 

 
61

--------------------------------------------------------------------------------

 

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)     if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by such Borrower or the Administrative Agent as may be
necessary for such Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(g)     Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any indemnified party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of the indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

 

 
62

--------------------------------------------------------------------------------

 

 

(h)     Survival. Each party’s obligations under this Section 3.3 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

 

Section 3.4     Mitigation Obligations; Designation of a Different Lending
Office. If any Lender requests compensation under Section 3.2, or requires the
Borrowers to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.3, then such Lender shall (at the request of the Borrowers) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.2 or Section 3.3, as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

Section 4.     Guaranty

 

Section 4.1     The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, the Lenders, the Qualifying Swap Banks, the Qualifying
Treasury Management Banks and the other holders of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations (the “Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

Notwithstanding any provision to the contrary contained herein, in any other of
the Credit Documents, Swap Agreements, Treasury Management Agreements or other
documents relating to the Obligations, (a) the obligations of each Guarantor
under this Agreement and the other Credit Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law and (b) the Guaranteed Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

 

 

 
63

--------------------------------------------------------------------------------

 

 

Section 4.2     Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Swap Agreements or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by Applicable Law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against any Borrower or any other Guarantor for amounts paid under
this Section 4 until such time as the Obligations have been paid in full and the
Commitments have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)     at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

(b)     any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Secured Swap Agreement, or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Credit
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements shall be done or omitted;

 

(c)     the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Credit Documents, any Secured Swap Agreement or any
Secured Treasury Management Agreement, or any other agreement or instrument
referred to in the Credit Documents, such Secured Swap Agreements or such
Secured Treasury Management Agreements shall be waived or any other guarantee of
any of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

(d)     any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or

 

(e)     any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Secured Swap Agreement or any Secured Treasury
Management Agreement, or any other agreement or instrument referred to in the
Credit Documents, such Secured Swap Agreements or such Secured Treasury
Management Agreements, or against any other Person under any other guarantee of,
or security for, any of the Obligations.

 

 

 
64

--------------------------------------------------------------------------------

 

 

Section 4.3     Reinstatement.

 

The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

Section 4.4     Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6.

 

Section 4.5     Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

 

Section 4.6     Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under Applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.

 

Section 4.7     Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

 

 
65

--------------------------------------------------------------------------------

 

 

Section 4.8     Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Credit Party to
honor all of such Specified Credit Party’s obligations under the Guaranty and
the Collateral Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 4.8 for the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section
4, voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section 4.8 shall remain in full force and effect until the Guaranteed
Obligations have been indefeasibly paid in full and the commitments relating
thereto have expired or terminated, or, with respect to any Guarantor, if
earlier, such Guarantor is released from its Guaranteed Obligations in
accordance with Section 10.10(a). Each Qualified ECP Guarantor intends that this
Section 4.8 constitute, and this Section 4.8 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Credit
Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

Section 5.     CONDITIONS PRECEDENT

 

Section 5.1     Conditions Precedent to Initial Credit Extensions. The
obligation of each Lender to make a Credit Extension on the Closing Date is
subject to the satisfaction of the following conditions on or before the Closing
Date:

 

(a)     Executed Credit Documents. Receipt by the Administrative Agent of
executed counterparts of this Agreement and the other Credit Documents, in each
case, in form and substance reasonably satisfactory to the Administrative Agent
and the Lenders and duly executed by the appropriate parties thereto.

 

(b)     Organizational Documents. Receipt by the Administrative Agent of the
following:

 

(i)     Charter Documents. Copies of articles of incorporation, certificate of
organization or formation, or other like document for each of the Credit Parties
certified as of a recent date by the appropriate Governmental Authority.

 

(ii)     Organizational Documents Certificate. (A) Copies of bylaws, operating
agreement, partnership agreement or like document, (B) copies of resolutions
approving the transactions contemplated in connection with the financing and
authorizing execution and delivery of the Credit Documents, and (C) incumbency
certificates, for each of the Credit Parties, in each case certified by an
Authorized Officer in form and substance reasonably satisfactory to the
Administrative Agent.

 

(iii)     Good Standing Certificate. Copies of certificates of good standing,
existence or the like of a recent date for each of the Credit Parties from the
appropriate Governmental Authority of its jurisdiction of formation or
organization.

 

(iv)     Closing Certificate. A certificate from an Authorized Officer of the
Parent, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, confirming, among other things, (A) all
consents, approvals, authorizations, registrations, or filings required to be
made or obtained by the Borrowers and the other Credit Parties, if any, in
connection with this Agreement and the other Credit Documents and the
transactions contemplated herein and therein have been obtained and are in full
force and effect, (B) no proceeding, investigation or inquiry by any
Governmental Authority regarding this Agreement and the other Credit Documents
and the transactions contemplated herein and therein is ongoing, (C) no material
contingencies, including, but not limited to, pension or other employee benefit
liabilities, exist, (D) since the date of the most-recent annual audited
financial statements for the Parent, there has been no event or circumstance
which could be reasonably expected to have a Material Adverse Effect, (E) the
most-recent annual audited financial statements were prepared in accordance with
GAAP consistently applied, except as noted therein, and fairly present in all
material respects the consolidated financial condition and results from
operations of the Parent and its Subsidiaries, (F) each Borrower, individually,
and the Borrowers and their Subsidiaries, taken as a whole, are Solvent after
giving effect to the transactions contemplated hereby and the incurrence of
Indebtedness related thereto and (G) the conditions specified in Sections 5.2(c)
and (d) have been satisfied as of the Closing Date.

 

 

 
66

--------------------------------------------------------------------------------

 

 

(c)     Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of counsel for each of the Credit Parties, including, among other
things, opinions regarding the due authorization, execution and delivery of the
Credit Documents and the enforceability thereof.

 

(d)     Personal Property Collateral. Receipt by the Collateral Agent of the
following:

 

(i)     UCC Financing Statements. Such UCC financing statements necessary or
appropriate to perfect the security interests in the personal property
collateral, as determined by the Collateral Agent.

 

(ii)     Intellectual Property Filings. Such patent, trademark and copyright
notices, filings and recordations necessary or appropriate to perfect the
security interests in intellectual property and intellectual property rights, as
determined by the Collateral Agent.

 

(iii)     Pledged Equity Interests. Original certificates evidencing any
certificated Equity Interests pledged as collateral, together with undated stock
transfer powers executed in blank.

 

(iv)     Evidence of Insurance. Certificates of insurance for casualty,
liability and any other insurance required by the Credit Documents, identifying
the Collateral Agent as loss payee with respect to the casualty insurance and
additional insured with respect to the liability insurance, as appropriate.

 

(e)     Funding Notice; Funds Disbursement Instructions. The Administrative
Agent shall have received (a) a duly executed Funding Notice with respect to any
Credit Extension to occur on the Closing Date and (b) duly executed disbursement
instructions (with wiring instructions and account information) for all
disbursements to be made on the Closing Date.

 

(f)     Termination of Existing Credit Agreement. Receipt by the Administrative
Agent of evidence that the Existing Credit Agreement concurrently with the
Closing Date is being terminated and all Liens securing obligations under the
Existing Credit Agreement concurrently with the Closing Date are being released.

 

(g)     Fees and Expenses. The Administrative Agent shall have confirmation that
all reasonable out-of-pocket fees and expenses required to be paid on or before
the Closing Date have been paid, including the reasonable out-of-pocket fees and
expenses of counsel for the Administrative Agent.

 

 

 
67

--------------------------------------------------------------------------------

 

 

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

The funding of the initial Loans hereunder shall evidence the satisfaction of
the foregoing conditions.

 

Section 5.2     Conditions to Each Credit Extension. The obligation of each
Lender to fund its Revolving Commitment Percentage of any Credit Extension on
any Credit Date, including the Closing Date, is subject to the satisfaction, or
waiver in accordance with Section 11.4, of the following conditions precedent:

 

(a)     the Administrative Agent shall have received a fully executed and
delivered Funding Notice, together with the documentation and certifications
required therein with respect to each Credit Extension;

 

(b)     after making the Credit Extension requested on such Credit Date, the
aggregate outstanding principal amount of the Revolving Loans shall not exceed
the aggregate Revolving Commitments then in effect;

 

(c)     as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by an Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects) on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) on and as of such earlier
date;

 

(d)     as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default.

 

Any Agent or the Required Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the reasonable good faith judgment
of such Agent or Required Lenders, such request is warranted under the
circumstances.

 

 

 
68

--------------------------------------------------------------------------------

 

 

Section 6.     REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Borrower and each other Credit
Party represents and warrants to each Agent and Lender, on the Closing Date that
the following statements are true and correct:

  

Section 6.1     Organization; Requisite Power and Authority; Qualification. Each
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 6.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.

 

Section 6.2     Equity Interests and Ownership. Schedule 6.2 correctly sets
forth the ownership interest of each Borrower in its Subsidiaries as of the
Closing Date. The Equity Interests of each Credit Party and its Subsidiaries
have been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 6.2, as of the Closing Date,
there is no existing option, warrant, call, right, commitment, buy-sell, voting
trust or other shareholder agreement or other agreement to which any Subsidiary
is a party requiring, and there is no membership interest or other Equity
Interests of any Subsidiary outstanding which upon conversion or exchange would
require, the issuance by any Subsidiary of any additional membership interests
or other Equity Interests of any Subsidiary or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of any Subsidiary.

 

Section 6.3     Due Authorization. The execution, delivery and performance of
the Credit Documents have been duly authorized by all necessary action on the
part of each Credit Party that is a party thereto.

 

Section 6.4     No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate in any material respect any provision of any Applicable Laws relating to
any Credit Party, any of the Organizational Documents of any Credit Party, or
any order, judgment or decree of any court or other agency of government binding
on any Credit Party; or (b) except as could not reasonably be expected to have a
Material Adverse Effect, conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any other Contractual
Obligations of any Credit Party; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of any Credit Party
(other than any Liens created under any of the Credit Documents in favor of the
Collateral Agent for the benefit of the holders of the Obligations) whether now
owned or hereafter acquired; or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of any Credit Party.

 

Section 6.5     Governmental Consents. The execution, delivery and performance
by the Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require, as a condition to the effectiveness thereof, any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to the Collateral Agent for filing
and/or recordation, as of the Closing Date and other filings, recordings or
consents which have been obtained or made, as applicable.

 

Section 6.6     Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by Debtor Relief Laws or by equitable principles relating to enforceability.

 

 

 
69

--------------------------------------------------------------------------------

 

 

Section 6.7     Financial Statements.

 

(a)     The audited consolidated balance sheet of the Parent and its
Subsidiaries for the Fiscal Year ended December 31, 2013, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, including the notes thereto (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Parent and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

(b)     The unaudited consolidated balance sheet of the Parent and its
Subsidiaries for the Fiscal Quarter ended September 30, 2014, and the related
consolidated statements of income or operations and cash flows for such Fiscal
Quarter (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present the financial condition of the Parent and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments, and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Parent and its Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness.

 

(c)     The financial statements delivered pursuant to Section 7.1(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.1(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements, if applicable) the consolidated
financial condition, results of operations and cash flows of the Parent and its
Subsidiaries as of the dates thereof and for the periods covered thereby.

 

(d)     The consolidated forecasted balance sheet and statements of income and
cash flows of the Parent and its Subsidiaries delivered pursuant to Section
7.1(d) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts.

 

Section 6.8     No Material Adverse Effect; No Default.

 

(a)     No Material Adverse Effect. Since December 31, 2013, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

 

(b)     No Default. No Default has occurred and is continuing.

 

Section 6.9     Tax Matters. Each Credit Party and its subsidiaries have filed
all federal, state and other material tax returns and reports required to be
filed, and have paid all federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
respective properties, assets, income, businesses and franchises otherwise due
and payable, except those being actively contested in good faith and by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any Credit
Party or any of its Subsidiaries that would, if made, have a Material Adverse
Effect.

 

 

 
70

--------------------------------------------------------------------------------

 

 

Section 6.10     Properties.

 

(a)     Title. Each of the Credit Parties and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
financial statements and other information referred to in Section 6.7 and in the
most recent financial statements delivered pursuant to Section 7.1, in each case
except for assets disposed of since the date of such financial statements as
permitted under Section 8.9. All such properties and assets are free and clear
of Liens other than Permitted Liens.

 

(b)     Real Estate. As of the Closing Date, Schedule 6.10(b) contains a true,
accurate and complete list of all Real Estate Assets of the Credit Parties.

 

(c)     Intellectual Property. Each Credit Party and its Subsidiaries owns or is
validly licensed to use all Intellectual Property that is necessary for the
present conduct of its business, free and clear of Liens (other than Permitted
Liens), without conflict with the rights of any other Person unless the failure
to own or benefit from such valid license could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the
knowledge of each Credit Party, no Credit Party nor any of its Subsidiaries is
infringing, misappropriating, diluting, or otherwise violating the Intellectual
Property rights of any other Person unless such infringement, misappropriation,
dilution or violation could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 6.11     Environmental Matters. No Credit Party nor any of its
Subsidiaries nor any of their respective current Facilities (solely during and
with respect to such Person’s ownership thereof) or operations, and to their
knowledge, no former Facilities (solely during and with respect to any Credit
Party’s or its Subsidiary’s ownership thereof), are subject to any outstanding
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (b) no Credit Party nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law; (c) there are and, to each Credit Party’s
and its Subsidiaries’ knowledge, have been, no Hazardous Materials Activities
which could reasonably be expected to form the basis of an Environmental Claim
against such Credit Party or any of its Subsidiaries that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
(d) no Credit Party nor any of its Subsidiaries has filed any notice under any
Environmental Law indicating past or present treatment of Hazardous Materials at
any Facility (solely during and with respect to such Credit Party’s or its
Subsidiary’s ownership thereof), and no Borrower’s nor any of its Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
equivalent state rule defining hazardous waste. Compliance with all current
requirements pursuant to or under Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.12     No Defaults. No Credit Party nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations (other
than Contractual Obligations relating to Indebtedness), except in each case
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to have a Material Adverse Effect.

 

 

 
71

--------------------------------------------------------------------------------

 

 

Section 6.13     No Litigation or other Adverse Proceedings. There are no
Adverse Proceedings that (a) purport to affect or pertain to this Agreement or
any other Credit Document, or any of the transactions contemplated hereby or (b)
could reasonably be expected to have a Material Adverse Effect. No Borrower or
any of its Subsidiaries is subject to or in default with respect to any final
judgments, writs, injunctions, decrees, rules or regulations of any Governmental
Authority that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

Section 6.14     Information Regarding each Borrower and its Subsidiaries. Set
forth on Schedule 6.14, is the jurisdiction of organization, the exact legal
name (and for the prior five (5) years or since the date of its formation has
been) and the true and correct U.S. taxpayer identification number (or foreign
equivalent, if any) of each Borrower and each of its Subsidiaries as of the
Closing Date.

 

Section 6.15     Governmental Regulation.

 

(a)     No Credit Party or any of its Subsidiaries is subject to regulation
under the Investment Company Act of 1940. No Credit Party or any of its
Subsidiaries is an “investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

(b)     No Credit Party nor any of its Subsidiaries is an “enemy” or an “ally of
the enemy” within the meaning of Section 2 of the Trading with the Enemy Act of
the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended. To its
knowledge, no Credit Party or any of its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act. No Credit Party or any of its Subsidiaries (i)
is a blocked person described in Section 1 of the Anti-Terrorism Order or (ii)
to the best of its knowledge, engages in any dealings or transactions, or is
otherwise associated, with any such blocked person.

 

(c)     None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.

 

(d)     No Credit Party, nor any Subsidiary, nor, to the knowledge of the Credit
Parties and their Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) a Sanctioned Entity,
(ii) a Sanctioned Person or (iii) located, organized or resident in a Designated
Jurisdiction. The proceeds of any Loan will not be used and have not been used
to fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Entity.

 

(e)     Each Credit Party and its Subsidiaries is in compliance with the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart
thereto. None of the Credit Parties or their respective Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or any of its Subsidiaries or to any other Person, in violation of the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 

 

 
72

--------------------------------------------------------------------------------

 

 

(f)     To the extent applicable, each Credit Party and its Subsidiaries are in
compliance with Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (as
amended from time to time, the “Patriot Act”).

 

(g)     No Credit Party or any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
any Credit Extension made to such Credit Party will be used (i) to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as in effect from time to time or (ii)
to finance or refinance any (A) commercial paper issued by such Credit Party or
(B) any other Indebtedness, except for Indebtedness that such Credit Party
incurred for general corporate or working capital purposes or for capital
expenditures.

 

Section 6.16     Employee Matters. No Credit Party or any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against any Credit Party or any of its Subsidiaries, or to the best knowledge of
each Credit Party, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against any Credit
Party or any of its Subsidiaries or to the best knowledge of each Credit Party,
threatened against any of them, (b) no strike or work stoppage in existence or
to the knowledge of each Credit Party, threatened that involves any Credit Party
or any of its Subsidiaries, and (c) to the best knowledge of each Credit Party,
no union representation question existing with respect to the employees of any
Credit Party or any of its Subsidiaries and, to the best knowledge of each
Credit Party, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

 

Section 6.17     Pension Plans. (a) Except as could not reasonably be expected
to have a Material Adverse Effect, each of the Credit Parties and their
Subsidiaries are in compliance with all applicable provisions and requirements
of ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to its Pension Plan, and have performed
all their obligations under each Pension Plan in all material respects, (b) each
Pension Plan which is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter or is the subject of
a favorable opinion letter from the Internal Revenue Service indicating that
such Pension Plan is so qualified and, to the best knowledge of the Credit
Parties, nothing has occurred subsequent to the issuance of such determination
letter which would cause such Pension Plan to lose its qualified status except
where such event could not reasonably be expected to result in a Material
Adverse Effect, (c) except as could not reasonably be expected to have a
Material Adverse Effect, no liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Pension Plan (other than for
routine claims and required funding obligations in the ordinary course) or any
trust established under Title IV of ERISA has been incurred by any Credit Party,
any of its Subsidiaries or any of their ERISA Affiliates, (d) except as would
not reasonably be expected to result in liability to any Borrower or any of its
Subsidiaries in excess of $500,000, no ERISA Event has occurred, and (e) except
to the extent required under Section 4980B of the Internal Revenue Code and
Section 601 et seq. of ERISA or similar state laws and except as could not
reasonably be expected to have a Material Adverse Effect, no Pension Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Borrower or any of its
Subsidiaries.

 

 

 
73

--------------------------------------------------------------------------------

 

 

Section 6.18     Solvency. Each Borrower, individually, and the Borrowers and
their Subsidiaries taken as a whole on a consolidated basis are and, upon the
incurrence of any Credit Extension on any date on which this representation and
warranty is made, will be, Solvent.

 

Section 6.19     Compliance with Laws. Each Credit Party and its Subsidiaries is
in compliance with (a) the Patriot Act and OFAC rules and regulations as
provided in Section 6.15 and (b) except such non-compliance with such other
Applicable Laws that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, all other Applicable Laws. Each
Credit Party and its Subsidiaries possesses all certificates, authorities or
permits issued by appropriate Governmental Authorities necessary to conduct the
business now operated by them and the failure of which to have could reasonably
be expected to have a Material Adverse Effect and have not received any notice
of proceedings relating to the revocation or modification of any such
certificate, authority or permit the failure of which to have or retain could
reasonably be expected to have a Material Adverse Effect.

 

Section 6.20     Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to the Lenders by or on behalf of any Borrower or
any of its Subsidiaries for use in connection with the transactions contemplated
hereby (other than projections and pro forma financial information contained in
such materials) contains any untrue statement of a material fact or omits to
state a material fact (known to any Credit Party, in the case of any document
not furnished by any of them) necessary in order to make the statements
contained herein or therein not misleading in any material manner in light of
the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Credit Parties to be reasonable at the
time made, it being recognized by the Administrative Agent and the Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and that such differences may be material.
There are no facts known to any Credit Party (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to the
Lenders.

 

Section 6.21     Insurance. The properties of the Credit Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of such Persons, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Credit Party or the applicable Subsidiary operates. The insurance
coverage of the Borrowers and their Subsidiaries as in effect on the Closing
Date is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.21.

 

Section 6.22     Pledge and Security Agreement. The Pledge and Security
Agreement is effective to create in favor of the Collateral Agent, for the
ratable benefit of the holders of the Obligations, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law), and the
Pledge and Security Agreement shall create a fully perfected Lien on, and
security interest in, all right, title and interest of the obligors thereunder
in such Collateral, in each case prior and superior in right to any other Lien
(i) with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) and is evidenced by a certificate, when such Collateral is
delivered to the Collateral Agent with duly executed stock powers with respect
thereto, (ii) with respect to any such Collateral that is a “security” (as such
term is defined in the UCC) but is not evidenced by a certificate, when UCC
financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the pledgor or when “control” (as
such term is defined in the UCC) is established by the Collateral Agent over
such interests in accordance with the provision of Section 8-106 of the UCC, or
any successor provision, and (iii) with respect to any such Collateral that is
not a “security” (as such term is defined in the UCC), when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor (to the extent such security
interest can be perfected by filing under the UCC).

 

 

 
74

--------------------------------------------------------------------------------

 

 

Section 7.     AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the Obligations shall have
been paid in full or otherwise satisfied, and the Commitments hereunder shall
have expired or been terminated, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 7.

 

Section 7.1     Financial Statements and Other Reports. The Parent will deliver,
or will cause to be delivered, to the Administrative Agent:

 

(a)     Quarterly Financial Statements for the Parent and its Subsidiaries. Upon
the earlier of the date that is forty-five (45) days after the end of each of
the first three Fiscal Quarters of each Fiscal Year or five (5) days after the
date such information is required to be filed with the SEC, the consolidated
balance sheets of the Parent and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated statements of income and cash flows of the
Parent and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail and
consistent in all material respects with the manner of presentation as of the
Closing Date, together with a Financial Officer Certification with respect
thereto;

 

(b)     Audited Annual Financial Statements for the Parent and its Subsidiaries.
Upon the earlier of the date that is ninety (90) days after the end of each
Fiscal Year of the Parent or five (5) days after the date such information is
required to be filed with the SEC, (i) the consolidated balance sheets of the
Parent and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Parent and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail and consistent in all material respects with the manner of
presentation as of the Closing Date, together with a Financial Officer
Certification with respect thereto; and (ii) with respect to such consolidated
financial statements a report thereon of RubinBrown LLP or other independent
certified public accountants of recognized national standing (or independent
certified public accountants of regional standing that are reasonably acceptable
to the Required Lenders) selected by the Parent, which report shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);

 

 

 
75

--------------------------------------------------------------------------------

 

 

(c)     Compliance Certificate. Together with each delivery of the financial
statements pursuant to clauses (a) and (b) of Section 7.1 a duly completed
Compliance Certificate;

 

(d)     Annual Budget. Within fifteen (15) days prior to the end of each Fiscal
Year of the Parent, forecasts prepared by management of the Parent, in form
reasonably satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Parent and its Subsidiaries for the immediately following Fiscal
Year (including the Fiscal Year the Revolving Commitment Termination Date
occurs);

 

(e)     Information Regarding Collateral. (a) Each Credit Party will furnish to
the Collateral Agent prior written notice of any change (i) in such Credit
Party’s legal name, (ii) in such Credit Party’s corporate structure, or (iii) in
such Credit Party’s Federal Taxpayer Identification Number;

 

(f)     Securities and Exchange Commission Filings. Promptly after the same are
filed, copies of all annual, regular, periodic and special reports, other
reports, financial statements, communications set to the shareholders of the
Parent and registration statements that, in each case the Parent may file or be
required to file with the SEC under Section 13, 14 or 15(d) of the Exchange Act,
provided that any documents required to be delivered pursuant to this Section
7.1(f) shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website;
or (ii) on which such documents are posted on the Parent’s behalf on Debtdomain
or another relevant website, if any to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided further that: (x) upon written
request by the Administrative Agent, the Parent shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (y) the Parent shall notify (which may be by facsimile
or electronic mail) the Administrative Agent of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything to the
contrary, as to any information contained in materials furnished pursuant to
this Section 7.1(f), the Parent shall not be separately required to furnish such
information under Sections 7.1(a) or (b) above or pursuant to any other
requirement of this Agreement or any other Credit Document.

 

(g)     Notice of Default and Material Adverse Effect. Promptly upon any
Authorized Officer of any Credit Party obtaining knowledge (i) of any condition
or event that constitutes a Default or an Event of Default or that notice has
been given to any Credit Party with respect thereto; (ii) that any Person has
given any notice to any Credit Party or any of its Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 9.1(b),
or (iii) the occurrence of any Material Adverse Effect, a certificate of its
Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default, event
or condition or change, and what action the Credit Parties have taken, are
taking and propose to take with respect thereto;

 

(h)     ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the any Credit Party, any of its Subsidiaries or any
of their respective ERISA Affiliates has taken, is taking or proposes to take
with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) (1) promptly upon reasonable request of the Administrative
Agent, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates with respect to each Pension Plan; and (2)
promptly after their receipt, copies of all notices received by any Credit
Party, any of its Subsidiaries or any of their respective ERISA Affiliates from
a Multiemployer Plan sponsor concerning an ERISA Event;

 

 

 
76

--------------------------------------------------------------------------------

 

 

(i)     Securities and Exchange Commission Investigations. Promptly, and in any
event within five (5) Business Days after receipt thereof by any Credit Party or
any Subsidiary thereof, copies of each notice or other correspondence received
from the Securities and Exchange Commission (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof; and

 

(j)     Other Information. Promptly upon their becoming available, such other
information and data with respect to the Parent or any of its Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent or the
Required Lenders.

 

Each notice pursuant to clauses (h) and (i) of this Section 7.1 shall be
accompanied by a statement of an Authorized Officer of the Parent setting forth
details of the occurrence referred to therein and stating what action the Parent
and/or the other applicable Credit Party has taken and proposes to take with
respect thereto. Each notice pursuant to Section 7.1(g) shall describe with
particularity any and all provisions of this Agreement and any other Credit
Document that have been breached.

 

Section 7.2     Existence. Each Credit Party will, and will cause each of its
Subsidiaries to, at all times preserve and keep in full force and effect its
existence and all rights and franchises, licenses and permits material to its
business, except to the extent permitted by Section 8.9 or not constituting an
Asset Sale hereunder.

 

Section 7.3     Payment of Taxes and Claims. Each Credit Party will, and will
cause each of its Subsidiaries to, pay (a) all federal, state and other material
taxes imposed upon it or any of its properties or assets or in respect of any of
its income, businesses or franchises before any penalty or fine accrues thereon
and (b) all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or may
become a Lien upon any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided, no such tax or
claim need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as (i)
adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (ii) in the case of a
tax or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such tax or claim. The Borrowers will not, nor will they
permit any of their Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than any Borrower or any
Subsidiary).

 

Section 7.4     Maintenance of Properties. Each Credit Party will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of any Credit Party and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof.

 

 

 
77

--------------------------------------------------------------------------------

 

 

Section 7.5     Insurance. The Credit Parties will maintain or cause to be
maintained, with financially sound and reputable insurers, property insurance,
such public liability insurance, third party property damage insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of the each Credit Party and its Subsidiaries as may customarily
be carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts, with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons; provided that each Borrower and each of
its Subsidiaries shall maintain at all times pollution legal liability insurance
with coverage amounts equal to or greater than, deductibles no greater than, and
otherwise with terms and conditions no less favorable to the Lenders than, the
pollution legal liability insurance in effect as of the Closing Date or as
otherwise reasonably determined by the Borrowers to be consistent with prudent
business practices of firms of established reputation in the Borrowers’
industry. Without limiting the generality of the foregoing, each of the
Borrowers and its Subsidiaries will maintain or cause to be maintained
replacement value casualty insurance on the Collateral under such policies of
insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses. Each such policy of insurance shall (i) name the Collateral
Agent, on behalf of the holders of the Obligations, as an additional insured
thereunder as its interests may appear, and (ii) in the case of each property
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Collateral Agent, that names the
Collateral Agent, on behalf of the holders of the Obligations, as the loss payee
thereunder and provides for at least thirty (30) days’ prior written notice (or
such shorter prior written notice as may be agreed by the Collateral Agent in
its reasonable discretion) to the Collateral Agent of any modification or
cancellation of such policy.

 

Section 7.6     Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent (or, if any Event of Default has occurred and is continuing, any Lender)
to visit and inspect any of its properties, to conduct field audits, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrowers; provided, that (x) except as
provided in clause (y) below, the Administrative Agent and its designated
representatives shall not be reimbursed for more than two such
visits/inspections per year, and (y) when an Event of Default has occurred and
is continuing, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.

 

Section 7.7     Lenders Meetings. The Borrowers will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each Fiscal Year to be held at
the Parent’s corporate offices (or at such other location as may be agreed to by
the Borrowers and the Administrative Agent) at such time as may be agreed to by
the Borrowers and the Administrative Agent.

 

Section 7.8     Compliance with Laws and Material Contracts. Each Credit Party
will comply, and shall cause each of its Subsidiaries and all other Persons, if
any, on or occupying any Facilities to comply, with (a) the Patriot Act and OFAC
rules and regulations, (b) all other Applicable Laws and (c) all Material
Contracts, noncompliance with, with respect to clauses (b) and (c), could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 7.9     Use of Proceeds. The Credit Parties will use the proceeds of the
Credit Extensions (a) for general corporate and working capital purposes, (b) to
refinance simultaneously with the closing of this Agreement certain existing
Indebtedness that such Credit Party incurred for working capital or general
corporate purposes, (c) to finance Permitted Acquisitions and to pay fees, costs
and expenses in connection therewith, whether or not consummated and/or (d) to
pay transaction fees, costs and expenses related to credit facilities
established pursuant to this Agreement and the other Credit Documents, in each
case not in contravention of Applicable Laws or of any Credit Document. No
portion of the proceeds of any Credit Extension shall be used (i) to refinance
any commercial paper, or (ii) in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System as in effect from time to time or any other regulation thereof or to
violate the Exchange Act.

 

 

 
78

--------------------------------------------------------------------------------

 

 

Section 7.10     Environmental Matters.

 

(a)     Environmental Disclosure. Each Credit Party will deliver to the
Administrative Agent and the Lenders with reasonable promptness, such documents
and information as from time to time may be reasonably requested by the
Administrative Agent or any Lender.

 

(b)     Hazardous Materials Activities, Etc. Each Borrower shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) respond to
any Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 7.11     Pledge of Personal Property Assets.

 

(a)     Equity Interests. Each Borrower and each other Credit Party shall cause
(i) one hundred percent (100%) of the issued and outstanding Equity Interests of
each Domestic Subsidiary and (ii) sixty-five percent (65%) (or such greater
percentage that (A) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent and (B) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and one hundred percent (100%) of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) in the case of each Foreign Subsidiary that is directly owned by
any Credit Party or any Domestic Subsidiary to be subject at all times to a
first priority lien (subject to any Permitted Lien) in favor of the Collateral
Agent, for the benefit of the Lenders, pursuant to the terms and conditions of
the Collateral Documents, together with opinions of counsel and any filings and
deliveries or other items reasonably requested by the Collateral Agent necessary
in connection therewith (to the extent not delivered on the Closing Date) to
perfect the security interests therein, all in form and substance reasonably
satisfactory to the Collateral Agent. Notwithstanding anything in this clause
(a), the Credit Parties shall not be required to comply with the requirements of
this clause (a) if the Collateral Agent, in its reasonable discretion after
consultation with the Borrowers, determines that the cost or other negative
consequence to the Credit Parties of such compliance is excessive in relation to
the value of the collateral security to be afforded thereby.

 

 

 
79

--------------------------------------------------------------------------------

 

 

(b)     Personal Property. Each Borrower and each other Credit Party shall (i)
cause all of its owned and leased personal property (other than Excluded
Property) to be subject at all times to first priority (subject to any Permitted
Lien), perfected Liens in favor of the Collateral Agent, for the benefit of the
holders of the Obligations, to secure the Obligations pursuant to the terms and
conditions of the Collateral Documents or, with respect to any such property
acquired subsequent to the Closing Date, such other additional security
documents as the Collateral Agent shall reasonably request, subject in any case
to Permitted Liens and (ii) deliver such other documentation as the Collateral
Agent may reasonably request in connection with the foregoing, including,
without limitation, appropriate UCC1 financing statements, certified resolutions
and other organizational and authorizing documents of such Person, opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Collateral Agent’s Liens thereunder) and other
items reasonably requested by the Collateral Agent necessary in connection
therewith to perfect the security interests therein, all in form, content and
scope reasonably satisfactory to the Collateral Agent. Notwithstanding anything
in this clause (b), the Credit Parties shall not be required to (x) enter into
any deposit account control agreement or take any other action with respect to
deposit accounts, except to the extent provided in Section 2.15 and other
provisions of this Agreement regarding Cash Collateral and (y) comply with the
requirements of this clause (b) if the Collateral Agent, in its reasonable
discretion after consultation with the Borrowers, determines that the cost or
other negative consequence to the Credit Parties of such compliance is excessive
in relation to the value of the collateral security to be afforded thereby.

 

Section 7.12     Books and Records. Each Credit Party will keep proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the Parent
in conformity with GAAP.

 

Section 7.13     Additional Subsidiaries.

 

Within thirty (30) days after the acquisition or formation of any Subsidiary:

 

(a)     notify the Administrative Agent thereof in writing, together with the
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by any Borrower or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and

 

(b)     if such Subsidiary is a Material Domestic Subsidiary, cause such Person
to (i) become a Guarantor by executing and delivering to the Administrative
Agent a Guarantor Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in Sections
5.1(b) and (d) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in the immediately foregoing
clause (i)), all in form, content and scope satisfactory to the Administrative
Agent.

 

Section 7.14     Post-Closing Covenant. Within five (5) Business Days (or such
later date as the Collateral Agent shall agree in its sole discretion), deliver
or cause to be delivered to the Collateral Agent a duly executed and effective
Specified Securities Account Control Agreement.

 

 

 
80

--------------------------------------------------------------------------------

 

  

Section 8.     NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the Obligations shall have
been paid in full or otherwise satisfied, and the Commitments hereunder shall
have expired or been terminated, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 8.

 

Section 8.1     Indebtedness. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or guaranty,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, other than:

 

(a)     the Obligations;

 

(b)     Indebtedness of any Borrower to any other Credit Party;

 

(c)     Guarantees with respect to Indebtedness permitted under this Section
8.1;

 

(d)     Indebtedness existing on the Closing Date and described in Schedule 8.1,
together with any Permitted Refinancing thereof;

 

(e)     Indebtedness with respect to (x) Capital Leases and (y) purchase money
Indebtedness; provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness; provided
further that the sum of the aggregate principal amount of any Indebtedness under
this clause (e) shall not exceed at any time $5,000,000;

 

(f)     Indebtedness in respect of any Swap Agreement that is entered into in
the ordinary course of business to hedge or mitigate risks to which any Credit
Party or any of its Subsidiaries is exposed in the conduct of its business or
the management of its liabilities (it being acknowledged by each Borrower that a
Swap Agreement entered into for speculative purposes or of a speculative nature
is not a Swap Agreement entered into in the ordinary course of business to hedge
or mitigate risks);

 

(g)     Indebtedness arising in connection with the financing of insurance
premiums in the ordinary course of business;

 

(h)     to the extent constituting Indebtedness, all obligations in connection
with each Permitted Acquisition, including, without limitation, Earn Out
Obligations;

 

(i)     Indebtedness representing deferred compensation to officers, directors,
employees of the Borrowers and their Subsidiaries; and

 

(j)     unsecured Indebtedness of the Borrowers in an aggregate amount not to
exceed at any time $10,000,000, so long as at the time of incurrence of such
unsecured Indebtedness (i) no Default or Event of Default then exists or arises
therefrom and (ii) after giving effect to the incurrence of any such unsecured
Indebtedness on a Pro Forma Basis, the Credit Parties are in compliance with the
covenants set forth in clauses (a) and (b) of Section 8.8.

 

Section 8.2     Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any Credit Party or any of its Subsidiaries, whether now owned or
hereafter acquired, created or licensed or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute or under any Applicable Laws
related to intellectual property, except:

 

 

 
81

--------------------------------------------------------------------------------

 

 

(a)     Liens in favor of the Collateral Agent for the benefit of the holders of
the Obligations granted pursuant to any Credit Document;

 

(b)     Liens for Taxes not yet due or for Taxes if obligations with respect to
such Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted;

 

(c)     statutory Liens of landlords, banks, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) or 4068 of ERISA that would constitute an Event of Default under
Section 9.1(j)), in each case incurred in the ordinary course of business (i)
for amounts not yet overdue, or (ii) for amounts that are overdue and that are
being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;

 

(d)     Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

(e)     easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
any Credit Party or any of its Subsidiaries;

 

(f)     any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

 

(g)     Liens solely on any cash earnest money deposits made by any Credit Party
or any of its Subsidiaries in connection with any letter of intent, or purchase
agreement permitted hereunder;

 

(h)     purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

 

(i)     Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

(j)     any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

 

 
82

--------------------------------------------------------------------------------

 

 

(k)     licenses of patents, trademarks and other intellectual property rights
granted by any Credit Party or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of such Credit Party or such Subsidiary;

 

(l)     Liens existing as of the Closing Date and described in Schedule 8.2;

 

(m)     Liens securing purchase money Indebtedness and Capital Leases to the
extent permitted pursuant to Section 8.1(e); provided, any such Lien shall
encumber only the asset acquired with the proceeds of such Indebtedness or the
assets subject to such Capital Lease, respectively;

 

(n)     Liens in favor of the Issuing Bank or the Swingline Lender on cash
collateral securing the obligations of a Defaulting Lender to fund risk
participations hereunder;

 

(o)     Liens consisting of judgment or judicial attachment liens relating to
judgments which do not constitute an Event of Default hereunder;

 

(p)     licenses (including licenses of Intellectual Property), sublicenses,
leases or subleases granted to third parties in the ordinary course of business;

 

(q)     Liens in favor of collecting banks under Section 4-210 of the UCC;

 

(r)     Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

 

(s)     Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;
and

 

(t)     Liens not otherwise permitted hereunder securing Indebtedness or other
obligations not in excess of $500,000 in the aggregate at any one time
outstanding.

 

Section 8.3     No Further Negative Pledges. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, enter into any Contractual Obligation (other
than this Agreement and the other Credit Documents) that limits the ability of
any Credit Party or any such Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this Section
8.3 shall not prohibit (i) any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 8.1(e), solely to the extent
any such negative pledge relates to the property financed by or subject to
Permitted Liens securing such Indebtedness, (ii) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (iii) customary restrictions and conditions contained in
any agreement relating to the disposition of any property or assets permitted
under Section 8.9 pending the consummation of such disposition, and (iv)
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business.

 

Section 8.4     Restricted Payments. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a)     each Subsidiary of any Credit Party may make Restricted Payments to such
Credit Party; and

 

 

 
83

--------------------------------------------------------------------------------

 

 

(b)     each Credit Party may declare and make dividend payments or other
distributions payable solely in the Equity Interests of such Person; and

 

(c)     the Parent may make other Restricted Payments, so long as (i) no Default
or Event of Default shall exist and be continuing immediately before or
immediately after giving effect to such Restricted Payment, (ii) after giving
effect to such Restricted Payment on a Pro Forma Basis (including the incurrence
of any Indebtedness in connection therewith), (A) the Consolidated Leverage
Ratio shall be at least 0.25:1.0 (a “quarter turn”) less than the then
applicable level set forth in clause (a) of Section 8.8 and (B) the Credit
Parties shall be in compliance with the covenants set forth in clause (b) of
Section 8.8 and (iii) the aggregate amount of all Restricted Payments made
pursuant to this clause (c) from the Closing Date through the Revolving
Commitment Termination Date shall not exceed $200,000,000.

 

Section 8.5     Burdensome Agreements. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, enter into, or permit to exist, any
Contractual Obligation that encumbers or restricts the ability of any such
Person to (i) pay dividends or make any other distributions to any Borrower or
other Credit Party on its Equity Interests or with respect to any other interest
or participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Borrower or any other Credit Party, (iii) make
loans or advances to any Borrower or any other Credit Party, (iv) sell, lease or
transfer any of its property to any Borrower or any other Credit Party, (v)
pledge its property pursuant to the Credit Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (vi) act as a
Borrower pursuant to the Credit Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (i)-(iv) above) for (1) this Agreement and the
other Credit Documents, (2) any document or instrument governing Indebtedness
incurred pursuant to Section 8.1(e); provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (3) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien or
(4) customary restrictions and conditions contained in any agreement relating to
the sale of any property permitted under Section 8.9 pending the consummation of
such sale.

 

Section 8.6     Investments. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture and any Foreign Subsidiary, except:

 

(a)     Investments in cash and Cash Equivalents and deposit accounts or
securities accounts in connection therewith;

 

(b)     equity Investments owned as of the Closing Date in any Subsidiary;

 

(c)     intercompany loans to the extent permitted under Section 8.1(b) and
guarantees to the extent permitted under Section 8.1(c);

 

(d)     Investments in any Person that is a Credit Party prior to giving effect
to such Investment;

 

(e)     Investments by any Subsidiary of the Parent that is not a Credit Party
in any other Subsidiary of the Parent that is not a Credit Party;

 

(f)     Investments existing on the Closing Date and described on Schedule 8.6;

 

 
84

--------------------------------------------------------------------------------

 

 

(g)     Investments constituting Swap Agreements permitted by Section 8.1(f);

 

(h)     Permitted Acquisitions;

 

(i)     Investments constituting accounts receivable, trade debt and deposits
for the purchase of goods, in each case made in the ordinary course of business;

 

(j)     Investments in Marketable Securities acquired in accordance with the
Parent’s investment policies (as approved by the Parent’s board of directors) in
an aggregate amount outstanding at any time (on a cost basis) not to exceed
$150,000,000;

 

(k)     loans or advances to employees, officers or directors of the Parent or
any Subsidiary in the ordinary course of business for travel, relocation and
related expenses; provided, that (i) there exists no Default or Event of Default
at the time that such loans or advances are made and (ii) the aggregate amount
of all such loans and advances does not exceed $500,000 at any time outstanding;
and

 

(l)     other Investments not listed above and not otherwise prohibited by this
Agreement in an aggregate amount outstanding at any time (on a cost basis) not
to exceed $5,000,000, so long as at the time such Investment is made, no Default
or Event of Default then exists or arises therefrom.

 

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 8.4.

 

Section 8.7     Use of Proceeds. No Credit Party shall use the proceeds of any
Credit Extension of the Loans except pursuant to Section 7.9.

 

Section 8.8     Financial Covenants. The Credit Parties shall not:

 

(a)     Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any Fiscal Quarter of the Parent to be greater than 3.00 to 1.0.

 

(b)     Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Fiscal Quarter of the Parent to be
less than 1.25 to 1.0.

 

(c)     Minimum Liquidity. Permit the Minimum Liquidity at any time to be less
than $50,000,000.

 

Section 8.9     Fundamental Changes; Disposition of Assets; Acquisitions. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, enter into
any Acquisition or transaction of merger or consolidation, or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution), or make any Asset
Sale, or acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory and materials and the acquisition of equipment and
capital expenditures in the ordinary course of business) the business, property
or fixed assets of, or Equity Interests or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:

 

(a)     any Subsidiary of any Borrower may be merged with or into such Borrower
or any Subsidiary, or be liquidated, wound up or dissolved, or all or any part
of its business, property or assets may be conveyed, sold, leased, transferred
or otherwise disposed of, in one transaction or a series of transactions, to
such Borrower or any other Subsidiary; provided, in the case of such a merger,
(i) if any Borrower is party to the merger, such Borrower shall be the
continuing or surviving Person and (ii) if any Guarantor is a party to such
merger, then a Guarantor shall be the continuing or surviving Person;

 

 
85

--------------------------------------------------------------------------------

 

 

(b)     Asset Sales the proceeds of which when aggregated with the proceeds of
all other Asset Sales made within the same Fiscal Year, do not exceed
$10,000,000;

 

(c)     the sale of Marketable Securities for cash or other Marketable
Securities; and

 

(d)     Investments made in accordance with Section 8.6.

 

Section 8.10     Disposal of Subsidiary Interests. Except for any sale of all of
its interests in the Equity Interests of any of its Subsidiaries in compliance
with the provisions of Section 8.9 and except for Liens securing the
Obligations, no Credit Party shall, nor shall it permit any of its Subsidiaries
to, (a) directly or indirectly sell, assign, pledge or otherwise encumber or
dispose of any Equity Interests of any of its Subsidiaries, except to qualify
directors if required by Applicable Laws; or (b) permit any of its Subsidiaries
directly or indirectly to sell, assign, pledge or otherwise encumber or dispose
of any Equity Interests of any of its Subsidiaries, except to another Credit
Party (subject to the restrictions on such disposition otherwise imposed
hereunder), or to qualify directors if required by Applicable Laws.

 

Section 8.11     Sales and Lease-Backs. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which the Credit Party or any Subsidiary (a) has sold or transferred
or is to sell or to transfer to any other Person (other than any Borrower or any
other Credit Party), or (b) intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by any
Borrower or any other Credit Party to any Person (other than any Borrower or any
other Credit Party) in connection with such lease.

 

Section 8.12     Transactions with Affiliates and Insiders. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
officer, director or Affiliate of any Borrower or any its Subsidiaries on terms
that are less favorable to such Borrower or such Subsidiary, as the case may be,
than those that might be obtained at the time from a Person who is not an
officer, director or Affiliate of any Borrower or any of its Subsidiaries;
provided, the foregoing restriction shall not apply to (a) any transaction
between or among the Credit Parties and (b) normal and reasonable compensation
and reimbursement of expenses of officers and directors in the ordinary course
of business.

 

Section 8.13     Prepayment of Other Funded Debt. No Credit Party shall, nor
shall it permit any of its Subsidiaries to:

 

(a)     after the issuance thereof, amend or modify (or permit the amendment or
modification of) the terms of any Funded Debt in a manner adverse to the
interests of the Lenders (including specifically shortening any maturity or
average life to maturity or requiring any payment sooner than previously
scheduled or increasing the interest rate or fees applicable thereto); or

 

 
86

--------------------------------------------------------------------------------

 

 

(b)     except in connection with a refinancing or refunding permitted
hereunder, make any voluntary prepayment, redemption, defeasance or acquisition
for value of (including by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due), or
refund, refinance or exchange of, any Funded Debt (other than the Indebtedness
under the Credit Documents, intercompany Indebtedness permitted hereunder and
Indebtedness permitted under Section 8.1(b)).

 

Section 8.14     Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than the businesses engaged in by such Credit Party or such
Subsidiary on the Closing Date and businesses that are substantially similar,
related or incidental thereto.

 

Section 8.15     Fiscal Year. No Credit Party shall, nor shall it permit any of
its Subsidiaries to change its Fiscal Year-end from December 31.

 

Section 8.16     Amendments to Organizational Agreements/Material Agreements. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendments to its Organizational Documents if such amendment could
reasonably be expected to be materially adverse to the Lenders or any Agent. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendment to, or terminate or waive any provision of, any Material
Contract unless such amendment, termination, or waiver would not have a material
adverse effect on the Agents or the Lenders.

 

Section 8.17     Consolidated Capital Expenditures. The Credit Parties shall not
permit Consolidated Capital Expenditures during any Fiscal Year to exceed
$25,000,000.

 

 

Section 8.18     Master Custody Account. The Credit Parties shall not permit the
Master Custody Agreement (as defined in the Specified Securities Account Control
Agreement) to be terminated without the Collateral Agent’s prior written consent
(which consent shall not be unreasonably withheld or delayed).

 

Section 9.     EVENTS OF DEFAULT; Remedies; Application of Funds.

 

Section 9.1     Events of Default. If any one or more of the following
conditions or events shall occur:

 

(a)     Failure to Make Payments When Due. Failure by any Credit Party to pay
(i) the principal of any Loan when due, whether at stated maturity, by
acceleration or otherwise; (ii) within one (1) Business Day of when due any
amount payable to any Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) within three (3) Business Days of when due any
interest on any Loan or any fee or any other amount due hereunder; or

 

(b)     Default in Other Agreements. (i) Failure of any Credit Party or any of
its Subsidiaries to pay when due any principal of or interest on or any other
amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an aggregate principal amount of
$500,000 or more, in each case beyond the grace or cure period, if any, provided
therefor; or (ii) breach or default by any Credit Party with respect to any
other term of (1) one or more items of Indebtedness in the aggregate principal
amounts referred to in clause (i) above, or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace or cure period, if any, provided therefor, if the effect
of such breach or default is to cause, or to permit the holder or holders of
that Indebtedness (or a trustee on behalf of such holder or holders), to cause,
that Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or

 

 
87

--------------------------------------------------------------------------------

 

 

(c)     Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 7.1, Section 7.2, Section
7.5, Section 7.6, Section 7.8, Section 7.9, Section 7.10, Section 7.11, Section
7.12, Section 7.13 or Section 8; or

 

(d)     Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect (or
in any respect if such representation is already qualified by materiality) as of
the date made or deemed made; or

 

(e)     Other Defaults Under Credit Documents. Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
Section of this Section 9.1, and such default shall not have been remedied or
waived within thirty (30) days after the earlier of (i) an Authorized Officer of
such Credit Party becoming aware of such default, or (ii) receipt by any
Borrower of notice from the Administrative Agent or any Lender of such default;
or

 

(f)     Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or Debtor Relief Laws now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against any Credit Party or any of its Subsidiaries under the Bankruptcy Code or
other Debtor Relief Laws now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Credit Party or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Credit Party or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or

 

(g)     Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Credit Party
or any of its Subsidiaries shall have an order for relief entered with respect
to it or shall commence a voluntary case under the Bankruptcy Code or other
Debtor Relief Laws now or hereafter in effect, or shall consent to the entry of
an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or any Credit Party or
any of its Subsidiaries shall make any assignment for the benefit of creditors;
or (ii) any Credit Party or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
any Credit Party or any of its Subsidiaries or any committee thereof shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 9.1(f); or

 

 
88

--------------------------------------------------------------------------------

 

 

(h)     Judgments and Attachments. (i) Any one or more money judgments, writs or
warrants of attachment or similar process involving an aggregate amount at any
time in excess of $500,000 (to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against any Credit Party or any of its Subsidiaries or
any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days; or (ii) any non-monetary
judgment or order shall be rendered against any Credit Party or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days; or

 

(i)     Dissolution. Any order, judgment or decree shall be entered against any
Credit Party or any of its Subsidiaries decreeing the dissolution or split up of
such Credit Party or such Subsidiary and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or

 

(j)     Pension Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in liability of any Credit Party, any
of its Subsidiaries or any of their respective ERISA Affiliates in excess of
$500,000 during the term hereof and which is not paid by the applicable due
date; or

 

(k)     Change of Control. A Change of Control shall occur; or

 

(l)     Invalidity of Credit Documents and Other Documents. At any time after
the execution and delivery thereof, (i) this Agreement or any other Credit
Document ceases to be in full force and effect (other than by reason of a
release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations (other than contingent and indemnified
obligations not then due and owing) in accordance with the terms hereof) or
shall be declared null and void, or the Collateral Agent shall not have or shall
cease to have a valid and perfected Lien in any Collateral purported to be
covered by the Collateral Documents with the priority required by the relevant
Collateral Document, or (ii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by the Lenders,
under any Credit Document to which it is a party.

 

Section 9.2     Remedies. Upon the occurrence of any Event of Default described
in Section 9.1(f) or Section 9.1(g), automatically, and (2) upon the occurrence
and during the continuance of any other Event of Default, at the request of (or
with the consent of) the Required Lenders, upon notice to the Borrowers by the
Administrative Agent, (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments and the obligation of any Issuing Bank to
issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each of the Credit Parties: (I) the unpaid principal
amount of and accrued interest on the Loans, (II) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations; provided, the foregoing shall not
affect in any way the obligations of the Lenders under Section 2.2(b)(iii) or
Section 2.3(e); (C) the Administrative Agent may cause the Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents and (D) the Administrative Agent shall direct the Borrowers to pay
(and each Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 9.1(f) and
Section 9.1(g) to pay) to the Administrative Agent such additional amounts of
cash, to be held as security for such Borrower’s reimbursement Obligations in
respect of Letters of Credit then outstanding under arrangements acceptable to
the Administrative Agent, equal to the Outstanding Amount of the Letter of
Credit Obligations at such time. Notwithstanding anything herein or otherwise to
the contrary, any Event of Default occurring hereunder shall continue to exist
(and shall be deemed to be continuing) until such time as such Event of Default
has been cured to the satisfaction of the Required Lenders or waived in writing
in accordance with the terms of Section 11.4.

 

 
89

--------------------------------------------------------------------------------

 

 

Section 9.3     Application of Funds. After the exercise of remedies provided
for in Section 9.2 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, Section 3.2 and Section 3.3) payable to
the Administrative Agent and the Collateral Agent, in each case in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, Section 3.2 and Section 3.3), ratably
among the Lenders in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Secured Swap Agreement, to
the extent such Secured Swap Agreement is permitted hereunder, (c) payments of
amounts due under any Secured Treasury Management Agreement, and (d) the
Administrative Agent for the account of the Issuing Banks, to Cash Collateralize
that portion of the Letter of Credit Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among such parties in proportion to
the respective amounts described in this clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Applicable Laws.

 

Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

 

 
90

--------------------------------------------------------------------------------

 

 

Excluded Swap Obligations with respect to any Credit Party shall not be paid
with amounts received from such Credit Party or such Credit Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Credit
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

 

Notwithstanding the foregoing, Secured Swap Obligations and Secured Treasury
Management Obligations shall be excluded from the application described above if
the Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Qualifying Swap Bank or Qualifying Treasury
Management Bank, as the case may be. Each Qualifying Swap Bank or Qualifying
Treasury Management Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Section X for itself and its Affiliates as if a “Lender” party
hereto.

 

Section 10.     AGENCY

 

Section 10.1     Appointment and Authority.

 

(a)     Each of the Lenders and the Issuing Banks hereby irrevocably appoints
Regions Bank to act on its behalf as the Administrative Agent hereunder and
under the other Credit Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and no Credit Party nor any of its Subsidiaries shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Credit Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

(b)     Each of the Lenders hereby irrevocably appoints, designates and
authorizes the Collateral Agent to take such action on its behalf under the
provisions of this Agreement and each Collateral Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Collateral Document or otherwise exist against the
Collateral Agent. Without limiting the generality of the foregoing sentence, the
use of the term “agent” herein and in the Collateral Documents with reference to
the Collateral Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Collateral Agent shall act on behalf of the Lenders
with respect to any Collateral and the Collateral Documents, and the Collateral
Agent shall have all of the benefits and immunities (i) provided to the
Administrative Agent under the Credit Documents with respect to any acts taken
or omissions suffered by the Collateral Agent in connection with any Collateral
or the Collateral Documents as fully as if the term “Administrative Agent” as
used in such Credit Documents included the Collateral Agent with respect to such
acts or omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent.

 

 
91

--------------------------------------------------------------------------------

 

 

Section 10.2     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary of any Borrower or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

Section 10.3     Exculpatory Provisions.

 

(a)     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(i)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)     shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

 

(iii)     shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(b)     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.4 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrowers, a Lender or an Issuing Bank.

 

 
92

--------------------------------------------------------------------------------

 

 

(c)     The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 10.4     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers and their Subsidiaries),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 10.5     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

Section 10.6     Resignation of Administrative Agent.

 

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Banks and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

 
93

--------------------------------------------------------------------------------

 

 

(b)     If the Person servicing as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law by notice in writing to the Borrowers and
such Person remove such Person as the Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

 

(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Credit Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than any
rights to indemnity payments owed to the retiring or removed Administrative
Agent), and the retiring or removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other
Credit Documents, the provisions of this Section 10 and Section 11.2 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

 

Section 10.7     Non-Reliance on Administrative Agent and Other Lenders. Each of
the Lenders and the Issuing Banks acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Banks also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

 
94

--------------------------------------------------------------------------------

 

 

Section 10.8     No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Sole Bookrunner, Sole Lead Arranger,
Co-Documentation Agents or Co-Syndication Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.

 

Section 10.9     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Section 2.10 and Section 11.2) allowed in such
judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.10 and Section 11.2).

 

Section 10.10     Collateral Matters.

 

(a)     The Lenders (including each Issuing Bank and the Swingline Lender)
irrevocably authorize the Administrative Agent and the Collateral Agent, at its
option and in its discretion,

 

(i)     to release any Lien on any property granted to or held under any Credit
Document securing the Obligations (x) upon termination of the commitments under
this Agreement and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable Issuing Bank shall have been
made), (y) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted under the Credit Documents or consented to in accordance with the
terms of this Agreement, or (z) subject to Section 11.4, if approved, authorized
or ratified in writing by the Required Lenders;

 

 
95

--------------------------------------------------------------------------------

 

 

(ii)     to subordinate any Lien on any property granted to or held under any
Credit Document securing the Obligations to the holder of any Lien on such
property that is permitted by Section 8.2(m); and

 

(iii)     to release any Guarantor from its obligations under this Agreement and
the other Credit Documents if such Person ceases to be a Borrower as a result of
a transaction permitted under the Credit Documents.

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under this Agreement
pursuant to this Section.

 

(b)     The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

(c)     Anything contained in any of the Credit Documents to the contrary
notwithstanding, each of the Credit Parties, the Administrative Agent, the
Collateral Agent and each holder of the Obligations hereby agree that (i) no
holder of the Obligations shall have any right individually to realize upon any
of the Collateral or to enforce this Agreement, the Notes or any other Credit
Agreement, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
holders of the Obligations in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
the Collateral Agent, and (ii) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale or other disposition and the Collateral
Agent, as agent for and representative of the holders of the Obligations (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.

 

(d)     No Secured Swap Agreement or Secured Treasury Management Agreement will
create (or be deemed to create) in favor of any Qualifying Swap Bank or any
Qualifying Treasury Management Bank, respectively that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Borrower or any other Credit Party under the Credit Documents
except as expressly provided herein or in the other Credit Documents. By
accepting the benefits of the Collateral, each such Qualifying Swap Bank and
Qualifying Treasury Management Bank shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a holder of the Obligations, subject to the limitations set forth in this clause
(d). Furthermore, it is understood and agreed that the Qualifying Swap Bank and
Qualifying Treasury Management Banks, in their capacity as such, shall not have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any of the other Credit Documents or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral, or to any notice of or consent to any amendment, waiver or
modification of the provisions hereof or of the other Credit Documents) other
than in its capacity as a Lender and, in any case, only as expressly provided
herein.

 

 
96

--------------------------------------------------------------------------------

 

 

Section 11.     MISCELLANEOUS

 

Section 11.1     Notices; Effectiveness; Electronic Communications.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)     if to the Administrative Agent, any Borrower or any other Credit Party,
to the address, telecopier number, electronic mail address or telephone number
specified in Appendix B:

 

(ii)     if to any Lender, any Issuing Bank or Swingline Lender, to the address,
telecopier number, electronic mail address or telephone number in its
Administrative Questionnaire on file with the Administrative Agent.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Section 2 if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent and the Borrowers that it is incapable of receiving
notices under such Section by electronic communication. The Administrative Agent
or any Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, with respect to clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient

 

 
97

--------------------------------------------------------------------------------

 

 

(c)     Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

(d)     Platform.

 

(i)     Each Credit Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

 

(ii)     The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any other Credit Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Credit Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through the Platform.

 

Section 11.2     Expenses; Indemnity; Damage Waiver.

 

(a)     Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable out-of-pocket fees, charges and disbursements of
counsel for the Administrative Agent) in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
Issuing Bank (including the reasonable out-of-pocket fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any
Issuing Bank) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Credit Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

 
98

--------------------------------------------------------------------------------

 

 

(b)     Indemnification by the Credit Parties. The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), the Collateral
Agent (and any sub-agent thereof), each Lender and each Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including any Borrower or any other Credit Party) other than such
Indemnitee or its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Borrower or any other Credit
Party, or any Environmental Liability related in any way to any Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Borrower or any Credit Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Credit Document, if
such Borrower or such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 11.2(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

(c)     Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any sub-agent thereof), any Issuing Bank or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Collateral Agent (or
any such sub-agent), the applicable Issuing Bank or such Related Party, as the
case may be, such Lender’s pro rata share (in each case, determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or such
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or such
Issuing Bank in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of this Agreement that
provide that their obligations are several in nature, and not joint and several.

 

 
99

--------------------------------------------------------------------------------

 

 

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, none of the Credit Parties shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

 

(e)     Payments. All amounts due under this Section shall be payable promptly,
but in any event within ten (10) Business Days after written demand therefor
(including delivery of copies of applicable invoices).

 

(f)     Survival. The provisions of this Section shall survive resignation or
replacement of the Administrative Agent, Collateral Agent, any Issuing Bank, the
Swingline Lender or any Lender, termination of the commitments hereunder and
repayment, satisfaction and discharge of the loans and obligations hereunder.

 

Section 11.3     Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of any Borrower or any other Credit Party against any and
all of the obligations of such Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender, such
Issuing Bank or their respective Affiliates, irrespective of whether or not such
Lender, such Issuing Bank or such Affiliate shall have made any demand under
this Agreement or any other Credit Document and although such obligations of
such Borrower or such Credit Party may be contingent or unmatured or are owed to
a branch, office or Affiliate of such Lender or such Issuing Bank different from
the branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks, and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank or their respective Affiliates may
have. Each of the Lenders and the Issuing Banks agrees to notify the Borrowers
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

 
100

--------------------------------------------------------------------------------

 

 

Section 11.4     Amendments and Waivers.

 

(a)     Required Lenders’ Consent. Subject to Section 11.4(b) and
Section 11.4(c), no amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall in any event be effective without the written concurrence
of the Administrative Agent and the Required Lenders; provided that (i) the
Administrative Agent may, with the consent of the Borrowers only, amend, modify
or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or any Issuing Bank, (ii) each of the
Fee Letter and any Auto Borrower Agreement may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(iii) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitments, Loans
and/or Letter of Credit Obligations of such Lender may not be increased or
extended without the consent of such Lender, (iv) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (v) the Required Lenders shall determine whether
or not to allow any Credit Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

 

(b)     Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender except as provided in clause (a)(iii) above)
that would be affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

 

(i)     extend the Revolving Commitment Termination Date;

 

(ii)     waive, reduce or postpone any scheduled repayment (but not prepayment)
or alter the required application of any prepayment pursuant to Section 2.12 or
the application of funds pursuant to Section 9.3, as applicable;

 

(iii)     extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

 

(iv)     reduce the principal of or the rate of interest on any Loan (other than
any waiver of the imposition of the Default Rate pursuant to Section 2.9) or any
fee or premium payable hereunder; provided, however, that only the consent of
the Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

 

(v)     extend the time for payment of any such interest or fees;

 

(vi)     reduce the principal amount of any Loan or any reimbursement obligation
in respect of any Letter of Credit;

 

(vii)     amend, modify, terminate or waive any provision of this
Section 11.4(b) or Section 11.4(c) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required;

 

(viii)     change the percentage of the outstanding principal amount of Loans
that is required for the Lenders or any of them to take any action hereunder or
amend the definition of “Required Lenders”;

 

(ix)     release all or substantially all of the Collateral or all or
substantially all of the Guarantors from their obligations hereunder, in each
case, except as expressly provided in the Credit Documents; or

 

 
101

--------------------------------------------------------------------------------

 

 

(x)     consent to the assignment or transfer by any Borrower of any of its
rights and obligations under any Credit Document (except pursuant to a
transaction permitted hereunder).

 

(c)     Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Borrower
or any other Credit Party therefrom, shall:

 

(i)     increase any Revolving Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

 

(ii)     amend, modify, terminate or waive any provision hereof relating to the
Swingline Sublimit or the Swingline Loans with the consent of the Swingline
Lender;

 

(iii)     amend, modify, terminate or waive any obligation of Lenders relating
to the purchase of participations in Letters of Credit as provided in
Section 2.3(e) without the written consent of the Administrative Agent and of
each Issuing Bank; or

 

(iv)     amend, modify, terminate or waive any provision of this Section 11 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.

 

(d)     Execution of Amendments, etc. The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.4 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Borrower, on such Borrower.

 

Section 11.5     Successors and Assigns.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

 
102

--------------------------------------------------------------------------------

 

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, Loans and obligations hereunder
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

 

(i)     Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s commitments and the loans at the time owing to it (in each
case with respect to any credit facility) or contemporaneous assignments to
Approved Funds that equal at least to the amounts specified in subsection
(b)(i)(B) of this Section in the aggregate) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the commitment (which for this purpose includes loans and
obligations in respect thereof outstanding thereunder) or, if the commitment is
not then in effect, the principal outstanding balance of the loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default shall have
occurred and is continuing, the Borrowers otherwise consent (each such consent
not to be unreasonably withheld or delayed).

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitments and Loans
assigned.

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)     the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default shall have
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof;

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)     the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment; and

 

 
103

--------------------------------------------------------------------------------

 

 

(D)     the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

 

(iv)     Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee in the amount of $3,500 (payable by the assignor
or the assignee, but not the Credit Parties), unless waived, in whole or in part
by the Administrative Agent in its discretion. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)     No Assignment Certain Persons. No such assignment shall be made to (A)
any Borrower or any of the Borrowers’ Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

 

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

(vii)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.17 and 11.2 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Each Borrower will execute
and deliver on request, at its own expense, Notes to the assignee evidencing the
interests taken by way of assignment hereunder. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

 
104

--------------------------------------------------------------------------------

 

 

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in the United
States, a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans and Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)     Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural Person or the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrowers, the Administrative Agent, the Issuing
Banks and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.2(c) with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (b) or (c) of
Section 11.4 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.2, 3.1 and
3.3(subject to the requirements and limitations therein, including the
requirements under Section 3.3(f) (it being understood that the documentation
required under Section 3.3(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.17 and 3.4
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 3.2 or 3.3, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 2.17 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

 
105

--------------------------------------------------------------------------------

 

 

(e)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement, or any
promissory notes evidencing its interests hereunder, to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

Section 11.6     Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

 

Section 11.7     Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Section 3.1(c), Section 3.2,
Section 3.3, Section 11.2, Section 11.3, and Section 11.10 and the agreements of
the Lenders and the Agents set forth in Section 2.14, Section 10.3 and
Section 11.2(c) shall survive the payment of the Loans, the cancellation,
expiration or cash collateralization of the Letters of Credit, and the
termination hereof.

 

Section 11.8     No Waiver; Remedies Cumulative. No failure or delay on the part
of any Credit Party, any Agent or any Lender in the exercise of any power, right
or privilege hereunder or under any other Credit Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. The rights, powers and remedies given to each
Credit Party, each Agent, each Lender hereby are cumulative and shall be in
addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Credit Documents,
any Swap Agreements or any Treasury Management Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

 

Section 11.9     Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
the Administrative Agent, the Issuing Banks, the Swingline Lender or the Lenders
(or to the Administrative Agent, on behalf of Lenders), or the Administrative
Agent, the Collateral Agent, the Issuing Banks or the Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

 
106

--------------------------------------------------------------------------------

 

 

Section 11.10     Severability. In case any provision in or obligation hereunder
or any Note or other Credit Document shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 11.11     Obligations Several; Independent Nature of Lenders’ Rights.
The obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Credit Document, and no
action taken by the Lenders pursuant hereto or thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 10.9(d), each
Lender shall be entitled to protect and enforce its rights arising under this
Agreement and the other Credit Documents and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

Section 11.12     Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

Section 11.13     Applicable Laws.

 

(a)     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

(b)     Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Credit Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Credit Document shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Credit Document against any Credit Party or its properties in the
courts of any jurisdiction.

 

(c)     Waiver of Venue. Each party hereto irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Credit Document in any
court referred to in subsection (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

 
107

--------------------------------------------------------------------------------

 

 

(d)     Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

Section 11.14     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.15     Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in (including, for purposes hereof, any new lenders invited to join
hereunder on an increase in the Loans and Commitments hereunder, whether by
exercise of an accordion, by way of amendment or otherwise), any of its rights
or obligations under this Agreement or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to any Borrower or its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating any Borrower or its Subsidiaries or the credit
facilities provided for herein, or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided for herein,
(h) with the consent of the Borrowers or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, any
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrowers.

 

For purposes of this Section, “Information” means all information received from
any Borrower or any of its Subsidiaries relating to any Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by any Borrower or
any of its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

 
108

--------------------------------------------------------------------------------

 

 

Each of the Administrative Agent, the Collateral Agent, the Issuing Banks and
the Lenders acknowledges that (i) the Information may include material
non-public information concerning any Borrower or any Subsidiary, as the case
may be, (ii) it has developed compliance procedures regarding the use of
material non-public information and (iii) it will handle such material
non-public information in accordance with Applicable Law, including United
States federal and state securities laws.

 

Section 11.16     Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged or agreed to be paid with respect to
any of the Obligations, including all charges or fees in connection therewith
deemed in the nature of interest under Applicable Laws shall not exceed the
Highest Lawful Rate. If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, the aggregate outstanding amount of the Loans made hereunder shall bear
interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, the Borrowers shall
pay to the Administrative Agent an amount equal to the difference between the
amount of interest paid and the amount of interest which would have been paid if
the Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and each of the Credit Parties to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the aggregate outstanding amount of the Loans made hereunder or be refunded
to each of the applicable Credit Parties. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
Applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder.

 

Section 11.17     Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means (e.g. “pdf” or “tif” format) shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

 
109

--------------------------------------------------------------------------------

 

 

Section 11.18     No Advisory of Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), each of the Credit Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, are arm’s-length
commercial transactions between the Credit Parties, on the one hand, and the
Administrative Agent, on the other hand, (ii) the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) each of the Credit Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (b)(i) the
Administrative Agent is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for any Credit Party or
any of their Affiliates or any other Person and (ii) the Administrative Agent
does not have any obligation to any Credit Party or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (c) the
Administrative Agent and its respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates, and the Administrative Agent does not have
any obligation to disclose any of such interests to any Credit Party or its
Affiliates. To the fullest extent permitted by law, each of the Credit Parties
hereby waives and releases, any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

Section 11.19     Electronic Execution of Assignments and Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement or in any amendment, waiver, modification or consent
relating hereto shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Laws, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 11.20     USA PATRIOT Act. Each Lender subject to the Act hereby
notifies each of the Credit Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each of the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender to identify each of the Credit Parties in accordance with the Patriot
Act.

 

[Signatures on Following Page(s)]

 

 
110

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWERS:

 FUTUREFUEL CORP.,

a Delaware corporation

 

By:         /s/ Rose M.
Sparks                                                     

Name:   Rose M. Sparks    

Title:     Chief Financial Officer and Secretary

 

FUTUREFUEL CHEMICAL COMPANY,

a Delaware corporation

 

By:         /s/ Rose M.
Sparks                                                     

Name:   Rose M. Sparks

Title:     CFO, Treasurer and Secretary

 

Guarantors:

 FFC GRAIN, L.L.C.,

an Arkansas limited liability company

 

By:         /s/ Rose M.
Sparks                                                      

Name:   Rose M. Sparks

Title:     Treasurer and Secretary

 

FUTUREFUEL WAREHOUSE COMPANY, LLC,

an Arkansas limited liability company

 

By:         /s/ Rose M. Sparks                                                  
  

Name:   Rose M. Sparks

Title:     Treasurer and Secretary

 

LEGACY REGIONAL TRANSPORT, L.L.C.,

an Arkansas limited liability company

 

By:         /s/ Rose M. Sparks                                                 
   

Name:   Rose M. Sparks

Title:     Treasurer and Secretary

 

 
 

--------------------------------------------------------------------------------

 

  

ADMINISTRATIVE AGENT

AND COLLATERAL AGENT:

 REGIONS BANK

 

By:         /s/ John Holland                                                    
     

Name:   John Holland

Title:     Sr. Vice President

 

 
 

--------------------------------------------------------------------------------

 

 

LENDERS:

 REGIONS BANK,

as a Lender, Issuing Bank and Swingline Lender

 

 

 

By:         /s/ John
Holland                                                          

Name:   John Holland

Title:     Senior Vice President

 

 
 

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

 

 

 

By:         /s/ Jeffrey S.
Potts                                                       

Name:   Jeffrey S. Potts

Title:     Senior Vice President

 

 
 

--------------------------------------------------------------------------------

 

 

FIFTH THIRD BANK, an Ohio banking corporation,

as a Lender

 

 

 

By:         /s/ Mark Stapleton                                                 
    

Name:   Mark Stapleton

Title:     Vice President

 

 
 

--------------------------------------------------------------------------------

 

 

UMB BANK,

as a Lender

 

 

 

By:         /s/ J. Rush James,
IV                                                   

Name:   J. Rush James, IV

Title:     Vice President

 

 
 

--------------------------------------------------------------------------------

 

 

Appendix A

 

Lenders, REVOLVING Commitments and

REVOLVING Commitment Percentages

 

 

 

Lenders

 

Revolving Commitment

Revolving Commitment

Percentage

Regions Bank

$75,000,000.00

50.000000000%

PNC Bank, National Association

$30,000,000.00

20.00000000%

Fifth Third Bank

$25,000,000.00

16.666666667%

UMB Bank

$20,000,000.00

13.333333333%

Total:

$150,000,000.00

100.000000000%

 

 
 

--------------------------------------------------------------------------------

 

 

Appendix B

 

Notice INFORMATION

 

     

Any Credit Party:

 

FutureFuel Corp.

Rose M. Sparks

Chief Financial Officer

2800 Gap Road

Batsville, AR 72501

Phone: 870-698-5383

Fax: 870-698-5517



With copy of written communications to:



FutureFuel Corp.

Legal

8235 Forsyth Blvd., suite 400

Clayton, Missouri 63105

Fax: 314-889-9603

Administrative Agent and Collateral Agent:

 

Regions Bank

Regions Capital Markets Group

Regions Capital Markets / Regions Securities LLC
1180 West Peachtree Street, Suite 1400
Atlanta, GA 30309
Mail Code GAAT11400B

Attention: JoAnn Tehranchi, Vice President, Capital Markets Operations Manager
Tel: (404) 279-7483  
Fax: (404) 995-7665 

Email: Joann.Tehranchi@regions.com

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.1

 

Organization, Requisite Power and Authority; Qualification

 

Entity Name

 

Jurisdiction of Organization

FutureFuel Corp.

 

Delaware

FutureFuel Chemical Company

 

Delaware

FutureFuel Warehouse Company, LLC

 

Arkansas

FFC Grain, L.L.C.

 

Arkansas

Legacy Regional Transport, L.L.C.

 

Arkansas

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.2

 

Equity Interests and Ownership

 

FutureFuel Corp.

State or Organization: Delaware

Federal Tax ID: *********

75,000,000 authorized common shares, 43,722,388 issued and outstanding

5,000,000 authorized preferred shares, 0 issued and outstanding   

 

FutureFuel Chemical Company

State of Organization: Delaware

Federal Tax ID: *********

5,000 authorized shares, 100 issued

100 shares held by FutureFuel Corp.

 

FFC Grain, L.L.C.

State of Organization: Arkansas

Members: FutureFuel Chemical Company – 100%

 

FutureFuel Warehouse Company, LLC

State of Organization: Arkansas

Federal Tax ID: *********

Members: FutureFuel Chemical Company – 100%

 

Legacy Regional Transport, L.L.C.

State of Organization: Arkansas

Federal Tax ID: *********

Members: FutureFuel Chemical Company – 100%

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.10(b)

 

Real Estate Assets

 

FutureFuel Chemical Company

Batesville Production Facility

2800 Gap Road

Batesville, Arkansas 72501

 

FFC Grain, L.L.C.

Granary

400 Walnut Street

Marianna, AR 72360

 

FutureFuel Warehouse Company, LLC

Batesville Warehouse

2895 Harrison Street

Batesville, AR 72501

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.14

 

Name, Jurisdiction and Tax Identification Number of Credit Parties

 

FutureFuel Corp.

State or Organization: Delaware

Federal Tax ID: *********

 

FutureFuel Chemical Company

State of Organization: Delaware

Federal Tax ID: *********

 

FFC Grain, L.L.C.

State of Organization: Arkansas

Federal Tax ID: *********

 

FutureFuel Warehouse Company, LLC

State of Organization: Arkansas

Federal Tax ID: *********

 

Legacy Regional Transport, L.L.C.

State of Organization: Arkansas

Federal Tax ID: *********

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.21

 

Insurance

 

[See attached]

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 8.1

 

Existing Indebtedness

 

None.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 8.2

 

Existing Liens

 

Liens in favor of Regions Bank under the Existing Credit Agreement, to be
released concurrently with the Closing Date pursuant to Section 5.1(f).

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 8.6

 

Existing Investments

 

None.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 1.1

 

Form of Secured Party Designation Notice

 

Date:      ____________ __, 201_

 

To:  Regions Bank, as Administrative Agent    

Re:

Credit Agreement dated as of April 16, 2015 (as amended, restated, supplemented,
increased, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among FutureFuel Corp., a Delaware corporation (the
“Parent”), FutureFuel Chemical Company, a Delaware corporation (the “Company”,
and together with the Parent and any Additional Borrowers, the “Borrowers” and
each a “Borrower”), certain Subsidiaries of the Borrowers from time to time
party thereto, as Guarantors, the Lenders from time to time party thereto and
Regions Bank, as Administrative Agent and Collateral Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

Ladies and Gentlemen:

 

[Name of Qualifying Treasury Management Bank/Qualifying Swap Bank] (the “Secured
Party”) hereby notifies you, pursuant to the terms of the Credit Agreement, that
the Secured Party meets the requirements of a [Qualifying Treasury Management
Bank] [Qualifying Swap Bank] under the terms of the Credit Agreement and is a
[Qualifying Treasury Management Bank] [Qualifying Swap Bank] under the Credit
Agreement and the other Credit Documents.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

 

[_______________________],

as a [Qualifying Treasury Management Bank] [Qualifying Swap Bank]

 

By:                                                                                                

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 2.1

 

Form of Funding Notice

 

Date:      ____________ __, 201_

 

To:  Regions Bank, as Administrative Agent    

Re:

Credit Agreement dated as of April 16, 2015 (as amended, restated, supplemented,
increased, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among FutureFuel Corp., a Delaware corporation (the
“Parent”), FutureFuel Chemical Company, a Delaware corporation (the “Company”,
and together with the Parent and any Additional Borrowers, the “Borrowers” and
each a “Borrower”), certain Subsidiaries of the Borrowers from time to time
party thereto, as Guarantors, the Lenders from time to time party thereto and
Regions Bank, as Administrative Agent and Collateral Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby requests (select one):

 

☐ A Borrowing of Revolving Loans

 

☐ A Borrowing of Swingline Loans

 

 

1.     On _______________, 201__ (which is a Business Day).

 

2.     In the amount of $__________.

 

3.     Comprised of ______________ (Type of Loan requested).

 

4.     For Adjusted LIBOR Rate Loans: with an Interest Period of __________
months.

 

The undersigned Borrower hereby represents and warrants that after giving effect
to any Borrowing of the requested Revolving Loans or Swingline Loans, as
applicable, (x) the Outstanding Amount of Revolving Obligations shall not exceed
the Aggregate Revolving Commitments and (y) the Outstanding Amount of Swingline
Loans shall not exceed the Swingline Sublimit.

 

The undersigned Borrower hereby represents and warrants that each of the
conditions set forth in Section 5.2 of the Credit Agreement has been satisfied
on and as of the date of such Borrowing.

 

[Signature on Following Page]

 

 
 

--------------------------------------------------------------------------------

 

 

[FUTUREFUEL CORP.,

a Delaware corporation

 

By:                                                                                         
      

Name:

Title:]

 

[FUTUREFUEL CHEMICAL COMPANY,

a Delaware corporation

 

By:                                                                                           
    

Name:

Title:]

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 2.3

 

Form of Issuance Notice

 

Date:      ____________ __, 201_

 

To: Regions Bank, as Administrative Agent    

Re:

Credit Agreement dated as of April 16, 2015 (as amended, restated, supplemented,
increased, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among FutureFuel Corp., a Delaware corporation (the
“Parent”), FutureFuel Chemical Company, a Delaware corporation (the “Company”,
and together with the Parent and any Additional Borrowers, the “Borrowers” and
each a “Borrower”), certain Subsidiaries of the Borrowers from time to time
party thereto, as Guarantors, the Lenders from time to time party thereto and
Regions Bank, as Administrative Agent and Collateral Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

Ladies and Gentlemen:

 

Pursuant to Section 2.3 of the Credit Agreement, the undersigned hereby desires
a Letter of Credit to be issued by Regions Bank (the “Issuing Bank”) in
accordance with the terms and conditions of the Credit Agreement on __________
___, 201_ (the “Credit Date”) in an aggregate face amount of $__________.

 

Attached hereto for each such Letter of Credit is a letter of credit
application.

 

The undersigned Borrower hereby represents and warrants that after issuing such
Letter of Credit requested on the Credit Date, in no event shall (x) the
Outstanding Amount of the Revolving Obligations exceed the Revolving
Commitments, and (y) Outstanding Amount of the Letter of Credit Obligations
exceed the Letter of Credit Sublimit.

 

The undersigned Borrower hereby represents and warrants that each of the
conditions set forth in Section 5.2 of the Credit Agreement has been satisfied
on and as of the Credit Date.

 

[Signature on Following Page]

 

 
 

--------------------------------------------------------------------------------

 

  

[FUTUREFUEL CORP.,

a Delaware corporation

 

By:                                                                                             
  

Name:

Title:]

 

[FUTUREFUEL CHEMICAL COMPANY,

a Delaware corporation

 

By:                                                                                                

Name:

Title:]

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 2.5-1

 

Form of Revolving Loan Note

 

FOR VALUE RECEIVED, the undersigned (each, a “Borrower”), hereby promises to pay
to _____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrowers under that certain Credit Agreement dated as of April 16, 2015 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Borrowers, certain
Subsidiaries of the Borrowers from time to time party thereto, as Guarantors,
the Lenders from time to time party thereto and Regions Bank, as Administrative
Agent and Collateral Agent. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

 

Each Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the Credit Date of such Revolving Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Principal Office of the Administrative Agent. If any
amount is not paid in full when due, subject to Section 2.9 of the Credit
Agreement, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the Default Rate.

 

This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Revolving Loan
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Revolving Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Loan Note and endorse thereon the date, amount and maturity of its
Revolving Loans and payments with respect thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Loan Note.

 

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

 

 

[Signatures on Following Page(s)]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Borrower has caused this Revolving Loan Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

 

FUTUREFUEL CORP.,

a Delaware corporation

 

By:                                                                                              
 

Name:

Title:

 

FUTUREFUEL CHEMICAL COMPANY,

a Delaware corporation

 

By:                                                                                           
    

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 2.5-2

 

Form of Swingline Note

 

FOR VALUE RECEIVED, the undersigned (each, a “Borrower”), hereby promises to pay
to REGIONS BANK or its registered assigns (the “Swingline Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swingline Loan from time to time made by the
Swingline Lender to the Borrowers under that certain Credit Agreement dated as
of April 16, 2015 (as amended, restated, supplemented, increased, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrowers, certain Subsidiaries of the Borrowers from time to time
party thereto, as Guarantors, the Lenders from time to time party thereto and
Regions Bank, as Administrative Agent and Collateral Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

Each Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the Credit Date of such Swingline Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made
directly to the Swingline Lender in Dollars in immediately available funds. If
any amount is not paid in full when due, subject to Section 2.9 of the Credit
Agreement, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the Default Rate.

 

This Swingline Note is one of the Swingline Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swingline Loans made by the Swingline Lender shall be
evidenced by one or more loan accounts or records maintained by the Swingline
Lender in the ordinary course of business. The Swingline Lender may also attach
schedules to this Swingline Note and endorse thereon the date, amount and
maturity of its Swingline Loans and payments with respect thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swingline Note.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

[Signatures on Following Page(s)]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Borrower has caused this Swingline Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

 

FUTUREFUEL CORP.,

a Delaware corporation

 

By:                                                                                        
       

Name:

Title:

 

FUTUREFUEL CHEMICAL COMPANY,

a Delaware corporation

 

By:                                                                                          
     

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 2.8

 

Form of Conversion/Continuation Notice

 

Date:      ____________ __, 201_

 

To:  Regions Bank, as Administrative Agent    

Re:

Credit Agreement dated as of April 16, 2015 (as amended, restated, supplemented,
increased, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among FutureFuel Corp., a Delaware corporation (the
“Parent”), FutureFuel Chemical Company, a Delaware corporation (the “Company”,
and together with the Parent and any Additional Borrowers, the “Borrowers” and
each a “Borrower”), certain Subsidiaries of the Borrowers from time to time
party thereto, as Guarantors, the Lenders from time to time party thereto and
Regions Bank, as Administrative Agent and Collateral Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

Ladies and Gentlemen:

 

Pursuant to Section 2.8 of the Credit Agreement, the undersigned hereby requests
(select one):

 

☐ A conversion or continuation of Revolving Loans

 

☐ A conversion or continuation of Swingline Loans

 

 

1.     On _______________, 201__ (which is a Business Day).

 

2.     In the amount of $__________.

 

3.     Comprised of ______________ (Type of Loan requested).

 

4.     For Adjusted LIBOR Rate Loans: with an Interest Period of __________
months.

 

The undersigned Borrower hereby certifies that no Default or Event of Default
has occurred and is continuing or would result from any continuation or
conversion contemplated hereby.

 

[Signature on Following Page]

 

 
 

--------------------------------------------------------------------------------

 

 

[FUTUREFUEL CORP.,

a Delaware corporation

 

By:                                                                                         
      

Name:

Title:]

 

[FUTUREFUEL CHEMICAL COMPANY,

a Delaware corporation

 

By:                                                                                           
    

Name:

Title:]

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 2.18-1

 

Form of

Borrower Request and Assumption Agreement

 

Date:      ____________ __, 201_

 

To: Regions Bank, as Administrative Agent    

Re:

Credit Agreement dated as of April 16, 2015 (as amended, restated, supplemented,
increased, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among FutureFuel Corp., a Delaware corporation (the
“Parent”), FutureFuel Chemical Company, a Delaware corporation (the “Company”,
and together with the Parent and any Additional Borrowers, the “Borrowers” and
each a “Borrower”), certain Subsidiaries of the Borrowers from time to time
party thereto, as Guarantors, the Lenders from time to time party thereto and
Regions Bank, as Administrative Agent and Collateral Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

Each of ______________________ (the “Additional Borrower”) and the Credit
Parties hereby confirms, represents and warrants to the Administrative Agent and
the Lenders that the Additional Borrower is a Subsidiary of a Borrower or an
Affiliate of a Borrower.

 

The documents required to be delivered to the Administrative Agent under
Section 2.18 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

 

The Credit Parties hereby confirm that, with effect from the date of the New
Borrower Notice for the Additional Borrower, the Additional Borrower shall have
obligations, duties and liabilities toward each of the other Borrowers to the
Credit Agreement and other Credit Documents identical to those which the
Additional Borrower would have had if the Additional Borrower had been an
original party to the Credit Documents as a Borrower. Effective as of the date
of the New Borrower Notice for the Additional Borrower, the Additional Borrower
hereby ratifies, and agrees to be bound by, all representations and warranties,
covenants, and other terms, conditions and provisions of the Credit Agreement
and the other applicable Credit Documents.

 

The Credit Parties hereby request that the Additional Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Additional Borrower nor any Borrower on its behalf shall have
any right to request any Loans for its account unless and until the date five
(5) Business Days after the effective date designated by the Administrative
Agent in a New Borrower Notice delivered to the Borrowers and the Lenders
pursuant to Section 2.18 of the Credit Agreement.

 

In connection with the foregoing, the Additional Borrower and the Credit Parties
hereby agree as follows with the Administrative Agent, for the benefit of the
holders of the Obligations:

 

1.     The Additional Borrower hereby acknowledges, agrees and confirms that, by
its execution of this Borrower Request and Assumption Agreement, the Additional
Borrower will be deemed to be a party to the Pledge and Security Agreement, and
shall have all the rights and obligations of an “Obligor” (as such term is
defined in the Pledge and Security Agreement) thereunder as if it had executed
the Pledge and Security Agreement. The Additional Borrower hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Pledge and Security Agreement. Without limiting the
generality of the foregoing terms of this Paragraph 1, the Additional Borrower
hereby grants, pledges and assigns to the Administrative Agent, for the benefit
of the holders of the Obligations, a continuing security interest in, and a
right of set off, to the extent applicable, against any and all right, title and
interest of the Additional Borrower in and to the Collateral (as such term is
defined in Section 2 of the Pledge and Security Agreement) of the Additional
Borrower.

 

 
 

--------------------------------------------------------------------------------

 

 

2.     The Additional Borrower acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
Collateral Document and the schedules and exhibits thereto. The information on
the schedules to the Credit Agreement and the Collateral Documents are hereby
supplemented (to the extent permitted under the Credit Agreement or Collateral
Documents) to reflect the information shown on the attached Schedule A.

 

3.     Each Credit Party confirms that the Credit Agreement is, and upon the
Additional Borrower becoming a party thereto, shall continue to be, in full
force and effect. The Credit Parties hereby confirm and agree that immediately
upon the Additional Borrower becoming a Borrower, the term “Obligations”, as
used in the Credit Agreement, shall include all obligations of the Additional
Borrower under the Credit Agreement and under each other Credit Document.

 

4.     Each of the Credit Parties and the Additional Borrower agrees that at any
time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts as the Administrative Agent may reasonably request in accordance with the
terms and conditions of the Credit Agreement and the other Credit Documents in
order to effect the purposes of this Borrower Request and Assumption Agreement.

 

This Borrower Request and Assumption Agreement shall constitute a Credit
Document under the Credit Agreement.

 

THIS BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. The terms of
Sections 11.13(b)-(d) and 11.14 of the Credit Agreement are incorporated herein
by reference, mutatis mutandis, and the parties hereto agree to such terms.

 

This Borrower Request and Assumption Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Agreement by fax transmission
or other electronic mail transmission (e.g. “pdf” or “tif”) shall be effective
as delivery of a manually executed counterpart of this Borrower Request and
Assumption Agreement.

 

[SIGNATURES ON FOLLOWING PAGES]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Credit Parties have caused this Borrower Request and
Assumption Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

[ADDITIONAL BORROWER]

 

By:
                                                                                
              

Name:

Title:

 

BORROWERS:

 FUTUREFUEL CORP.,

a Delaware corporation

 

By:                                                                                                          

Name:

Title:

 

FUTUREFUEL CHEMICAL COMPANY,

a Delaware corporation

 

By:                                                                                 
              

Name:

Title:

 

Guarantors:

 [__________________________],

a [__________________]

 

By:                                                                                                

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

SCHEDULES TO CREDIT AGREEMENT AND COLLATERAL DOCUMENTS

 

[TO BE COMPLETED BY ADDITIONAL BORROWER]

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 2.18-2

 

Form of New Borrower Notice

 

Date:      ____________ __, 201_

 

To: Regions Bank, as Administrative Agent    

Re:

Credit Agreement dated as of April 16, 2015 (as amended, restated, supplemented,
increased, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among FutureFuel Corp., a Delaware corporation (the
“Parent”), FutureFuel Chemical Company, a Delaware corporation (the “Company”,
and together with the Parent and any Additional Borrowers, the “Borrowers” and
each a “Borrower”), certain Subsidiaries of the Borrowers from time to time
party thereto, as Guarantors, the Lenders from time to time party thereto and
Regions Bank, as Administrative Agent and Collateral Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

   

 

 

The Administrative Agent hereby notifies Borrowers and the Lenders that
effective as of the date hereof, [_________________________] shall be a Borrower
and may receive Loans and other extensions of credit for its account on the
terms and conditions set forth in the Credit Agreement.

 

This New Borrower Notice shall constitute a Credit Document under the Credit
Agreement.

 

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

REGIONS BANK,

as Administrative Agent

 

By:                                                                                               

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 3.3-1

 

Form of U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement dated as of April 16, 2015
(as amended, restated, supplemented, increased, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among FutureFuel
Corp., a Delaware corporation (the “Parent”), FutureFuel Chemical Company, a
Delaware corporation (the “Company”, and together with the Parent and any
Additional Borrowers, the “Borrowers” and each a “Borrower”), certain
Subsidiaries of the Borrowers from time to time party thereto, as Guarantors,
the Lenders from time to time party thereto and Regions Bank, as Administrative
Agent and Collateral Agent.

 

Pursuant to the provisions of Section 3.3(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By: _______________________

 

Name: ________________________

 

Title: ________________________

 

Date: ________ __, 20[  ]

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 3.3-2

 

Form of U.S. Tax Compliance Certificate 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement dated as of April 16, 2015
(as amended, restated, supplemented, increased, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among FutureFuel
Corp., a Delaware corporation (the “Parent”), FutureFuel Chemical Company, a
Delaware corporation (the “Company”, and together with the Parent and any
Additional Borrowers, the “Borrowers” and each a “Borrower”), certain
Subsidiaries of the Borrowers from time to time party thereto, as Guarantors,
the Lenders from time to time party thereto and Regions Bank, as Administrative
Agent and Collateral Agent.

 

Pursuant to the provisions of Section 3.3(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By: _______________________

 

Name: ________________________

 

Title: ________________________

 

Date: ________ __, 20[  ]

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 3.3-3

 

Form of U.S. Tax Compliance Certificate 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement dated as of April 16, 2015
(as amended, restated, supplemented, increased, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among FutureFuel
Corp., a Delaware corporation (the “Parent”), FutureFuel Chemical Company, a
Delaware corporation (the “Company”, and together with the Parent and any
Additional Borrowers, the “Borrowers” and each a “Borrower”), certain
Subsidiaries of the Borrowers from time to time party thereto, as Guarantors,
the Lenders from time to time party thereto and Regions Bank, as Administrative
Agent and Collateral Agent.

 

Pursuant to the provisions of Section 3.3.(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By: _______________________

 

Name: ________________________

 

Title: ________________________

 

Date: ________ __, 20[  ]

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 3.3-4

 

Form of U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement dated as of April 16, 2015
(as amended, restated, supplemented, increased, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among FutureFuel
Corp., a Delaware corporation (the “Parent”), FutureFuel Chemical Company, a
Delaware corporation (the “Company”, and together with the Parent and any
Additional Borrowers, the “Borrowers” and each a “Borrower”), certain
Subsidiaries of the Borrowers from time to time party thereto, as Guarantors,
the Lenders from time to time party thereto and Regions Bank, as Administrative
Agent and Collateral Agent.

 

Pursuant to the provisions of Section 3.3.(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
any Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By: _______________________

 

Name: ________________________

 

Title: ________________________

 

Date: ________ __, 20[  ]

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 7.1(c)

 

Form of Compliance Certificate

 

Financial Statement Date: __________, 201__ 

 

To: Regions Bank, as Administrative Agent    

Re:

Credit Agreement dated as of April 16, 2015 (as amended, restated, supplemented,
increased, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among FutureFuel Corp., a Delaware corporation (the
“Parent”), FutureFuel Chemical Company, a Delaware corporation (the “Company”,
and together with the Parent and any Additional Borrowers, the “Borrowers” and
each a “Borrower”), certain Subsidiaries of the Borrowers from time to time
party thereto, as Guarantors, the Lenders from time to time party thereto and
Regions Bank, as Administrative Agent and Collateral Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

 

Ladies and Gentlemen:

 

The undersigned hereby certifies as of the date hereof that [he/she] is the
____________ of the Parent, and that, in [his/her] capacity as such, [he/she] is
authorized to execute and deliver this certificate (including the schedules
attached hereto and made a party hereof, this “Compliance Certificate”) to the
Administrative Agent on behalf of the Parent, and that:

 

[Use following paragraph 1 for Fiscal Year-end financial statements:]

 

[1.     Attached hereto as Schedule 1 are the year-end audited consolidated
financial statements required by Section 7.1(b) of the Credit Agreement for the
Fiscal Year of the Parent ended as of the above date, together with the report
and opinion of an independent certified public accountant of recognized national
standing required by such section. Such financial statements fairly present, in
all material respects, the financial condition of the Parent and its
Subsidiaries as at the date indicated and the results of their operations and
their cash flows for the period indicated.]

 

[Use following paragraph 1 for Fiscal Quarter-end financial statements:]

 

[1.     Attached hereto as Schedule 1 are the unaudited consolidated financial
statements required by Section 7.1(a) of the Credit Agreement for the Fiscal
Quarter of the Parent ended as of the above date. Such financial statements
fairly present, in all material respects, the financial condition of the Parent
and its Subsidiaries as at the date indicated and the results of their
operations and their cash flows for the period indicated, subject to changes
resulting from audit and normal year end adjustments.]

 

2.     The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and financial condition of the Parent and its Subsidiaries during
the accounting period covered by the attached financial statements.

 

3.     A review of the activities of the Parent and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether a Default or Event of Default exists, and

 

 
 

--------------------------------------------------------------------------------

 

 

[select one:]

 

[to the knowledge of the undersigned during such fiscal period, no Default or
Event of Default exists as of the date hereof.]

 

[or:]

 

[the following is a list of each Default or Event of Default, the nature and
extent thereof and proposed actions with respect thereto:]

 

4.     The financial covenant analyses and calculations for the periods
identified therein are set forth on Schedule 2 attached hereto.

 

5.     Set forth on Schedule 3 is a summary of all material changes in GAAP and
in the consistent application thereof, unless such change and the effects
thereof have been described in a previous Compliance Certificate, the effect on
the financial covenants resulting therefrom, and a reconciliation between
calculation of the financial covenants before and after giving effect to such
changes.

 

 

[Signature on Following Page]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________, 201__.

 

 

FUTUREFUEL CORP.,

a Delaware corporation

 

By:                                                                                         
     

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 1

to Compliance Certificate

 

For the Fiscal [Quarter] [Year] ending __________ ___, 20___.

 

Financial Statements

 

(see attached)

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 2

to Compliance Certificate

 

For the Fiscal [Quarter] [Year] ending __________ ___, 20___.

 

Financial Covenant Calculations

 

(see attached)

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 3

to Compliance Certificate

 

For the Fiscal [Quarter] [Year] ending __________ ___, 20___.

 

Changes in GAAP

 

(see attached)

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 7.13

 

Form of Guarantor Joinder Agreement

 

THIS GUARANTOR JOINDER AGREEMENT (this “Agreement”) dated as of [________] is by
and between [___________], a [___________] (the “New Subsidiary”), and Regions
Bank, in its capacities as Administrative Agent and Collateral Agent under that
certain Credit Agreement dated as of April 16, 2015 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among
FutureFuel Corp., a Delaware corporation (the “Parent”), FutureFuel Chemical
Company, a Delaware corporation (the “Company”, and together with the Parent and
any Additional Borrowers, the “Borrowers” and each a “Borrower”), certain
Subsidiaries of the Borrowers from time to time party thereto, as Guarantors,
the Lenders from time to time party thereto and Regions Bank, as Administrative
Agent and Collateral Agent. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

The Credit Parties have elected or are required by Section 7.13 of the Credit
Agreement to cause the New Subsidiary to become a “Guarantor” thereunder.
Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the holders of the Obligations:

 

1.     The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby, jointly and severally together with the other Guarantors,
guarantees to each holder of the Obligations and the Administrative Agent, as
provided in Section 4 of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.

 

2.     The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Pledge and Security Agreement and an “Obligor” for all purposes of the
Pledge and Security Agreement, and shall have all the obligations of an Obligor
thereunder as if it had executed the Pledge and Security Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Pledge and Security
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 2, the New Subsidiary hereby grants, pledges and assigns to the
Collateral Agent, for the benefit of the holders of the Obligations, a
continuing security interest in any and all right, title and interest of the New
Subsidiary in and to the Collateral (as defined in the Pledge and Security
Agreement) of the New Subsidiary to secure the prompt payment and performance in
full when due, whether by lapse of time, acceleration, mandatory prepayment or
otherwise, of the Secured Obligations (as defined in the Pledge and Security
Agreement).

 

3.     The New Subsidiary hereby represents and warrants to the Administrative
Agent and the Lenders that:

 

(a)     The New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     The New Subsidiary’s taxpayer identification number and organization
number are set forth on Schedule 1 hereto.

 

(c)     Other than as set forth on Schedule 2 hereto, the New Subsidiary has not
changed its legal name, changed its state of formation, been party to a merger,
consolidation or other change in structure in the five years preceding the date
hereof.

 

(d)     Schedule 3 hereto lists each Subsidiary of the New Subsidiary, together
with (i) jurisdiction of formation, (ii) number of shares of each class of
Equity Interests outstanding, (iii) the certificate number(s) of the
certificates evidencing such Equity Interests and number and percentage of
outstanding shares of each class owned by the New Subsidiary (directly or
indirectly) of such Equity Interests and (iv) number and effect, if exercised,
of all outstanding options, warrants, rights of conversion or purchase and all
other similar rights with respect thereto.

 

4.     The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Credit Parties in Section 11.1
of the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.

 

5.     This Agreement may be executed in multiple counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

 

6.     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

[Signatures on Following Page(s)]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and Regions Bank, in its capacities as
Administrative Agent and the Collateral Agent, for the benefit of the holders of
the Obligations, has caused the same to be accepted by its authorized officer,
as of the day and year first above written.

 

[NEW SUBSIDIARY]

 

By:                                                                                

Name:

Title:

 

Acknowledged and accepted:

 

REGIONS BANK,

as Administrative Agent and Collateral Agent

 

By:                                                                       

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 1

to Guarantor Joinder Agreement

 

Taxpayer Identification Number; Organizational Number

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 2

to Guarantor Joinder Agreement

 

Changes in Legal Name or State of Formation;

Mergers, Consolidations and other Changes in Structure

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 3

to Guarantor Joinder Agreement

 

Equity Interests

 

 
 

--------------------------------------------------------------------------------

 

  

Exhibit 11.5

 

Form of Assignment Agreement

 

This Assignment and Assumption (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein have the meanings provided in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment Agreement as if set forth herein in
full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.   Assignor:

                                                  

 

2.   Assignee:

                                                   [and is an Affiliate/
Approved Fund of [identify Lender]]

 

3.   Borrowers:

FutureFuel Corp., a Delaware corporation (the “Parent”), FutureFuel Chemical
Company, a Delaware corporation (the “Company”, and together with the Parent and
any Additional Borrowers, the “Borrowers” and each a “Borrower”)

 

4.   Administrative Agent:

Regions Bank, as the administrative agent under the Credit Agreement

 

5.   Credit Agreement:

Credit Agreement dated as of April 16, 2015 (as amended, restated, supplemented,
increased, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrowers, certain Subsidiaries of the Borrowers
from time to time party thereto, as Guarantors, the Lenders from time to time
party thereto and Regions Bank, as Administrative Agent and Collateral Agent

 

 
 

--------------------------------------------------------------------------------

 

 

6.    Assigned Interest:

 

 

 

Aggregate Revolving Commitments / Revolving Loans for all Lenders

 

Amount of Revolving Commitments / Loans Assigned

Revolving Commitment Percentage Assigned

$_________

$_________

_________%

$_________

$_________

_________%

$_________

$_________

_________%

 

7.    Effective Date:          __________________ [to be inserted by
Administrative Agent and which shall be the effective date of recordation of
transfer in the Register therefor]

 

 

 

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR:

 [NAME OF ASSIGNOR]

     

 

By:                                                                                  

Name:

Title:

 

ASSIGNEE:

 [NAME OF ASSIGNEE]

 

     


By:                                                                                  

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

 

[Consented to and]1 Accepted:

 

REGIONS BANK,

as Administrative Agent

 

By:                                                                                      
             
Name:
Title:

 

[Consented to:]2

 

FUTUREFUEL CORP.,

a Delaware corporation

 

By:                                                                                            
       

Name:

Title:

 

FUTUREFUEL CHEMICAL COMPANY,

a Delaware corporation

 

By:                                                                                                    

Name:

Title:

 

[Consented to:] 3

 

REGIONS BANK,

as Issuing Bank

 

By:                                                                                       
            
Name:

Title:

 

 

[Consented to:] 4

 

REGIONS BANK,

as Swingline Lender

 

By:                                                                                                    
Name:

Title:

 

 

                                                                                         

1 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

2 To be added only if the consent of the Borrowers is required by the terms of
the Credit Agreement.

3 To be added only if the consent of the Issuing Bank is required by the terms
of the Credit Agreement.

4 To be added only if the consent of the Swingline Lender is required by the
terms of the Credit Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

Annex 1 to Assignment Agreement

 

STANDARD TERMS AND CONDITIONS

 

1. Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment Agreement and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment Agreement and to purchase the Assigned
Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.

 